Exhibit 10.2

EXECUTION COPY

 

 

$350,000,000

ASSET-BASED REVOLVING CREDIT AGREEMENT

Dated as of February 11, 2014,

Among

NEWPAGE INVESTMENT COMPANY LLC, as Holdings,

NEWPAGE CORPORATION, as Borrower,

EACH OF THE SUBSIDIARIES OF THE BORROWER PARTY HERETO, as Subsidiary Loan
Parties,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC, as Administrative Agent,

BARCLAYS BANK PLC, as Collateral Agent,

BMO HARRIS BANK N.A., as Co-Collateral Agent,

and

BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC, UBS SECURITIES LLC, BMO
CAPITAL MARKETS CORP. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Joint Lead
Arrangers and Joint Book Runners,

CREDIT SUISSE AG, UBS SECURITIES LLC, BMO HARRIS BANK N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION,

as Co-Syndication Agents.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1 DEFINITIONS      1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Terms Generally

     62   

Section 1.03

 

Exchange Rates; Currency Equivalents

     62    ARTICLE 2 THE CREDITS      63   

Section 2.01

 

Commitments

     63   

Section 2.02

 

Loans and Borrowings

     64   

Section 2.03

 

Requests for Borrowings

     65   

Section 2.04

 

Swingline Loans

     66   

Section 2.05

 

Letters of Credit

     69   

Section 2.06

 

Funding of Borrowings

     75   

Section 2.07

 

Interest Elections

     76   

Section 2.08

 

Termination and Reduction of Commitments

     77   

Section 2.09

 

Repayment of Loans; Evidence of Debt

     78   

Section 2.10

 

Repayment of Revolving Facility Loans

     78   

Section 2.11

 

Prepayment of Loans

     79   

Section 2.12

 

Fees

     79   

Section 2.13

 

Interest

     80   

Section 2.14

 

Alternate Rate of Interest

     81   

Section 2.15

 

Increased Costs

     82   

Section 2.16

 

Break Funding Payments

     83   

Section 2.17

 

Taxes

     84   

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set Offs

     88   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     89   

Section 2.20

 

Illegality

     91   

Section 2.21

 

Incremental Revolving Facility Commitments

     91   

Section 2.22

 

Defaulting Lenders

     93   

Section 2.23

 

Extended Revolving Facility Commitments

     94    ARTICLE 3 REPRESENTATIONS AND WARRANTIES      96   

Section 3.01

 

Organization; Powers

     96   

Section 3.02

 

Authorization

     96   

Section 3.03

 

Enforceability

     97   

Section 3.04

 

Governmental Approvals

     97   

Section 3.05

 

Financial Statements

     97   

Section 3.06

 

No Material Adverse Effect

     98   

Section 3.07

 

Title to Properties; Possession Under Leases

     98   

Section 3.08

 

Subsidiaries

     98   

Section 3.09

 

Litigation; Compliance with Laws

     99   

Section 3.10

 

Federal Reserve Regulations

     99   

Section 3.11

 

Investment Company Act

     99   

Section 3.12

 

Use of Proceeds

     99   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE  

Section 3.13

 

Taxes

     99   

Section 3.14

 

No Material Misstatements

     100   

Section 3.15

 

Employee Benefit Plans

     100   

Section 3.16

 

Environmental Matters

     101   

Section 3.17

 

Security Documents

     101   

Section 3.18

 

Location of Real Property and Leased Premises

     102   

Section 3.19

 

Solvency

     103   

Section 3.20

 

Labor Matters

     103   

Section 3.21

 

Insurance

     103   

Section 3.22

 

No Default

     103   

Section 3.23

 

Intellectual Property; Licenses; Etc.

     104   

Section 3.24

 

Senior Debt

     104    ARTICLE 4 CONDITIONS      105   

Section 4.01

 

All Credit Events

     105   

Section 4.02

 

First Credit Event

     106    ARTICLE 5 AFFIRMATIVE COVENANTS      109   

Section 5.01

 

Existence; Businesses and Properties

     109   

Section 5.02

 

Insurance

     110   

Section 5.03

 

Taxes

     110   

Section 5.04

 

Financial Statements, Reports, Etc.

     111   

Section 5.05

 

Litigation and Other Notices

     113   

Section 5.06

 

Compliance with Laws

     113   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections; Appraisals;
Collateral Audits

     114   

Section 5.08

 

Use of Proceeds

     115   

Section 5.09

 

Compliance with Environmental Laws

     115   

Section 5.10

 

Further Assurances; Additional Security

     115   

Section 5.11

 

Cash Management Systems; Application of Proceeds of Accounts

     118    ARTICLE 6 NEGATIVE COVENANTS      119   

Section 6.01

 

Indebtedness

     120   

Section 6.02

 

Liens

     125   

Section 6.03

 

Sale and Lease Back Transactions

     129   

Section 6.04

 

Investments, Loans and Advances

     129   

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     133   

Section 6.06

 

Dividends and Distributions

     136   

Section 6.07

 

Transactions with Affiliates

     138   

Section 6.08

 

Business of the Borrower and the Subsidiaries

     141   

Section 6.09

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Bylaws and Certain Other Agreements; Etc.

     141   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE  

Section 6.10

 

Fixed Charge Coverage Ratio

     144   

Section 6.11

 

Hedging Agreements

     144   

Section 6.12

 

No Other “Designated Senior Debt”

     144   

Section 6.13

 

Fiscal Year; Accounting

     144    ARTICLE 7 HOLDINGS COVENANTS      145   

Section 7.01

 

Holdings Covenants

     145    ARTICLE 8 EVENTS OF DEFAULT      145   

Section 8.01

 

Events of Default

     145   

Section 8.02

 

Exclusion of Immaterial Subsidiaries

     148   

Section 8.03

 

Right to Cure

     148    ARTICLE 9 THE AGENTS      149   

Section 9.01

 

Appointment

     149   

Section 9.02

 

Delegation of Duties

     150   

Section 9.03

 

Exculpatory Provisions

     151   

Section 9.04

 

Reliance by Administrative Agent

     152   

Section 9.05

 

Notice of Default

     152   

Section 9.06

 

Non-Reliance on Agents and Other Lenders

     153   

Section 9.07

 

Indemnification

     153   

Section 9.08

 

Agent in its Individual Capacity

     154   

Section 9.09

 

Successor Administrative Agent

     154   

Section 9.10

 

Agents and Arrangers

     154   

Section 9.11

 

Secured Hedge Agreements

     154   

Section 9.12

 

Indemnification by the Lenders

     155   

Section 9.13

 

Determinations by Administrative Agent, Collateral Agent and Co-Collateral Agent

     156    ARTICLE 10 MISCELLANEOUS      156   

Section 10.01

 

Notices; Communications

     156   

Section 10.02

 

Survival of Agreement

     158   

Section 10.03

 

Binding Effect

     158   

Section 10.04

 

Successors and Assigns

     158   

Section 10.05

 

Expenses; Indemnity

     163   

Section 10.06

 

Right of Set-Off

     165   

Section 10.07

 

APPLICABLE LAW

     165   

Section 10.08

 

Waivers; Amendment

     166   

Section 10.09

 

Interest Rate Limitation

     168   

Section 10.10

 

Entire Agreement

     168   

Section 10.11

 

WAIVER OF JURY TRIAL

     168   

Section 10.12

 

Severability

     169   

Section 10.13

 

Counterparts

     169   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE  

Section 10.14

 

Headings

     169   

Section 10.15

 

Jurisdiction; Consent to Service of Process

     169   

Section 10.16

 

Confidentiality

     170   

Section 10.17

 

Platform; Borrower Materials

     170   

Section 10.18

 

Release of Liens and Guarantees

     171   

Section 10.19

 

Judgment Currency

     172   

Section 10.20

 

USA Patriot Act Notice

     172   

Section 10.21

 

No Liability of the Issuing Banks

     173   

Section 10.22

 

No Advisory or Fiduciary Responsibility

     173    Exhibits and Schedules    Exhibit A   Form of Assignment and
Acceptance    Exhibit B   Form of Administrative Questionnaire    Exhibit C  
Form of Solvency Certificate    Exhibit D   Form of Borrowing Base Certificate
   Exhibit E   Form of Borrowing Request    Exhibit F   Form of Swingline
Borrowing Request    Exhibit G   Form of Interest Election Request    Exhibit H
  Form of Mortgage    Exhibit I   Form of Note    Exhibit J   Form of First
Lien/First Lien Intercreditor Agreement    Exhibit K   EBITDA Adjustments
Pursuant to the Sponsor Model    Exhibit L   Form of Compliance Certificate   
Exhibit M   Form of Certification of Consolidated Annual Budget    Exhibit N  
Shared Services Agreement Term Sheet    Exhibit O   Form of Non-Bank Tax
Certificate    Schedule 1.01A   Acceptable Appraisers    Schedule 1.01B  
Certain Subsidiaries    Schedule 1.01C   Mortgaged Properties    Schedule 1.01D
  Existing Letters of Credit    Schedule 1.01E   Immaterial Subsidiaries   
Schedule 1.01F   Refinanced Indebtedness    Schedule 2.01   Commitments   
Schedule 3.05   Financial Statements    Schedule 3.07(b)   Possession Under
Leases    Schedule 3.07(d)   Options or Rights on Mortgaged Property   
Schedule 3.08(a)   Subsidiaries    Schedule 3.08(b)   Existing Agreements
Relating to Equity Interests    Schedule 3.16   Environmental Matters   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Schedule 3.21   Insurance    Schedule 5.10   Exceptions to Collateral and
Guarantee Requirement    Schedule 6.01   Existing Indebtedness   
Schedule 6.02(a)   Existing Liens    Schedule 6.04   Existing Investments   
Schedule 6.07   Transactions with Affiliates    Schedule 10.01   Notice
Information   



--------------------------------------------------------------------------------

This ASSET-BASED REVOLVING CREDIT AGREEMENT dated as of February 11, 2014 (this
“Agreement”), is by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited
liability company (“Holdings”), NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party hereto, as
Subsidiary Loan Parties, the LENDERS party hereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Barclays as collateral agent (the
“Collateral Agent), BMO HARRIS BANK N.A. (“BMO”) as co-collateral agent (the
“Co-Collateral Agent”) for the Secured Parties, CREDIT SUISSE AG, UBS SECURITIES
LLC, BMO and WELLS FARGO BANK, NATIONAL ASSOCIATION as co-syndication agents (in
such capacity, the “Co-Syndication Agents”) and BARCLAYS BANK PLC, CREDIT SUISSE
SECURITIES (USA) LLC, UBS SECURITIES LLC, BMO CAPITAL MARKETS CORP. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”).

WHEREAS, NewPage Holdings, Inc. (“Target”), a Delaware corporation and indirect
parent of the Borrower, has entered into that certain Agreement and Plan of
Merger dated as of January 3, 2014 (as amended, restated, supplemented or
otherwise modified through the date of this Agreement, the “Merger Agreement”)
by and among Verso Merger Sub Inc., a Delaware corporation (“Merger Sub”), Verso
Paper Corp., a Delaware corporation, and Target, pursuant to which Target will
merge with and into Merger Sub (such merger, when consummated in accordance with
the terms of the Merger Agreement, the “Merger”), with Target surviving as an
indirect parent of the Borrower (the date of such Merger, the “Merger Closing
Date”);

WHEREAS, for its general working capital and other corporate needs, the Borrower
has requested the Lenders to extend credit in the form of Revolving Facility
Loans, Swingline Loans and Letters of Credit at any time and from time to time
prior to the Revolving Facility Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $350.0 million (subject to the then
applicable Borrowing Base and to the provisions of Section 2.21);

WHEREAS, the capitalized terms used in these recitals shall have the respective
meanings set forth in Section 1.01; and.

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement dated
as of the date of this Agreement by and between Barclays Bank PLC, as ABL
Facility Agent (as



--------------------------------------------------------------------------------

defined therein), and Credit Suisse AG, Cayman Islands Branch as Intercreditor
Agent (as defined therein), as such document may be amended, renewed, extended,
supplemented, restated or otherwise modified from time to time.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such day and (c) the Adjusted LIBO Rate for Dollars for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the London interbank offered rate administered by ICE Benchmark Administration
Limited for deposits in Dollars (as set forth by Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) on such day. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article 2.

“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01A or
(b) any other experienced and reputable appraiser reasonably acceptable to the
Borrower and the Administrative Agent.

“Account” shall have the meaning assigned to such term in the UCC, and shall
include any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance.

“Account Debtor” shall mean, with respect to any Account, each person obligated
thereon.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal (rounded upwards, if
necessary, to the next 1/16 of 1%) to (a) the LIBO Rate in effect for such
Interest Period divided by (b) one minus the Statutory Reserves applicable to
such Eurocurrency Borrowing, if any.

 

2



--------------------------------------------------------------------------------

“Adjustment Date” shall mean the first day of each fiscal quarter.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and shall include any duly appointed successor in that capacity.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent Advances” shall mean Overadvances and Protective Advances.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents and the Co-Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Agreement Currency” shall mean have the meaning assigned to such term in
Section 10.19.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars and Euros and any other currency other than Dollars as may be acceptable
to the Administrative Agent and the Issuing Bank with respect thereto, in their
sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Collateral Agent” shall mean (i) (a) with respect to the ABL
Priority Collateral (or other analogous term in another Permitted Senior
Intercreditor Agreement, as applicable), the ABL Facility Agent (as defined in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement, as applicable)), and (b) with respect to the
Non-ABL Priority Collateral (or other analogous term in another Permitted Senior
Intercreditor Agreement, as applicable), the Intercreditor Agent (as defined in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement, as applicable)) and as appointed pursuant to the
Permitted Junior Intercreditor Agreement, or (ii) if at any time there is no ABL
Intercreditor Agreement or other intercreditor agreement as described in the
definition of Permitted Senior Intercreditor Agreement then in effect, the
Collateral Agent.

 

3



--------------------------------------------------------------------------------

“Applicable Commitment Fee” shall mean, for any day, 0.50% per annum; provided
that, on and after the date of delivery of the financial statements and
certificates required by Section 5.04 for the fiscal quarter ending June 30,
2014, so long as no Event of Default shall have occurred and be continuing, the
Applicable Commitment Fee will be (a) 0.375% per annum for each fiscal quarter
of the Borrower during which the Daily Average Utilization is greater than 50%,
and (b) 0.50% per annum for each fiscal quarter of the Borrower during which the
Daily Average Utilization is less than or equal to 50%. Changes in the
Applicable Commitment Fee resulting from changes in Daily Average Utilization
shall become effective on the date of delivery of the relevant quarterly
financial statements required by Section 5.04, beginning with the date of
delivery pursuant to Section 5.04 of financial statements covering the fiscal
quarter ending June 30, 2014, and shall remain in effect until the next change
to be effected pursuant to this paragraph.

“Applicable Margin” shall mean for any day with respect to any Revolving
Facility Loan, 2.00% per annum in the case of any Eurocurrency Loan and
1.00% per annum in the case of any ABR Loan; provided that, so long as no Event
of Default shall have occurred and be continuing, on and after the first
Adjustment Date occurring after delivery of the financial statements and
certificates required by Section 5.04 for the fiscal quarter ending June 30,
2014, the Applicable Margin with respect to Loans will be determined based on
daily average Availability for such period pursuant to the Pricing Grid.

Notwithstanding anything to the contrary contained above in this definition, the
Pricing Grid or elsewhere in this Agreement, if it is subsequently determined
that daily average Availability as set forth in any Borrowing Base Certificate
for any period is inaccurate by any amount greater than $5,000,000 and the
result is that the Lenders received interest or fees for any period based on an
Applicable Margin that is less than that which would have been applicable had
daily average Availability for such period been accurately determined, then, for
all purposes of this Agreement, the “Applicable Margin” for any day occurring
within the period covered by such Borrowing Base Certificate shall retroactively
be deemed to be the relevant percentage as based upon the accurately determined
daily average Availability for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period pursuant to
Sections 2.12(b), 2.13(a), 2.13(b) and 2.13(c) as a result of such
miscalculation of daily average Availability for such period shall be due and
payable on the next date on which interest or fees are due and payable under
Section 2.12(b), 2.13(a), 2.13(b) or 2.13(c), as applicable.

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

 

4



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and be reasonably
satisfactory to the Borrower.

“Availability” shall mean at any time an amount equal to the lesser of (a) the
total Revolving Facility Commitments at such time minus the aggregate Revolving
Facility Credit Exposure at such time, and (b) the Borrowing Base at such time
(as determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.04, as adjusted in
accordance with this Agreement), minus the aggregate Revolving Facility Credit
Exposure at such time. If the aggregate Revolving Facility Credit Exposure is
equal to or greater than the Revolving Facility Commitments or the Borrowing
Base (or the Revolving Facility Commitments have been terminated), Availability
is zero.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments.

“Availability Triggering Event” shall occur at any time that (a) Excess
Availability is less than the greater of (i) 12.5% of the lesser of (A) the
Borrowing Base at such time and (B) the aggregate amount of Revolving Facility
Commitments at such time or (ii) $35.0 million for five (5) consecutive Business
Days or (b) an Event of Default shall have occurred and be continuing. Once
occurred, an Availability Triggering Event described in clause (a) shall be
deemed to be continuing until such time as the Excess Availability is greater
than the greater of (i) 12.5% of the lesser of (A) the Borrowing Base at such
time and (B) the aggregate amount of Revolving Facility Commitments at such
time, or (ii) $35.0 million for ten (10) consecutive days, and an Availability
Triggering Event described in clause (b) shall be deemed to be continuing until
no Event of Default shall be continuing.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (i) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds
(ii) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time.

“Barclays” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Blocked Account” shall have the meaning assigned to such term in
Section 5.11(a).

“Blocked Account Agreement” shall have the meaning assigned to such term in
Section 5.11(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

5



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is not a corporation and
is owned or managed by a single entity, the board of directors or other
governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17(a).

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” shall mean, at any time, an amount (calculated in thousands of
Dollars) equal to the sum of the following with respect to the Loan Parties:

(a) 85.0% of the Net Amount of Eligible Accounts, plus

(b) the lesser of (x) 80.0% of the net book value of Eligible Inventory, and
(y) 85.0% of the Net Orderly Liquidation Value of Eligible Inventory; provided,
however, that until the date of the delivery of the first appraisal after the
Closing Date to the Administrative Agent and the Co-Collateral Agent, Eligible
Inventory consisting of “store’s inventory” and chemicals to be included in the
Borrowing Base shall not exceed (i) 7.5% of the net book value of such “store’s
inventory” and (ii) 11.5% of the net book value of such chemicals, it being
understood that any such Eligible Inventory included in the Borrowing Base
pursuant to this proviso shall not be further reduced by the percentage
limitations in the preceding clauses (x) or (y).

The Borrowing Base shall be reduced by any Reserves, without duplication of any
items that are otherwise addressed through eligibility criteria, which are
deemed necessary in the Permitted Discretion of the Applicable Co-Collateral
Agent to maintain with respect to the Loan Parties.

The specified percentages set forth in this definition will not be reduced
without the consent of the Borrower. Any determination by the Administrative
Agent and/or the Co-Collateral Agent in respect of the Borrowing Base shall be
based on the Permitted Discretion of the Applicable Co-Collateral Agent. The
parties understand that the exclusionary criteria in the definitions of Eligible
Accounts, Eligible Inventory, any Reserves that may be imposed as provided
herein, any deductions or other adjustments to determine book value and Net
Amount of Eligible Accounts and factors considered in the calculation of the Net
Orderly Liquidation Value of Eligible Inventory have the effect of reducing the
Borrowing Base, and, accordingly, whether or not any provisions hereof so state,
all of the foregoing shall be determined without duplication so as not to result
in multiple reductions in the Borrowing Base for the same facts or
circumstances.

In connection with the consummation of any acquisition of a business, equipment
or other assets such that the acquired business engages directly or indirectly,
in any line of business in which the Borrower or the Subsidiaries are engaged or
any business activities that are substantially similar, related, or incidental
thereto, the Borrower may submit a calculation of the

 

6



--------------------------------------------------------------------------------

Borrowing Base on a Pro Forma Basis with adjustments to reflect such acquisition
and the inclusion of the Eligible Accounts and Eligible Inventory so acquired in
the Borrowing Base, and the Borrowing Base and availability under the Revolving
Facility shall be increased accordingly so long as, in the event that resulting
Availability would increase by more than $75.0 million in the aggregate for all
such acquired assets, the Collateral Agent and/or the Co-Collateral Agent shall
have completed its review of such acquired assets, including receipt of new (or,
if agreed to in the Permitted Discretion of the Applicable Co-Collateral Agent,
recently completed) collateral audits, appraisals or updates of appraisals from
one or more Acceptable Appraisers in the Permitted Discretion of the Applicable
Co-Collateral Agent with respect to any such acquired assets prior to the
consummation of such acquisition; it being understood that: (i) Net Orderly
Liquidation Value with respect to any assets so acquired shall be based on new
appraisals or updates of appraisals from one or more Acceptable Appraisers, if
required in the Permitted Discretion of the Applicable Co-Collateral Agent or if
not required, the appraisals or updates thereof then existing with respect to
the applicable class of eligible assets; (ii) the Borrower shall, for the
avoidance of doubt, be allowed to utilize any increase in the Borrowing Base
resulting from such adjustment for the purpose of funding the purchase of such
acquired assets; and (iii) subject to the provisions of Section 5.10, the
Administrative Agent shall have received in form ready for filing or custody all
UCC financing statements or possessory collateral to ensure that the Collateral
Agent has a perfected and continuing security interest in and a first-priority
Lien (subject to any Liens that are Permitted Encumbrances) on such acquired
assets. In the event that Availability would increase, as a result of
adjustments to the calculation of the Borrowing Base to reflect such
acquisition, in an amount less than $75.0 million in the aggregate for all such
acquired assets, 20% of the total book value of Inventory and 30% of the value
of each Account shall be deemed ineligible until such time as the Co-Collateral
Agent has been given the opportunity for a reasonable period prior to and/or
after the closing of such acquisition to complete such due diligence as it
deems, in the exercise of Reasonable Credit Judgment, to be necessary in the
circumstances. The Co-Collateral Agent shall promptly undertake and diligently
pursue such due diligence.

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Borrower, substantially in the form of Exhibit D (or another form
reasonably acceptable to the Administrative Agent and the Borrower) setting
forth the calculation of the Borrowing Base, including a calculation of each
component thereof (including, to the extent the Borrower has received notice of
any such Reserve, any of the Reserves included in such calculation), all in such
detail as shall be reasonably satisfactory to the Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall be made by the Borrower and certified to the
Administrative Agent and the Co-Collateral Agent.

“Borrowing Minimum” shall mean $500,000.00, except in the case of Swingline
Loans, $250,000.00.

“Borrowing Multiple” shall mean $500,000.00, except in the case of Swingline
Loans, $100,000.00.

“Borrower Notice” shall have the meaning assigned to such term in clause (i) of
the definition of “Collateral and Guarantee Requirement.”

 

7



--------------------------------------------------------------------------------

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit E.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Canadian Dollar” and “C$” shall mean the lawful money of Canada.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests (other than Permitted Cure Securities) of Holdings or a cash
capital contribution to the Borrower after the Closing Date;

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made, and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

 

8



--------------------------------------------------------------------------------

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase, and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries (including, for the purposes of this definition, CWPC) on a
consolidated basis for any period, Interest Expense for such period, less the
sum of, without duplication, (a) pay in kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any debt
issuance costs, commissions, financing fees paid by, or on behalf of, the
Borrower or any Subsidiary, including such fees paid in connection with the
Transactions and the expensing of any non-recurring bridge, commitment or other
financing fees, including those paid in connection with the Transactions or any
amendment of this Agreement or upon entering into a Permitted Receivables
Financing, (c) the amortization of debt discounts, if any, or fees in respect of
Hedging Agreements, (d) cash interest income of the Borrower and the
Subsidiaries for such period and (e) the accretion or accrual of discounted
liabilities during such period; provided that Cash Interest Expense shall
exclude any one time financing fees, including those paid in connection with the
Transactions, or upon entering into a Permitted Receivables Financing or any
amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Joint Lead
Arranger, a Lender or an Affiliate of any such person and, with respect to Cash
Management Agreements in existence on the Closing Date, Wells Fargo Bank,
National Association, in each case, in its capacity as a party to such Cash
Management Agreement.

 

9



--------------------------------------------------------------------------------

“Cash Management Obligations” shall have the meaning assigned to such term in
the Collateral Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the Board of Directors of Holdings or a Permitted
Holder, (B) appointed by managers so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under the
Term Loan Credit Agreement or any Permitted Refinancing Indebtedness in respect
of the foregoing or any other Indebtedness or Disqualified Stock with an
aggregate liquidation preference in excess of $50.0 million; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Closing Date), other than
any combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in Holdings’ Equity
Interests;

provided that any transactions pursuant to, in connection with, or to effectuate
the Merger shall not constitute a Change in Control for any purpose under this
Agreement or any other Loan Document.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (x) all requests, rules, guidelines or
directives under or issued in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act, all interpretations and applications thereof and
any compliance by a Lender with any request or directive relating thereto and
(y) all requests, rules, guidelines or directives promulgated under or in
connection with, all interpretations and applications of, or and any compliance
by a Lender with any request or directive relating to International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under this clauses (x) and
(y) be

 

10



--------------------------------------------------------------------------------

deemed to be a “Change in Law” but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other borrowers of loans under United States of America asset-based
revolving loan credit facilities.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Revolving Facility Loans,
Incremental Revolving Loans or Other Revolving Loans; and (b) when used in
respect of any Commitment, whether such Commitment is in respect of Revolving
Facility Loans or Incremental Revolving Loans.

“Closing Date” shall mean February 11, 2014.

“Co-Collateral Agent” shall have the meaning set forth in the introductory
paragraph of this Agreement and shall include any duly appointed successor in
that capacity.

“Co-Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investors” shall mean (x) prior to the consummation of the Merger, each of
(a) Oaktree Capital Management and its Fund Affiliates, (b) Centerbridge
Partners and its Fund Affiliates, (c) J.P. Morgan Asset Management and its Fund
Affiliates and (d) The Goldman Sachs Group and its Fund Affiliates and (y) after
consummation of the Merger, each of (a) the Fund and the Fund Affiliates and
(b) the Management Group.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Secured Parties pursuant to any Security Document.

“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters or any similar acknowledgment agreements of any
landlord, lessor, warehouseman or processor in possession of Inventory, in form
reasonably approved by the Administrative Agent.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any duly appointed
successor in that capacity.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the date of this Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time among Holdings, the
Borrower, each Subsidiary Loan Party, the Collateral Agent, and the other
parties thereto.

 

11



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(f), the ABL Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement).

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such person, and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01B and FSHCOs) owned on the Closing Date directly by the Borrower or
any Subsidiary Loan Party, and (B) a pledge of 65% of the outstanding voting
Equity Interests and 100% of the outstanding non-voting Equity Interests of each
“first tier” Foreign Subsidiary and FSHCO directly owned by any Loan Party
(other than Subsidiaries listed on Schedule 1.01B), and (ii) the Applicable
Collateral Agent (or such other person as is provided in the ABL Intercreditor
Agreement) shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of Holdings and its subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Applicable Collateral Agent (or such other person as is provided in
the ABL Intercreditor Agreement) shall have received all such promissory notes
or instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement and each applicable intercreditor agreement, in the
form specified therein, duly executed and delivered on behalf of such Subsidiary
Loan Party;

(e) [Reserved];

(f) after the Closing Date, (i) (A) all the outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(f), all the Equity Interests that are acquired by a
Loan Party after the Closing Date, shall have been pledged pursuant to the
Collateral Agreement; provided that in no event shall more than 65% of the
issued and outstanding voting Equity Interests and 100% of non-voting Equity
Interests of any “first-tier” Foreign Subsidiary or any FSHCO directly owned by
such Loan Party be pledged to secure the Obligations, and in no event shall any
of the issued and outstanding voting Equity

 

12



--------------------------------------------------------------------------------

Interests of any Foreign Subsidiary that is not a “first-tier” Foreign
Subsidiary of a Loan Party be pledged to secure the Obligations, and (ii) the
Applicable Collateral Agent (or such other person as is provided in the ABL
Intercreditor Agreement) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by law or reasonably requested
by the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Applicable Collateral Agent for
filing, registration or the recording concurrently with, or promptly following,
the execution and delivery of each such Security Document;

(h) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 90 days following the Closing Date (or such longer
time as the Collateral Agent shall agree in its discretion taking into account
the requirement to obtain a Flood Certificate pursuant to clause (i) below), the
Borrower and each Loan Party shall deliver, or cause to be delivered, to the
Collateral Agent (i) counterparts of each Mortgage (and any related Security
Documents) to be entered into with respect to each Mortgaged Property set forth
on Schedule 1.01C duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing which Mortgages the
Borrower or its Subsidiaries shall cause to be recorded or filed in such manner
and such place as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent granted pursuant to the Mortgages and
shall pay in full all taxes, fees and other charges payable in connection
therewith, and (ii) opinions of local counsel, delivered to the Collateral
Agent, addressing customary matters (and containing customary exceptions
reasonably satisfactory to the Collateral Agent) in form and substance
reasonably satisfactory to the Collateral Agent, (iii) copies of the existing
surveys (if any) with respect to each Mortgaged Property, (iv) a fully paid
policy of title insurance (or “pro forma” or reasonably marked up commitment
having the same effect of a title insurance policy) (A) in a form reasonably
satisfactory to the Collateral Agent insuring the Lien of each Mortgage as a
valid Lien on the Mortgaged Property described therein, free of any other Liens
except Permitted Liens, together with such customary endorsements (including
zoning endorsements where reasonably appropriate and available) as the
Collateral Agent may reasonably request or agree to (including, for the
avoidance of doubt, so called “pro tanto” endorsements aggregating coverage for
this Agreement and the Term Loan Credit Agreement, if available) and any such
coinsurance and reinsurance (with provisions for direct access) as shall be
reasonably required by the Collateral Agent, (B) in an amount reasonably
satisfactory to the Collateral Agent, and (C) issued by a nationally recognized
title insurance company reasonably satisfactory to the Collateral Agent,
(v) upon the Collateral Agent’s reasonable request, to the extent FIRREA
requires an appraisal after the Closing Date due to a Change in Law, an
appraisal complying with the requirements of FIRREA prepared by a third-party
appraiser reasonably selected by the Collateral Agent, (vi) subject to the
Borrower’s commercially reasonable efforts, subordination, nondisturbance and
attornment agreements with respect to any material lease, if requested by the
Collateral Agent, for any lease of all or a portion of any Mortgaged Property
and (vii) other

 

13



--------------------------------------------------------------------------------

documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgages or Mortgaged Property;

(i) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 90 days following the Closing Date (or such longer
time as the Collateral Agent shall agree in its discretion, which shall take
into account the time period agreed to for clause (h) above, and in no event may
the requirement in this clause (i) be waived without a simultaneous waiver of
the immediately preceding clause (h)), the Borrower and each Loan Party shall
deliver to the Collateral Agent (and the Collateral Agent shall deliver to each
Lender) a completed Flood Certificate with respect to each Mortgaged Property,
which Flood Certificate shall (x) be addressed to the Collateral Agent and
(y) otherwise comply with the Flood Program; (B) if such Flood Certificate
states that such Mortgaged Property has improvements located in a Flood Zone,
the Borrower’s written acknowledgment of receipt of written notification from
the Collateral Agent (x) as to the existence of such Mortgaged Property within a
Flood Zone and (y) as to whether the community in which each Mortgaged Property
is located is participating in the Flood Program (the “Borrower Notice”); and
(C) if such Mortgaged Property has improvements located in a Flood Zone and is
located in a community that participates in the Flood Program, evidence that the
Borrower has obtained flood insurance, either by purchase of a policy through
the National Flood Insurance Program or by purchase of private flood insurance,
that is in compliance with all applicable requirements of the Flood Program (the
“Evidence of Flood Insurance”);

(j) on the Closing Date, the Collateral Agent shall have received evidence of
the Insurance and liability insurance required by the terms of this Agreement
and, subject to Section 5.10(f), the Mortgages shall have been delivered to the
Collateral Agent;

(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

Notwithstanding anything herein or any other Loan Document to the contrary, in
no event will a Mortgage be taken or filed on any Mortgaged Property without
previously complying with the requirements under clause (i) of this definition.

“Collateral Audit” shall mean a collateral examination of the accounts
receivable, inventory, accounts payable, books and records and the accounting
systems, policies and procedures of the Borrower and the Subsidiaries by the
Administrative Agent or by a third-party consultant reasonably satisfactory to
the Administrative Agent and the Borrower, the results of which shall be in a
form and prepared on a basis reasonably satisfactory to the Administrative
Agent.

“Collections” shall have the meaning assigned to such term in
Section 2.04(c)(iv).

 

14



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitment Letter” shall mean that certain Commitment Letter dated as of
January 3, 2014 by and among Verso, Credit Suisse AG, Credit Suisse Securities
(USA) LLC, Barclays Bank PLC, UBS AG, Stamford Branch and UBS Securities LLC, as
amended, restated, supplemented or otherwise modified through the date of this
Agreement.

“Commitments” shall mean with respect to any Lender, (a) such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment)
and (b) with respect to the Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” means a fact, condition, occurrence,
circumstance, event, change, development or effect that, individually or in the
aggregate, (a) is, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Target and its
Subsidiaries, taken as a whole, but for purposes of this clause (a) shall not
include events or effects resulting from (i) changes in general economic or
political conditions or the securities, credit or financial markets in general,
(ii) general changes or developments in the industries in which the Target and
its Subsidiaries operate, including general changes in Law (as defined in the
Merger Agreement) or regulation across such industries, changes in paper pricing
or commodity pricing, (iii) any acts of terrorism or war, (iv) any hurricane,
tornado, flood, earthquake, natural disasters, acts of God or other comparable
events, (v) changes in GAAP or the interpretation thereof, (vi) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period (it being understood that the exception in this
clause (vi) shall not prevent or otherwise affect a determination that any fact,
circumstance, event, change or effect underlying such failure has or may
reasonably be expected to result in, or contribute to, a Company Material
Adverse Effect); or (vii) any adverse change attributable to the announcement or
consummation of the Merger Agreement or the transactions contemplated thereby,
including any adverse change in, or loss of, any customer, distributor,
supplier, licensor, employee or similar relationships, including as a result of
the identity of Verso Paper Corp.; provided that, with respect to clauses
(i) through (v), such facts, circumstances, events, changes or effects shall be
taken into account to the extent they disproportionately adversely affect the
Target and its Subsidiaries, taken as a whole, compared to other companies
operating in the industries in which the Target and its Subsidiaries operate, or
(b) prevents or would reasonably be expected to prevent the Target’s ability to
perform its obligations under the Merger Agreement and consummate the Merger in
accordance with the terms thereof.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this

 

15



--------------------------------------------------------------------------------

Agreement with respect to its Conduit Lender; provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.05 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender unless the designation of such Conduit Lender is made with the prior
written consent of the Borrower (not to be unreasonably withheld or delayed),
which consent shall specify that it is being made pursuant to the proviso in the
definition of Conduit Lender and provided that the designating Lender provides
such information as the Borrower reasonably requests in order for the Borrower
to determine whether to provide its consent or (b) be deemed to have any
Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses and
fees, expenses or charges relating to (i) any offering of Equity Interests of
Holdings, (ii) any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including any
(A) new product lines, (B) plant shutdown costs, (C) curtailments or
modifications to pension and post-retirement employee benefit plans in
connection with any acquisition permitted hereunder, (D) excess pension charges,
(E) acquisition integration costs, (F) facilities opening costs, and (G) any
fees, expenses, charges or change in control payments related to the
Transactions or any acquisition (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded;

(ii) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded;

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded;

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary (other than CWPC), or that is
accounted for by the

 

16



--------------------------------------------------------------------------------

equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period, and (B) the Net Income for such period shall include any
ordinary course dividend, distribution or other payment in cash received from
any person in excess of the amounts included in clause (A);

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(vii) effects of purchase accounting adjustments in component amounts required
or permitted by GAAP, resulting from the application of purchase accounting in
relation to any acquisition permitted hereunder consummated after the Closing
Date shall be excluded;

(viii) any non-cash impairment charges or asset write-offs resulting from the
application of Statement of Financial Accounting Standards No. 142 or 144, and
the amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141, shall be excluded;

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock
grants or other rights to officers, directors and employees of such person or
any of its subsidiaries shall be excluded;

(x) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded;

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included;

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days, and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (xiv); and

(xv) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

 

17



--------------------------------------------------------------------------------

For the avoidance of doubt, payments by the Borrower to Verso pursuant to the
Shared Services Agreement shall not be added back to Consolidated Net Income.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries (including, for the purposes of this
definition, CWPC), determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the Borrower (or any other entity delivering
financial statements as permitted by Section 5.04) as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or Section 5.04(b)
(or for dates prior to the date of the first requirement under Section 5.04(a)
or Section 5.04(b), the balance sheet of NewPage Holdings Inc. for the fiscal
quarter ended September 30, 2013); provided that in each case, such amount shall
be calculated on a pro forma basis after giving effect to any acquisition or
disposition of assets that may have occurred on or after such date.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Covenant Triggering Event” shall occur at any time that Excess Availability is
less than the greater of (a) 10% of the lesser of (i) the Borrowing Base at such
time and (ii) the aggregate amount of Revolving Facility Commitments at such
time or (b) $20.0 million. Once occurred, a Covenant Triggering Event shall be
deemed to be continuing until such time as Excess Availability is greater than
the greater of (i) 10% of the lesser of (A) the Borrowing Base at such time and
(B) the aggregate amount of Revolving Facility Commitments at such time, or
(ii) $20.0 million for ten (10) consecutive days.

“Credit Event” shall have the meaning assigned to such term in Article 4.

“Cure Amount” shall have the meaning assigned to such term in Section 8.03.

“Cure Right” shall have the meaning assigned to such term in Section 8.03.

“CWPC” shall mean Consolidated Water Power Company, a Wisconsin corporation.

“Daily Average Utilization” shall mean, for any period, an amount, expressed as
a percentage, equal to (a) the daily average aggregate Revolving Facility Credit
Exposure for such period divided by (b) the daily average Commitments for such
period.

 

18



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Revolving Facility Loans, participations in respect of Letters of
Credit or participations in respect of Swingline Loans required to be funded by
it hereunder within three Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent
shall be specifically identified in such writing) has not been satisfied,
(b) has otherwise failed to pay over to the Agents or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, (c) has notified any
Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (d) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (e) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such person.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

“Designated Pari Passu Amount” shall have the meaning assigned to such term in
Section 9.11(a).

 

19



--------------------------------------------------------------------------------

“Designation Notice” shall have the meaning assigned to such term in
Section 9.11(a).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Revolving Facility
Maturity Date; provided, however, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided, further, however, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, however, that
any class of Equity Interests of such person that by its terms provides that
obligations thereunder will (or upon commercially reasonably terms may) be
satisfied by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Dominion Account” shall have the meaning assigned to such term in
Section 5.11(b).

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the

 

20



--------------------------------------------------------------------------------

Subsidiaries (including for the purposes of this definition, CWPC) for such
period plus (a) the sum of (in each case without duplication and to the extent
the respective amounts described in subclauses (i) through (viii) of this clause
(a) reduced such Consolidated Net Income (and were not excluded therefrom) for
the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes, foreign withholding taxes and Tax Distributions
made by the Borrower during such period;

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period);

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period, including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits;

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, or recapitalization permitted
hereunder or the incurrence, modification or repayment of Indebtedness permitted
to be incurred by this Agreement (including a refinancing thereof) (whether or
not successful), including such fees, expenses or charges related to the
Obligations or the obligations in connection with the Term Loan Credit Agreement
and any amendment or other modification of the Obligations or the obligations in
connection with the Term Loan Credit Agreement or other Indebtedness;

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, facility
consolidations, retention, severance, systems establishment costs and excess
pension charges); provided that with respect to each business optimization
expense or other restructuring charge or reserve, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate specifying and
quantifying such expense or charge or reserve;

(vi) any other non-cash charges; provided that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding for the avoidance of
doubt, amortization of a prepaid item that was paid in a prior period);

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any of its Fund Affiliates (or any
accruals related to such fees and related expenses) during such period not in
contravention of this Agreement;

(viii) non-operating expenses; and

 

21



--------------------------------------------------------------------------------

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of specified actions taken during such period
(calculated on a Pro Forma Basis as though such cost savings had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions, provided that (A) such cost savings are
reasonably expected to result from such actions, (B) such actions are taken or
committed to be taken within 36 months after the Closing Date and (C) no cost
savings shall be added pursuant to this clause (ix) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (v) above with respect to such period,

minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) increased such Consolidated Net Income for the respective period
for which EBITDA is being determined) non-cash items increasing Consolidated Net
Income of the Borrower and the Subsidiaries for such period (but excluding any
such items (A) in respect of which cash was received in a prior period or will
be received in a future period or (B) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges that reduced EBITDA in
any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, dispositions and
other transactions occurring following the Closing Date pursuant to the
definition of “Pro Forma Basis”, EBITDA for the fiscal quarter ended March 31,
2013 shall be deemed to be $61,127,057, EBITDA for the fiscal quarter ended
June 30, 2013 shall be deemed to be $49,909,089, EBITDA for the fiscal quarter
ended September 30, 2013 shall be deemed to be $85,023,713, and EBITDA for the
fiscal quarter ended December 31, 2013 shall be deemed to be $72,718,152.

For the avoidance of doubt, payments by the Borrower to Verso pursuant to the
Shared Services Agreement shall not be added back to EBITDA.

“Eligible Accounts” shall mean all Accounts of the Loan Parties reflected in the
most recent Borrowing Base Certificate, except any Account with respect to which
any of the exclusionary criteria set forth below applies (unless the inclusion
of such Account is permitted in the Permitted Discretion of the Applicable
Co-Collateral Agent). No Account shall be an Eligible Account if:

(i) it arises out of a sale made or services rendered by the applicable Loan
Party to a direct or indirect parent or Subsidiary of such Loan Party or, if not
on arm’s length terms, any other Affiliate of such Loan Party or to a person
controlled by an Affiliate of such Loan Party; or

(ii) it remains unpaid more than 60 days after the original due date shown on
the invoice or more than 120 days after the original invoice date or it arises
as a result of a sale with original payment terms in excess of 90 days; or

(iii) the total unpaid Accounts of the Account Debtor to the Loan Parties exceed
25% of the respective net amount of all Eligible Accounts owned by the Loan
Parties but only to the extent of such excess; or

 

22



--------------------------------------------------------------------------------

(iv) any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached in any material respect; or

(v) other than solely in connection with the Chapter 11 Cases (as defined in the
Existing Credit Agreement, the related insolvency proceedings under the
Companies’ Creditors Arrangement Act (Canada), or the Reorganization Plan (as
defined in the Existing Credit Agreement), (A) the Account Debtor is also a
creditor or supplier of the owner of such Account, or (B) the Account Debtor has
disputed liability with respect to such Account, or (C) the Account Debtor has
made any claim with respect to any other Account due from such Account Debtor to
the owner of such Account, or (D) the Account Debtor has a claim for any
promotional program allowance, volume rebate, other allowance (including any
amount that the Loan Party may be obligated to rebate to a customer pursuant to
the terms of any written agreement or understanding), or (E) the Account Debtor
has made a prepayment or the Account otherwise is or may become subject to right
of setoff by the Account Debtor; provided that any such Account shall be
ineligible under this clause only to the extent of such contract, dispute,
claim, setoff or similar right; or

(vi) (A) the Account Debtor has commenced a voluntary case under the U.S.
federal bankruptcy laws or has taken any action, legal proceeding or other step
in relation to its winding-up, dissolution, administration or reorganization,
(B) made an assignment, composition or arrangement for the benefit of creditors,
or a decree or order for relief (including by way of suspension of payments,
moratorium of indebtedness and/or suspension of rights of enforcement) has been
entered by a court having jurisdiction in the premises in respect of the Account
Debtor in an involuntary case under the federal bankruptcy laws (or any other
applicable insolvency laws in any jurisdiction) as now constituted or hereafter
amended, or any other petition or other application for relief under the U.S.
federal bankruptcy laws (or any other applicable insolvency laws in any
jurisdiction), as now constituted or hereafter amended, has been filed against
or by the Account Debtor, or (C) if the Account Debtor has failed, suspended
business, ceased to be solvent, or consented to or suffered a receiver, trustee,
liquidator, custodian, administrator receiver or manager, administrative
receiver, interim receiver, sheriff, monitor, sequestrator or similar officer or
fiduciary to be appointed for it or for all or a significant portion of its
assets or affairs; provided that (I) the Administrative Agent and the
Co-Collateral Agent may, in the Permitted Discretion of the Applicable
Co-Collateral Agent, include Accounts from Account Debtors subject to such
proceedings if and to the extent that such Accounts are fully covered by credit
insurance, letters of credit or other sufficient third-party credit support, or
are otherwise deemed by the Administrative Agent not to pose an unreasonable
risk of non-collectability, and (II) Accounts of an Account Debtor subject to
such proceedings will be Eligible Accounts so long as (1) such Account Debtor
has received “debtor in possession” financing reasonably satisfactory in the
Permitted Discretion of the Applicable Co-Collateral Agent, (2) Accounts of such
Account Debtor that are Eligible Accounts may not exceed $1.0 million in the
aggregate (and all such Accounts that are Eligible Accounts in accordance with
clause (II) of this proviso may not exceed $7.5 million in the aggregate), and
(3) such Accounts do not remain unpaid more than forty-five (45) days after the
original due date shown on the invoice or more than seventy-five (75) days after
the original invoice date; or

(vii) it arises from a sale made or services rendered to an Account Debtor that
is headquartered or organized outside the United States of America (which
throughout this

 

23



--------------------------------------------------------------------------------

Agreement, for purposes of determining the Borrowing Base, shall include Puerto
Rico) or Canada which (along with other similar Accounts) exceeds $6.0 million
in the aggregate for all such Account Debtors, unless backed by a letter of
credit, credit insurance, guaranty, acceptance or similar terms acceptable in
the Permitted Discretion of the Applicable Co-Collateral Agent (it being
understood that if any Account Debtor that is organized or headquartered in the
United Kingdom, Austria, Belgium, Denmark, Finland, France, Germany, Greece,
Holland, Ireland, Italy, Luxembourg, Mexico, Norway, Portugal, South Korea,
Spain, Sweden, or Switzerland has significant assets or operations in the United
States of America (as reasonably determined in the Permitted Discretion of the
Applicable Co-Collateral Agent), whether through a subsidiary or otherwise, such
Account Debtor shall be deemed to be headquartered or organized in the United
States of America, it being agreed that, with respect to foreign Account Debtors
backed by credit insurance (1) the Administrative Agent must be named as “loss
payee” on the related credit insurance policy, (2) the eligible amount cannot
exceed the policy maximum liability amount, (3) a reserve is to be established
for the uncovered percentage, (4) a reserve is to be established for any unpaid
policy premiums and (5) the receivables are subject to all other eligibility
criteria; or

(viii) (1) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (2) it is subject to a reserve established by the
applicable Loan Party for potential returns or refunds, to the extent of such
reserve; or

(ix) it is reissued in respect of partial payment, including, without
limitation, debit memos and charge backs (it being understood that this
paragraph (ix) shall only apply with respect to, and to the extent of, such
partial payment); or

(x) with respect to which an invoice, including a “PO Not Completed”, has not
been sent to the applicable Account Debtor; or

(xi) it is payable in any currency other than (A) in Dollars, (B) with respect
to any Account Debtor domiciled in Canada or organized under the laws of Canada
or any political subdivision thereof, Canadian Dollars or (C) any other foreign
currency approved by the Administrative Agent in its sole discretion, unless
such Account is supported by an irrevocable letter of credit in form and
substance satisfactory to Administrative Agent, issued by a financial
institution satisfactory to Administrative Agent and which has been duly
transferred to Administrative Agent (together with sufficient documentation to
permit direct draws by Administrative Agent thereon); or

(xii) to the extent constituting the obligation of an Account Debtor in respect
of interest, service or similar charges or fees; or

(xiii) the Account Debtor is the United States of America or any state thereof,
the federal government of Canada or any province, territory or subdivision
thereof, or any agency, department or instrumentality of any of the foregoing,
unless the applicable Loan Party assigns its right to payment of such Account to
the Collateral Agent, in a manner satisfactory to the Administrative Agent, in
its Reasonable Credit Judgment, so as to comply with the Assignment of Claims
Act of 1940 (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended, in the case of
the United States of America or any agency, department or agency thereof, the
Financial

 

24



--------------------------------------------------------------------------------

Administration Act (Canada), in the case of the federal government of Canada or
any agency, department or agency thereof, or any applicable and similar state,
federal or provincial legislation, in all other cases; or

(xiv) it is not at all times subject to the Collateral Agent’s duly perfected,
first-priority security interest or is subject to a Lien that is not a Permitted
Encumbrance; or

(xv) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Loan Party and accepted by the Account
Debtor or the Account otherwise does not represent a final sale by the Borrower
or the applicable Subsidiary in the ordinary course of business; or

(xvi) the Account is evidenced by chattel paper, note payable or an instrument
of any kind, or has been reduced to judgment; or

(xvii) the applicable Loan Party or a Subsidiary of the applicable Loan Party
has made any agreement with the Account Debtor for any extension, compromise,
settlement or modification of the Account or deduction therefrom, except for
modifications in the ordinary course of business of the applicable Loan Party or
Subsidiary of the applicable Loan Party or discounts or allowances which are
made in the ordinary course of business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account; or

(xviii) the Account is owing by any governmental, inter-governmental or
super-national body, agency, crown, department or regulatory, self-regulatory or
other similar authority or organization (in each case, other than with respect
to the government of the United States of America or Canada);

(xix) any Accounts subject to a Permitted Receivables Financing; or

(xx) 50.0% or more of all Accounts owing from the Account Debtor or its
Affiliates are not Eligible Accounts hereunder by reason of applicability of
clause (ii) above.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until five (5) days following the date on
which the Administrative Agent gives notice to the Borrower of such
ineligibility.

The Administrative Agent and the Co-Collateral Agent reserve the right, at any
time and from time to time after the Closing Date, to adjust any of the
exclusionary criteria set forth above and to establish new criteria, in the
Permitted Discretion of the Applicable Co-Collateral Agent (based on an analysis
of material facts or events first occurring, or first discovered by the
Administrative Agent or the Co-Collateral Agent, after the Closing Date),
subject to the approval of Super Majority Lenders in the case of adjustments or
new criteria which have the effect of making more credit available than would
have been available based upon the criteria in effect on

 

25



--------------------------------------------------------------------------------

the Closing Date. Each of the Administrative Agent and the Co-Collateral Agent
acknowledges that as of the Closing Date it does not know of any circumstance or
condition with respect to the Accounts that would require the adjustment or
imposition of any of the exclusionary criteria set forth above.

“Eligible Inventory” shall mean all Inventory of the Loan Parties reflected in
the most recent Borrowing Base Certificate, except any Inventory with respect to
which any of the exclusionary criteria set forth below applies (unless the
inclusion of such Inventory is permitted in the Permitted Discretion of the
Applicable Co-Collateral Agent). No Inventory shall be Eligible Inventory if:

(i) it is not reflected in the details of the perpetual inventory report
(unfavorable and favorable capitalized variances applicable to the perpetual
inventories are to be considered eligible); or

(ii) it is not in good, useable and saleable condition; or

(iii) it is slow-moving, obsolete, defective or unmerchantable, or subject to a
lower of cost or market reserve recorded in the general ledger; or

(iv) it is not of a type held for sale by the applicable Loan Party in the
ordinary course of business, except for Inventory classified as “store’s
inventory”; or

(v) it is held on consignment or is at an outside processor or is in-transit
from a vendor or is at a location with less than $100,000.00 of Inventory
on-hand; or

(vi) it is manufactured, assembled or otherwise produced in violation of the
Fair Labor Standards Act where applicable and subject to the “hot goods”
provisions contained in Title 25 U.S.C. 215(a)(i); or

(vii) it is not covered by Insurance reasonably acceptable to the Administrative
Agent; or

(viii) it consists of goods that have been returned by the buyer; or

(ix) it has been invoiced to a customer (even if on a consignment or “sale or
return” basis); or

(x) it is represented by a negotiable document of title; or

(xi) it does not meet in all material respects all standards imposed by any
Governmental Authority; or

(xii) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(xiii) it is not at all times subject to the Collateral Agent’s duly perfected,
first-priority security interest or is subject to a Lien that is not a Permitted
Encumbrance; or

 

26



--------------------------------------------------------------------------------

(xiv) it is located in a leased warehouse or public warehouse or in possession
of a bailee or in a facility leased by such Loan Party; provided that Inventory
situated at a location not owned by a Loan Party will be Eligible Inventory if
the Collateral Agent has received a Collateral Access Agreement with respect to
such location (and, if no such Collateral Access Agreement has been received
with respect to such location, such Inventory will nevertheless be Eligible
Inventory but Rent Reserves may be imposed in the Permitted Discretion of the
Applicable Co-Collateral Agent); or

(xv) it is located outside of the United States of America or Canada; provided
that the Administrative Agent may in its sole discretion include as Eligible
Inventory any Inventory which is in transit outside the United States of America
or Canada being transported to a customer of a Loan Party or located outside the
United States of America or Canada, in each case in the ordinary course of such
Loan Party’s business; or

(xvi) such Inventory constitutes packaging or shipping materials, cartons,
labels, or other such materials not considered for sale in the ordinary course
of business (other than repair parts and supplies classified as “store’s
inventory”); provided that inventory availability with respect to “store’s
inventory” shall not exceed $14.0 million; or

(xvii) such Inventory is subject to the intellectual property rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
in the Permitted Discretion of the Applicable Co-Collateral Agent, it is
determined that upon an Event of Default such Inventory could be liquidated
without assistance or interference from, or the payment of money to, such third
party.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until five (5) days following the date on
which the Administrative Agent gives notice to the Borrower of such
ineligibility.

The Administrative Agent and the Co-Collateral Agent reserve the right, at any
time and from time to time after the Closing Date, to adjust any of the
exclusionary criteria set forth above and to establish new criteria, in the
Permitted Discretion of the Applicable Co-Collateral Agent (based on an analysis
of material facts or events first occurring, or first discovered by the
Administrative Agent or the Co-Collateral Agent, after the Closing Date),
subject to the approval of the Super Majority Lenders in the case of adjustments
or new criteria which have the effect of making more credit available than would
be available based upon the criteria in effect on the Closing Date. Each of the
Administrative Agent and the Co-Collateral Agent acknowledges that as of the
Closing Date it does not know of any circumstance or condition with respect to
the Inventory that would require the adjustment or imposition of any of the
exclusionary criteria set forth above.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

27



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, agreements, permits, decrees or
judgments, promulgated or entered into by any Governmental Authority, relating
in any way to the Environment, preservation or reclamation of natural resources,
the generation, management, presence, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the Environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the failure of any
Plan to meet the minimum funding requirements of Section 412 of the Code or the
existence of a funding shortfall that places any Plan in “at-risk” status under
Section 430 of the Code; (c) the filing pursuant to Section 412(c) of the Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or terminated, within the meaning of Title IV of ERISA or the
existence of conditions that place any Multiemployer Plan in “endangered” or
“critical” status (within the meaning of Section 432 of the Code); or (h) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan.

 

28



--------------------------------------------------------------------------------

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article 2.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Evidence of Flood Insurance” shall have the meaning assigned to such term in
clause (i) of the definition of the term “Collateral and Guarantee Requirement”.

“Excess Availability” shall mean, at any time, an amount equal to the sum of
(i) Availability at such time, plus (ii) the amount of Unrestricted Cash at such
time deposited in one or more accounts of the Borrower and the Guarantors in the
United States of America with respect to which a Blocked Account Agreement is in
place (provided that such Unrestricted Cash shall be deemed to be $0 at any time
if the Availability at such time is less than the greater of (A) 5% of the
lesser of (x) the Borrowing Base at such time and (y) the Revolving Facility
Commitments at such time and (B) $15.0 million).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning set forth in Section 5.10(f).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Borrower and the Administrative
Agent. If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its

 

29



--------------------------------------------------------------------------------

overall net income or branch profits (however denominated, and including (for
the avoidance of doubt) any backup withholding in respect thereof under
Section 3406 of the Code or any similar provision of state, local or foreign
law), and franchise (and similar) Taxes imposed on it (in lieu of net income
Taxes), in each case by a jurisdiction (including any political subdivision
thereof) as a result of such recipient being organized in, having its principal
office in, or in the case of any Lender, having its applicable Lending Office
in, such jurisdiction, or as a result of any other present or former connection
with such jurisdiction (other than any such connection arising solely from this
Agreement or any other Loan Documents or any transactions contemplated
thereunder), (ii) U.S. federal withholding Tax imposed on any payment by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document that is required to be imposed on amounts payable to a Lender (other
than to the extent such Lender is an assignee pursuant to a request by the
Borrower under Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time
such Lender becomes a party hereto (or designates a new Lending Office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office (or assignment), to
receive additional amounts or indemnification payments from any Loan Party with
respect to such withholding Tax pursuant to Section 2.17, (iii) any withholding
Tax imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document that is attributable to the
Administrative Agent’s, any Lender’s or any other recipient’s failure to comply
with Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.

“Existing Credit Agreement” shall mean the Credit and Guaranty Agreement, dated
as of December 21, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified on or prior to the date of this Agreement),
among others, Holdings, the Borrower, certain subsidiaries of the Borrower, the
lenders party thereto from time to time, and J.P. Morgan Chase Bank, N.A. as
administrative agent.

“Existing L/C Issuer” shall mean each of JPMorgan Chase Bank, N.A and Wells
Fargo Bank, National Association, solely in their capacity as “Issuing Banks”
under and as defined in the Existing Credit Agreement.

“Existing Letters of Credit” shall mean those standby letters of credit or trade
letters of credit issued and outstanding as of the date of this Agreement and
set forth on Schedule 1.01D.

“Existing Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.23(c).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

“Extension Election” shall have the meaning assigned to such term in
Section 2.23(c).

“Extension Request” shall have the meaning assigned to such term in
Section 2.23(a).

 

30



--------------------------------------------------------------------------------

“Extension Series” shall have the meaning assigned to such term in
Section 2.23(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there is one Facility, i.e. the Revolving Facility consisting of
the Revolving Facility Commitments and the extensions of credit thereunder, and
after the Closing Date may include any Revolving Facility consisting of any
Incremental Revolving Facility Commitments or Extension Series of Revolving
Facility Commitments.

“Facility Termination Event” shall have the meaning assigned to such term in
Section 2.05(k).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean that certain Fee Letter dated as of January 3, 2014 by
and among Verso, Credit Suisse AG, Credit Suisse Securities (USA) LLC, Barclays
Bank PLC, UBS AG, Stamford Branch and UBS Securities LLC, as amended, restated,
supplemented or otherwise modified from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees and Collateral Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

31



--------------------------------------------------------------------------------

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit J-1 hereto (which agreement in
substantially such form or with immaterial changes thereto the Administrative
Agent is authorized to enter into) together with any material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five (5) Business Days before execution thereof and,
if the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such material changes) is reasonable and to have consented to
such intercreditor agreement (with such material changes) and to the
Administrative Agent’s execution thereof.

“Fixed Charge Coverage Ratio” shall mean on any date the ratio of (a) EBITDA for
the most recent period of four consecutive fiscal quarters of the Borrower for
which financial statements are available minus non-financed Capital Expenditures
of the Borrower and the Subsidiaries during such period (including any Capital
Expenditures financed by proceeds of the Loans) minus cash income taxes (net of
cash income tax refunds received) paid during such period to (b) the sum of
(i) scheduled principal payments or redemptions required to be made during such
period in respect of Indebtedness for borrowed money plus (ii) Cash Interest
Expense for such period plus (iii) Restricted Payments pursuant to
Sections 6.06(c), (g), or (k), in each case to the extent paid by the Borrower
in cash during such period but in any event excluding Restricted Payments made
to Verso (or its subsidiaries other than Holdings, the Borrower and the
Subsidiaries) for the purpose of servicing its debt to the extent paid in cash;
provided that the Fixed Charge Coverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.

“Flood Certificate” shall mean a “life of loan” “Standard Flood Hazard
Determination Form” of the Federal Emergency Management Agency and any successor
Governmental Authority performing a similar function.

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

32



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Fund” shall mean Apollo Management VI, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean, (x) prior to the consummation of the Merger, with
respect to any referenced Person, each Affiliate of such Person that is neither
a “portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (y) following the consummation of the
Merger, (i) each Affiliate of the Fund that is neither a “portfolio company”,
whether or not controlled, nor a company controlled by a “portfolio company” and
(ii) any individual who is a partner or employee of the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other monetary obligations, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by

 

33



--------------------------------------------------------------------------------

the guarantor; provided, however, that the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that, at the time it enters into a Secured
Hedge Agreement (or on the Closing Date), is an Agent, a Joint Lead Arranger, a
Lender or an Affiliate of any such person, or, with respect to Hedging
Agreements in existence on the Closing Date, Barclays Bank PLC and J. Aron &
Company, in each case of the foregoing, in its capacity as a party to such
Secured Hedge Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.

“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined by the counterparty thereto in accordance with the terms thereof and
in accordance with customary methods for calculating mark-to-market values under
similar arrangements by such counterparty.

 

34



--------------------------------------------------------------------------------

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date. Each Immaterial Subsidiary shall be set forth in
Schedule 1.01E. The Borrower shall update Schedule 1.01E from time to time after
the Closing Date as necessary to reflect all Immaterial Subsidiaries at such
time (the selection of Subsidiaries to be added to or removed from Schedule
1.01E to be made as the Borrower may determine).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
greater of (i) $200.0 million and (ii) the excess of the Borrowing Base at such
time over the amount of the Revolving Facility Commitments at such time over
(b) the aggregate amount of all Incremental Revolving Facility Commitments
established prior to such time pursuant to Section 2.21.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, among the Borrower, the Administrative Agent and one or
more Incremental Revolving Facility Lenders.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment or commitment to make Other Revolving
Loans provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Revolving Loans” shall mean (i) Revolving Facility Loans made by
one or more Lenders to the Borrower pursuant to Section 2.01(b) consisting of
additional Revolving Facility Loans and (ii) to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Other Revolving Loans (including in the form of Extended Revolving Facility
Loans), or (iii) any of the foregoing.

 

35



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability in
accordance with GAAP, without duplication, (a) all obligations of such person
for borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (other than such
obligations accrued in the ordinary course), to the extent that the same would
be required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (e) all Capital Lease Obligations of such person, (f) all
net payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Hedging Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness described in clauses (a) to (h) above and (j) the amount
of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) in the case of the Borrower and its Subsidiaries, (I) all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
and (II) intercompany liabilities in connection with the cash management, tax
and accounting operations of the Borrower and the Subsidiaries, or
(F) obligations under the Shared Services Agreement. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness limits the liability of such person in respect
thereof. To the extent not otherwise included, Indebtedness shall include the
amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

 

36



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 15, 2014, as modified or supplemented prior to the Closing Date.

“Initial Issuing Banks” shall mean Barclays Bank PLC, BMO Harris Bank N.A. and
Wells Fargo Bank, National Association, in each case in its capacity as an
initial issuer of Letters of Credit hereunder. An Initial Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Initial Issuing Bank, in which case the term “Initial Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. Anything herein to the contrary notwithstanding, as specified
in Section 2.05(a), no Initial Issuing Bank shall be required to issue any Trade
Letter of Credit hereunder.

“Insurance” shall mean real and personal property insurance, however
denominated.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders

 

37



--------------------------------------------------------------------------------

consent to such interest periods), as the Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

  (a) the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

 

  (b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period of that Loan.

“Inventory” shall have the meaning assigned to such term in the UCC, and shall
include all goods, and merchandise, wherever located, in each case to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials, and supplies of any kind, nature, or description
which are used or consumed in such person’s business or used in connection with
the packing, shipping, advertising, selling, or finishing of such goods,
merchandise, and other property, and all documents of title or other documents
representing them.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean each Initial Issuing Bank and each other Issuing Bank
designated pursuant to Section 2.05(l), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Lead Arrangers” shall mean Barclays Bank PLC, Credit Suisse Securities
(USA) LLC, UBS Securities LLC, BMO Capital Markets Corp. and Wells Fargo Bank,
National Association, in their capacities as joint lead arrangers and joint
bookrunners.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

38



--------------------------------------------------------------------------------

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.21. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the maker of Swingline Loans.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit. Each Existing
Letter of Credit shall be deemed to constitute a Letter of Credit issued
hereunder on the Closing Date for all purposes of the Loan Documents; provided
that in no event shall the Existing L/C Issuer (in its capacity as such) be
required to renew (by automatic renewal or otherwise), extend, replace or amend
any Existing Letter of Credit or issue any Letter of Credit hereunder.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05 in the amount set forth on Schedule 2.01 or, in the case of a
Lender that becomes an Issuing Bank after the Closing Date in accordance with
Section 2.05(l), in the documentation pursuant to which such Lender shall have
become an Issuing Bank as such commitment may be (a) reduced from time to time
pursuant to Section 2.05(i) or Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender under Section 10.04.

“Letter of Credit Sublimit” shall mean $200.0 million (or the equivalent thereof
in an Alternate Currency).

“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Borrowing,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for Dollar deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not

 

39



--------------------------------------------------------------------------------

available, the rate per annum determined by the Administrative Agent to be the
average offered quotation rate by major banks in the London interbank market to
Barclays for Dollar deposits (for delivery on the first day of the relevant
period) of amounts in same day funds comparable to the principal amount of the
Eurocurrency Borrowing for which the LIBO Rate is then being determined with
maturities comparable to such Interest Period as of approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; provided that if LIBO Rates are quoted under either of the preceding
clauses (i) or (ii), but there is no such quotation for the Interest Period
elected, the LIBO Rate shall be equal to the Interpolated Rate; and provided,
further, that if any such rate determined pursuant to the preceding clauses (i),
(ii) or (iii) is below zero, the Eurodollar Rate will be deemed to be zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the ABL Intercreditor Agreement, any other intercreditor agreements
entered into by the Borrower and the Administrative Agent or the Collateral
Agent, as applicable, in accordance with this Agreement, any Note issued under
Section 2.09(e) in respect of any Revolving Facility Loan, and solely for the
purposes of Sections 4.02 and 8.01, the Fee Letter.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest occurring during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations of the Borrower or any other Loan
Party to provide cash collateral pursuant to any Loan Document and (iii) all
other monetary obligations of the Borrower owed under or pursuant to this
Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Revolving Facility Loans and the Swingline Loans.

 

40



--------------------------------------------------------------------------------

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of any Parent Entity, Holdings or the
Borrower, as the case may be, on the Closing Date, together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of any Parent Entity, Holdings or the Borrower, as
the case may be, was approved by a vote of a majority of the directors of such
Parent Entity, Holdings or the Borrower, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of any Parent Entity, Holdings or the Borrower, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of Holdings or the
Borrower, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Holdings, the Borrower and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder; provided, however, that solely for purposes of
determining whether the condition in Section 4.01(b) has been satisfied in
connection with the Borrowing on the Closing Date, any reference to “Material
Adverse Effect” in any of the representations and warranties referred to in
Section 4.01(b) shall mean a Company Material Adverse Effect.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $50.0 million.

“Material Real Property” shall mean any parcel of Real Property now or hereafter
owned in fee by any Loan Party and having a fair market value (on a per-parcel
basis) of at least $3.0 million as at (x) the Closing Date for Real Property
owned as of the Closing Date or (y) the date of acquisition for Real Property
acquired after the Closing Date, in each case as determined by the Borrower in
good faith.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Merger” shall have the meaning assigned to such term in the first recital
hereto.

“Merger Agreement” shall have the meaning assigned to such term in the first
recital hereto.

“Merger Closing Date” shall have the meaning assigned to such term in the first
recital hereto.

“Merger Sub” shall have the meaning assigned to such term in the recitals
hereto.

 

41



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Loan Parties on the Closing Date that are set forth on Schedule 1.01C and
each additional Real Property encumbered by a Mortgage pursuant to the
Collateral and Guarantee Requirement or Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit H (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters or otherwise), as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Amount of Eligible Accounts” shall mean, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed (in each case without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve, or otherwise).

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Orderly Liquidation Value” shall mean, with respect to any Eligible
Inventory (i) for any period from (x) the date of delivery of the first
Borrowing Base Certificate required hereunder following the most recent
appraisal required pursuant to Section 5.07(b) through (y) the date of the next
Borrowing Base Certificate required to be so delivered, the orderly liquidation
value (net of costs and expenses estimated to be incurred in connection with
such liquidation) of such Eligible Inventory, that is estimated to be
recoverable in an orderly liquidation and (ii) otherwise, the current net book
value (excluding, for the avoidance of doubt, the net book value of any Eligible
Inventory no longer owned by the Loan Parties as of the relevant time of
determination) of such Eligible Inventory, multiplied by a percentage equal to
(x) the Net Orderly Liquidation Value of Eligible Inventory, as of the most
recent appraisal date divided by (y) the net book value (excluding, for the
avoidance of doubt, the net book value of any Eligible Inventory no longer owned
by the Loan Parties as of the time of the relevant appraisal) of Eligible
Inventory, as of the most recent appraisal date.

“NewPage Selling Shareholders” shall mean certain equityholders of the Target.

 

42



--------------------------------------------------------------------------------

“Non-ABL Priority Collateral” shall have the meaning assigned to such term in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations (other than Excluded Swap Obligations) in respect of any Secured
Hedge Agreement.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

“Overadvance” shall have the meaning assigned to such term in Section 2.01(c).

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Pari Passu Secured Hedge Obligations” shall have the meaning assigned to such
term in Section 9.11(a).

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“Payment Conditions” shall mean that prior to and after giving effect to the
relevant action as to which the satisfaction of the Payment Conditions is being
determined, (i) no Default or Event of Default shall have occurred or been
continuing and (ii)(a) daily average Excess Availability for the period of 30
consecutive calendar days immediately preceding such action and Excess
Availability as of the date of such action (in each case, on a Pro Forma Basis)
after giving effect to such action shall be at least equal to 25% of the lesser
of the total Revolving Facility Commitments hereunder and the Borrowing Base, or
(b)(x) daily average Excess Availability for the period of 30 consecutive
calendar days immediately preceding such action and Excess Availability as of
the date of such action (in each case, on a Pro Forma Basis) after giving effect
to such action shall be at least equal to 15% of the lesser of the total
Revolving Facility Commitments hereunder and the Borrowing Base and (y) on a Pro
Forma Basis the Borrower shall be in compliance with the Financial Performance
Covenant (regardless of whether the Financial Performance Covenant would
otherwise be applicable).

 

43



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent and Borrower, as the same may be supplemented from time to
time to the extent required by Section 5.04(i).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value in excess of $50.0 million but less than
$100.0 million, Pro Forma Excess Availability on the date of such action (but
without including in the Borrowing Base any assets so acquired) shall be greater
than 15% of the lesser of (1) the Borrowing Base at such time and (2) the
Revolving Facility Commitments at such time, and with respect to any such
acquisition or investment with a fair market value of $100.0 million or in
excess thereof, the Payment Conditions shall be satisfied after giving effect to
such acquisition or investment and any related transactions; (iv) any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party (and shall fulfill the Collateral and Guarantee
Requirement to the extent required by Section 5.10) and (vi) the aggregate
amount of such acquisitions and investments in assets that are not owned by the
Borrower or Subsidiary Loan Parties or in Equity Interests of persons that are
not Subsidiary Loan Parties or persons that do not become Subsidiary Loan
Parties upon consummation of such acquisition shall not exceed the greater of
(x) 5.0% of Consolidated Total Assets and (y) $100.0 million.

“Permitted Cure Securities” shall mean any equity securities of Holdings or the
Borrower other than Disqualified Stock.

“Permitted Discretion of the Applicable Co-Collateral Agent” shall mean the most
conservative approach as between the Reasonable Credit Judgment of the
Administrative Agent and the Co-Collateral Agent as determined in good faith
between the Administrative Agent and the Co-Collateral Agent as set forth in
Section 9.13.

“Permitted Encumbrance” shall mean (x) Liens permitted pursuant to
Section 6.02(d), (e), (k), (r) and (cc), in each case, to the extent such Liens
arise by operation of law and are not created, granted or incurred with the
consent of any Loan Party, and (y) Liens permitted pursuant to Section 6.02(b),
(n), (ee), (ii) and (jj).

 

44



--------------------------------------------------------------------------------

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that has no
material assets other than the capital stock of the Borrower and that, directly
or indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clause (i), beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clause (i)) on a fully diluted basis
of the voting Equity Interests thereof and (iii) any “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date) the members of which include any of the other Permitted Holders specified
in clause (i) and that, directly or indirectly, hold or acquire beneficial
ownership of the voting Equity Interests of the Borrower (a “Permitted Holder
Group”), so long as (1) each member of the Permitted Holder Group has voting
rights proportional to the percentage of ownership interests held or acquired by
such member and (2) no person or other “group” (other than the other Permitted
Holders specified in clause (i)) beneficially owns more than 50% (or, following
a Qualified IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clause (i)) on a fully diluted basis of the
voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in
Section 3(a)(62) of the Exchange Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

 

45



--------------------------------------------------------------------------------

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AA+ by S&P and Aa1 by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall have the meaning assigned to
such term in the Term Loan Credit Agreement.

“Permitted Land Swaps” shall have the meaning assigned to such term in
Section 6.05(n).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Obligations (as defined in the Term Loan Credit Agreement), either
(as the Borrower shall elect) (x) the First Lien/First Lien Intercreditor
Agreement or (y) another intercreditor agreement not materially less favorable
to the Lenders vis-à-vis such pari passu Liens than the First Lien/First Lien
Intercreditor Agreement (as determined by the Borrower in good faith).

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof,

 

46



--------------------------------------------------------------------------------

by selling or borrowing against Receivables Assets; provided that (A) recourse
to the Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary)), (B) customary securitization intercreditor arrangements reasonably
satisfactory to the Administrative Agent shall be entered into in connection
therewith and (C) the aggregate Receivables Net Investment outstanding at any
time thereunder shall not exceed $150.0 million.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Sections 6.01(i) and 6.01(j), the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the shorter of (i) the weighted average life to maturity of the
Indebtedness being Refinanced and (ii) 90 days after the Revolving Facility
Maturity Date, (c) if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced, unless such new obligors are
Loan Parties and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including pursuant to after acquired property clauses to the extent
such type collateral secured the Indebtedness being Refinanced) on terms not
materially less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced.

“Permitted Senior Intercreditor Agreement” shall mean, with respect to any Liens
on ABL Priority Collateral that are intended to be senior to any Liens on the
Collateral securing the Term B Obligations (as defined in the Term Loan Credit
Agreement), either (as the Borrower shall elect) (x) the ABL Intercreditor
Agreement if such Liens secure “ABL Obligations” (as defined therein) or
(y) another intercreditor agreement not materially less favorable to the Lenders
vis-à-vis such senior Liens than the ABL Intercreditor Agreement (as determined
by the Borrower in good faith).

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

 

47



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, or (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pricing Grid” shall mean the table set forth below:

 

Daily Average Availability

   Applicable
Margin for
Revolving
ABR Loans     Applicable Margin
for Revolving
Eurocurrency
Loans  

Greater than or equal to 66 2⁄3%

     0.75 %      1.75 % 

Less than 66 2⁄3% but greater than or equal to 33 1⁄3%

     1.00 %      2.00 % 

Less than 33 1⁄3%

     1.25 %      2.25 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in daily average Availability for such period shall become
effective on the date (the “Adjustment Date”) of delivery of each Borrowing Base
Certificate pursuant to Section 5.04; (provided that in no event shall the
Applicable Margin be adjusted more than once in any calendar month), beginning
with the date of delivery pursuant to Section 5.04(h) of a Borrowing Base
Certificate covering the last month of the fiscal quarter ending June 30, 2014,
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any Borrowing Base Certificate referred to above is not delivered
within the time periods specified in Section 5.04(h), then, at the option of the
Administrative Agent or the Required Lenders, until the date that is three
Business Days after the date on which such Borrowing Base Certificate is
delivered, the pricing level that is one pricing level lower (i.e., higher
margins) than the pricing level theretofore in effect shall apply as of the
first Business Day after the date on which such Borrowing Base Certificate was
to have been delivered but was not delivered.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the person acting as the Administrative Agent as its prime rate
in effect at its principal

 

48



--------------------------------------------------------------------------------

office in New York City. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent or any Lender may make commercial loans or other loans
at rates of interest at, above or below the Prime Rate. Any change in the Prime
Rate shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Priority Wage Claim” shall mean a claim for payment of wages under Wisconsin
Statutes Chapter 109, the Michigan Wage Priority Act, Michigan Compiled Laws
Section 408.511 et sequitur or under any similar provision establishing a
preference or creating a security interest in the property of the employer under
other applicable law.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders if such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of the Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 6.01(h), 6.01(r),
6.01(w), 6.01(z), 6.05(m) or 6.09(b) occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or incurrence of Indebtedness or Liens or
dividend is consummated), (ii) in making any determination on a Pro Forma Basis,
(x) all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, whether incurred under this Agreement or otherwise,
but excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 6.01(h), 6.01(r), 6.01(w), 6.05(m), 6.01(z)
or 6.09(b), occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
incurrence of Indebtedness or Liens or dividend is consummated) shall be deemed
to have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (y) Interest Expense of such person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually

 

49



--------------------------------------------------------------------------------

in effect during such periods and (iii) for (A) any Subsidiary Redesignation
then being designated, effect shall be given to such Subsidiary Redesignation
and all other Subsidiary Redesignations after the first day of the relevant
Reference Period and on or prior to the date of the respective Subsidiary
Redesignation then being designated, collectively, and (B) any designation of a
Subsidiary as an Unrestricted Subsidiary, effect shall be given to such
designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions) and (2) all adjustments of the type used in
connection with the calculation of “Adjusted EBITDA” as set forth on Exhibit K
to the extent such adjustments, without duplication, continue to be applicable
to such Reference Period. The Borrower shall deliver to the Administrative Agent
a certificate of a Financial Officer of the Borrower setting forth such
operating expense reductions and other operating improvements or synergies and
information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve-month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall (without regard to whether Excess Availability is less than the
applicable threshold set forth in Section 6.10) be in compliance, on a Pro Forma
Basis after giving effect on a Pro Forma Basis to the relevant transactions
(including the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with the Financial Performance Covenant recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower and the
Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been delivered, and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information.

“Pro Forma Excess Availability” shall mean, at any date of determination, an
amount equal to the Excess Availability as of such date projected by the
management of the Borrower in good faith, after giving effect on a Pro Forma
Basis to the relevant transactions; provided that, for purposes of such
calculation, the Borrowing Base shall be deemed to include any assets acquired
pursuant to any relevant transaction.

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

 

50



--------------------------------------------------------------------------------

“Protective Advances” shall have the meaning assigned to such term in
Section 2.01(d).

“Public Lender” shall have the meaning assigned to such term in
Section 10.17(a).

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates cash
proceeds of at least $75.0 million.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and, as it relates to the establishment or increase of Reserves or
the adjustment or imposition of exclusionary criteria, shall require that
(x) such establishment, increase, adjustment or imposition after the Closing
Date be based on the analysis of facts or events first occurring or first
discovered by the Administrative Agent and/or the Co-Collateral Agent, after the
Closing Date or that are materially different from facts or events occurring or
known to the Administrative Agent and/or the Co-Collateral Agent, on the Closing
Date, (y) the contributing factors to the imposition or increase of any Reserve
not duplicate (i) the exclusionary criteria set forth in the definitions of
“Eligible Accounts” and “Eligible Inventory” as applicable (and vice versa), or
(ii) any Reserves deducted in computing book value or Net Orderly Liquidation
Value and (z) the amount of any such Reserve so established or the effect of any
adjustment or imposition of exclusionary criteria be a reasonable quantification
of the incremental dilution of the Borrowing Base attributable to such
contributing factors; provided that the foregoing clause (x) will not apply to
any reserve in connection with any Priority Wage Claim.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

 

51



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on
Schedule 1.01F.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulatory Disposition” shall mean any divestiture or other Asset Sale of any
asset or assets of the Borrower or any Subsidiary required in connection with
the approval of the Merger by the United States Federal Trade Commission or any
other applicable Governmental Authority.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

52



--------------------------------------------------------------------------------

“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount up to three months’ rent payments made by any Loan Party for each
location (plant, warehouse, distribution center, public warehouse or other
operating facility) at which Eligible Inventory of such Loan Party is located
that is not subject to a Collateral Access Agreement, as such amount may be
adjusted from time to time by the Administrative Agent in its Reasonable Credit
Judgment.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Reserves” shall mean any Rent Reserve or such other reserves against the
Borrowing Base that the Administrative Agent or the Co-Collateral Agent has, in
the Permitted Discretion of the Applicable Co-Collateral Agent, established from
time to time upon, except in the case of a reserve in respect of Pari Passu
Secured Hedge Obligations, at least five Business Days’ notice to the Borrower.
Each of the Administrative Agent and the Co-Collateral Agent acknowledges that
as of the Closing Date, other than as agreed on or prior to the Closing Date
among the Administrative Agent, the Co-Collateral Agent and the Borrower, it
does not know of any other circumstance or condition with respect to the
Accounts, Inventory or Borrowing Base that would require the imposition of a
Reserve that has not been imposed as of the Closing Date, except for any Reserve
in connection with any Priority Wage Claim.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning set forth in Section 6.06.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of

 

53



--------------------------------------------------------------------------------

increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Bank under any Alternate Currency
Letter of Credit, and (iv) such additional dates as the Administrative Agent or
the Issuing Bank shall determine or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
Revolving Facility Loans made hereunder.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
principal amount of such Lender’s Revolving Facility Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 10.04, and (c) increased as provided under
Section 2.21. The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable. The initial aggregate amount of the Lenders’
Revolving Facility Commitments (prior to any Incremental Revolving Facility
Commitments) is $350.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) any Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Lender at any time
shall be the product of (x) such Lender’s Revolving Facility Percentage and
(y) the aggregate Revolving Facility Credit Exposure of all Lenders,
collectively, at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01 and shall also include each Other Revolving Loan.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
February 11, 2019 and (b) with respect to any other Class of Loans or
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolving Facility Commitments of the Lenders
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 10.04.

 

54



--------------------------------------------------------------------------------

“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof), and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the OFAC or the U.S. Department of State.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean (a) those Cash Management
Agreements in effect on the Closing Date between the Borrower and Wells Fargo
Bank, National Association and (b) any Cash Management Agreement that is entered
into by and between any Loan Party and any Cash Management Bank to the extent
that such Cash Management Agreement is designated in writing by the Borrower and
such Cash Management Bank to the Administrative Agent as a Secured Cash
Management Agreement.

“Secured Hedge Agreement” shall mean (a) those Hedging Agreements in effect on
the Closing Date between the Borrower and Barclays Bank PLC or the Borrower and
J. Aron & Company and (b) any Hedging Agreement that is entered into by and
between any Loan Party and any Hedge Bank to the extent that such Hedging
Agreement is designated in writing by the Borrower and such Hedge Bank to the
Administrative Agent as a Secured Hedge Agreement.

“Secured Hedge Counterparty” shall have the meaning assigned to such term in
Section 9.11.

“Secured Hedge Obligations” shall mean the due and punctual payment and
performance of all obligations of each Loan Party under each Secured Hedge
Agreement.

 

55



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Co-Collateral Agent, each Lender, each Issuing Bank, each
Hedge Bank that is party to any Secured Hedge Agreement, each Cash Management
Bank that is party to any Secured Cash Management Agreement and each sub-agent
appointed pursuant to Section 8.02 by the Administrative Agent with respect to
matters relating to the Loan Documents or by the Collateral Agent with respect
to matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

“Selling Shareholder Dividend” shall mean a dividend on or before the Merger
Closing Date to be paid to certain equity holders of Target and indirect parent
of the Borrower in an amount up to $250.0 million.

“Settlement” shall have the meaning assigned to such term in Section 2.04(c)(i).

“Settlement Date” shall have the meaning assigned to such term in
Section 2.04(c)(i).

“Shared Services Agreement” shall mean the shared services agreement to be
entered into substantially contemporaneously with the consummation of the
Merger, substantially in accordance with the term sheet attached hereto as
Exhibit N, and any and all modifications thereto, substitutions therefor and
replacements thereof so long as such modifications, substitutions and
replacements are not materially adverse to the Borrower (it being understood
that the Borrower shall be deemed to have satisfied such test if it obtains a
third party opinion indicating that the modification is fair to the Borrower
from a financial perspective).

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower (or another person formed for the purpose of engaging
in Permitted Receivables Financing with the Borrower in which the Borrower or
any Subsidiary of the Borrower makes an Investment and to which the Borrower or
any Subsidiary of the Borrower transfers accounts receivable and related assets)
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with Holdings, the Borrower or any of the Subsidiaries (other than
Special Purpose Receivables Subsidiaries) in the event Holdings, the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law), and which engages in no activities other than a
Permitted Receivables Financing and other activities incidental thereto.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the person acting in such capacity as the spot rate for the purchase by such
person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. Local Time on the date three
Business Days prior to the date as of which the foreign exchange computation is
made or, if such rate cannot be computed as of such date, such other date as the
Administrative Agent or the Issuing Bank shall reasonably determine is
appropriate

 

56



--------------------------------------------------------------------------------

under the circumstances; provided that the Administrative Agent or the Issuing
Bank may obtain such spot rate from another financial institution designated by
the Administrative Agent or the Issuing Bank if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Standby Letters of Credit” shall have the meaning provided in Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of the
Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date (other than (i) the Unrestricted Subsidiaries,
(ii) any Special Purpose Receivables Subsidiaries that are designated at the
Borrower’s option as not being Subsidiary Loan Parties (each, a “Receivables
Subsidiary”), (iii) any Wholly-Owned Domestic Subsidiary that is a
(A) Subsidiary of a Foreign Subsidiary or (B) FSHCO and (iv) those set forth in
Schedule 1.01B), and (b) each Wholly-Owned Domestic Subsidiary of the Borrower
(other than (i) any Wholly-Owned Domestic Subsidiary that is a (A) Subsidiary of
a Foreign Subsidiary or (B) FSHCO, (ii) Receivables Subsidiaries and (iii) at
the Borrower’s option, Immaterial Subsidiaries) that becomes, or is required to
become, a party to the Collateral Agreement, the ABL Intercreditor Agreement and
any other applicable intercreditor agreements entered into after the Closing
Date pursuant to Section 5.10.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

57



--------------------------------------------------------------------------------

“Super Majority Lenders” shall mean, at any time, Lenders having (a) Loans
(other than Swingline Loans) outstanding, (b) Revolving L/C Exposures,
(c) Swingline Exposures, and (d) Available Unused Commitments, that taken
together, represent more than 66-2/3%% of the sum of (w) all Loans (other than
Swingline Loans) outstanding, (x) Revolving L/C Exposures, (y) Swingline
Exposures, and (z) the total Available Unused Commitments at such time. The
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining the
Super Majority Lenders at any time.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit F.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in its sole discretion pursuant to Section 2.04. The aggregate
amount of the Swingline Commitment on the Closing Date is $30.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Barclays Bank PLC, in its capacity as a lender of
Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Target” shall have the meaning assigned to such term in the first recital
hereto.

“Tax Distributions” shall mean any distributions described in
Section 6.06(b)(v).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term Loan Credit Agreement” shall mean that certain First Lien Credit Agreement
dated as of the Closing Date by and among Holdings, the Borrower, the
Subsidiaries of the Borrower party thereto, the lenders party thereto and Credit
Suisse AG, Cayman Islands Branch, as administrative agent, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

58



--------------------------------------------------------------------------------

“Term Loan Credit Agreement Documents” shall mean the Term Loan Credit
Agreement, any intercreditor agreements entered into by the Borrower and the
Administrative Agent in accordance with the Term Loan Credit Agreement, any note
issued thereunder, and any other “Loan Documents” under and as defined in the
Term Loan Credit Agreement as each such document may be amended, restated,
supplemented or otherwise modified from time to time.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) (or, for
periods ending prior to the date of the first requirement under Section 5.04(a),
the four fiscal quarters ended September 30, 2013).

“Total Net First Lien Leverage Ratio” shall mean on any date, the ratio of
(a)(i) the sum of the aggregate principal amount of any Consolidated Debt of the
Borrower and its Subsidiaries outstanding as of the last day of the Test Period
most recently ended as of such date that is then secured by first-priority Liens
on Non-ABL Priority Collateral less (ii) without duplication, the Unrestricted
Cash and unrestricted Permitted Investments of the Borrower and the Subsidiaries
as of the last day of such Test Period, to (b) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Net First Lien Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
amount of Consolidated Debt (other than any Indebtedness incurred pursuant to
Section 6.01(b)) of the Borrower and its Subsidiaries outstanding as of the last
day of the Test Period most recently ended as of such date, less (ii) without
duplication, the Unrestricted Cash and unrestricted Permitted Investments of the
Borrower and its Subsidiaries as of the last day of such Test Period to
(b) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that the Total Net Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Secured Leverage Ratio” shall mean on any date, the ratio of (a) the
sum of the aggregate principal amount of any Consolidated Debt (other than any
Indebtedness incurred pursuant to Section 6.01(b)) of the Borrower and its
Subsidiaries as of the last day of such Test Period that is then secured by
Liens on the Collateral less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (b) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Net Secured Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

“Trade Letters of Credit” shall have the meaning provided in Section 2.05(a).

“Transaction Documents” shall mean the Merger Agreement, the Term Loan Credit
Agreement Documents and the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses (including, without
limitation, any original issue discount) incurred or paid by the Fund, Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of the
Subsidiaries in connection with the

 

59



--------------------------------------------------------------------------------

Transactions, this Agreement and the other Loan Documents (including expenses in
connection with Hedging Agreements), the Merger Agreement (including, for the
avoidance of doubt, payment of the Selling Shareholder Dividend), the Term Loan
Credit Agreement Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Merger; (b) the
execution, delivery and performance of the Loan Documents, the creation of the
Liens pursuant to the Security Documents, and the initial borrowings hereunder;
(c) the execution, delivery and performance of the Term Loan Credit Agreement
Documents, the creation of the Liens thereunder, and the initial borrowings
thereunder; (d) the refinancing (or discharge) of the Refinanced Indebtedness;
and (e) the payment of all fees and expenses to be paid on or prior to the
Closing Date and owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) CWPC, (2) any other Subsidiary, whether
now owned or acquired or created after the Closing Date, that is designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date so long as (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation (as well as
all other such designations theretofore consummated after the first day of such
Reference Period), the Borrower shall be in Pro Forma Compliance, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04, and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to have
been made under Section 6.04, (d) without duplication of clause (c), any assets
owned by such Unrestricted Subsidiary at the time of the initial designation
thereof shall be treated as Investments pursuant to Section 6.04 and (e) such
Subsidiary shall have been designated an

 

60



--------------------------------------------------------------------------------

“unrestricted subsidiary” (or otherwise not be subject to the covenants and
defaults) under the Term Loan Credit Agreement and all Permitted Refinancing
Indebtedness in respect thereof; provided, further, that at the time of the
initial Investment by the Borrower or any of its Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent, and (3) any
subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) immediately after
giving effect to such Subsidiary Redesignation (as well as all other Subsidiary
Redesignations theretofore consummated after the first day of such Reference
Period), the Borrower shall be in Pro Forma Compliance, (iii) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (iv) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Verso” shall mean Verso Paper Holdings LLC, a Delaware limited liability
company.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

 

61



--------------------------------------------------------------------------------

“Withdrawal Liability” shall have the meaning given to such term in Part I of
Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary set forth herein, any changes
to GAAP after the Closing Date with respect to the accounting treatment of
leases will not be given effect for the purposes of calculating the Fixed Charge
Coverage Ratio or any other financial ratio or definition contained in this
Agreement or any other Loan Document. In addition, notwithstanding any changes
in GAAP after the Closing Date, any lease of the Borrower or the Subsidiaries
that would be characterized as an operating lease under GAAP in effect on the
Closing Date (whether such lease is entered into before or after the Closing
Date) shall not constitute Indebtedness or a Capital Lease Obligation under this
Agreement or any other Loan Document as a result of such changes in GAAP. Unless
otherwise expressly provided herein, any references herein to any person shall
be construed to include such person’s successors and permitted assigns.

Section 1.03 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit.
Such Spot Rate shall become effective as of such Revaluation Date and shall be
the Spot Rate employed in converting any amounts between the Dollars and each
Alternate Currency until the next Revaluation Date to occur. Except for purposes
of financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in U.S. Dollars in Article 6

 

62



--------------------------------------------------------------------------------

or paragraph (f) or (j) of Section 8.01 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable on the first day
of the fiscal quarter in which such determination occurs or in respect of which
such determination is being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
Issuing Bank, as applicable.

ARTICLE 2

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) Revolving Facility Loans. Each Lender severally agrees to make Revolving
Facility Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Facility Credit Exposure exceeding the lesser of (x) such Lender’s
Revolving Facility Commitment and (y) such Lender’s Revolving Facility
Percentage of the Borrowing Base or (ii) the total Revolving Facility Credit
Exposure exceeding the lesser of (x) the total Revolving Facility Commitments
and (y) the Borrowing Base. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans.

(b) Incremental Revolving Loans. Each Lender having an Incremental Revolving
Facility Commitment agrees, subject to the terms and conditions set forth in the
applicable Incremental Assumption Agreement, to make Incremental Revolving Loans
to the Borrower, in an aggregate principal amount not to exceed its Incremental
Revolving Facility Commitment, and

(c) Overadvances. Insofar as the Borrower may request and the Administrative
Agent or Required Lenders may be willing in their sole and absolute discretion
to make Revolving Facility Loans at a time when the Revolving Facility Credit
Exposure exceeds, or would exceed with the making of any such Revolving Facility
Loan, the Borrowing Base (any such Loan or Loans being herein referred to
individually as an “Overadvance”), the Administrative Agent or Required Lenders
shall make such Overadvances available. All Overadvances shall be repaid on
demand, shall be secured by the Collateral in accordance with the terms hereof
and of the Security Documents and shall bear interest as provided in this
Agreement for the Revolving Facility Loans generally. Any Overadvance made
pursuant to the terms hereof shall be made by the Revolving Facility Lenders
ratably in accordance with their Revolving Facility Percentages. Overadvances in
the aggregate amount of $9.0 million or less may, unless a Default or Event of
Default has occurred and is continuing, be made in the sole and absolute
discretion of the Administrative Agent; provided that the Required Lenders may
at any time revoke the Administrative Agent’s authorization to make future
Overadvances (provided that existing Overadvances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof). The foregoing
notwithstanding, in no event, (w) unless otherwise

 

63



--------------------------------------------------------------------------------

consented to by the Required Lenders, shall Overadvances in an aggregate amount
of more than $9.0 million be outstanding at any time, (x) shall any Overadvances
be outstanding for more than 45 consecutive days, (y) unless otherwise consented
to by the Required Lenders, after all outstanding Overadvances have been repaid,
shall the Administrative Agent or the Lenders make any additional Overadvances
unless 30 days or more have expired since the last date on which any
Overadvances were outstanding or (z) shall the Administrative Agent make
Revolving Facility Loans on behalf of the applicable Lenders under this
Section 2.01(c) to the extent such Revolving Facility Loans would cause a
Lender’s share of the Revolving Facility Credit Exposure to exceed such Lender’s
Revolving Facility Commitment.

(d) Protective Advances. Upon the occurrence and during the continuance of an
Event of Default or upon the inability of the Borrower to satisfy the conditions
to borrowing set forth in Section 4.01 after the Closing Date, the
Administrative Agent, in its sole discretion, may make Revolving Facility Loans
to the Borrower on behalf of the Lenders, so long as the aggregate amount of
such Revolving Facility Loans shall not, together with the aggregate amount of
all Overadvances then outstanding, exceed 10.0% of the then applicable Borrowing
Base, if the Administrative Agent, in its sole discretion, deems that such
Revolving Facility Loans are necessary or desirable (i) to protect all or any
portion of the Collateral, (ii) to enhance the likelihood, or maximize the
amount of, repayment of the Loans and the other Obligations, or (iii) to pay any
other amount chargeable to the Borrower pursuant to this Agreement (such
Revolving Facility Loans, hereinafter, “Protective Advances”); provided that
(a) in no event shall the Revolving Facility Credit Exposure exceed the total
Revolving Facility Commitments, (b) the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make future Protective Advances
(provided that existing Protective Advances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof) and (c) the
Administrative Agent may not make Revolving Facility Loans on behalf of the
applicable Lenders under this Section 2.01(d) to the extent such Revolving
Facility Loans would cause a Lender’s share of the Revolving Facility Credit
Exposure to exceed such Lender’s Revolving Facility Commitment. Any Protective
Advance made pursuant to the terms hereof shall be made by the Revolving
Facility Lenders ratably in accordance with their Revolving Facility
Percentages. If Protective Advances are made in accordance with this
Section 2.01(d), then the Borrowing Base shall thereafter be deemed ratably
increased by the amount of such permitted Protective Advances, but only for so
long as the Administrative Agent allows such Protective Advances to be
outstanding.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility of the same Type made by
the Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, by the Swingline Lender
in accordance with its Swingline Commitment). The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at

 

64



--------------------------------------------------------------------------------

its option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.15 or 2.17 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Facility Borrowing may be in an aggregate amount that is equal to the
entire unused available balance of the Revolving Facility Commitments, or that
is required to finance the reimbursement of an L/C Disbursement as contemplated
by Section 2.05(e). Each Swingline Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than 10 Eurocurrency
Borrowings outstanding under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date for such Class, as applicable.

Section 2.03 Requests for Borrowings. (a) To request a Revolving Facility
Borrowing or a Borrowing of Other Revolving Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., Local Time, on the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Facility Borrowing
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile or
other electronic transmission to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written (including by facsimile or other
electronic transmission) Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Incremental Revolving Loans or Other Revolving Loans;

(ii) the aggregate amount of the requested Borrowing, which amount shall not
result in the Revolving Facility Credit Exposure exceeding the Borrowing Base;

(iii) the date of such Borrowing, which shall be a Business Day;

 

65



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03(a), the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

(b) Disbursement. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Loan requested pursuant to this
Section 2.03. The proceeds of each Loan requested under this Section 2.03 shall
be disbursed by the Administrative Agent in Dollars in immediately available
funds, in the case of the initial Borrowing, in accordance with the terms of the
written disbursement letter from the Borrower, and in the case of each
subsequent borrowing, by wire transfer to such bank account as may be agreed
upon by the Borrower and the Administrative Agent from time to time or elsewhere
if pursuant to a written direction from the Borrower. If at any time any Loan is
funded in excess of the amount requested by the Borrower, the Borrower agrees to
repay the excess to the Administrative Agent promptly upon the earlier to occur
of (i) the Borrower’s discovery of the error and (ii) notice thereof to the
Borrower from the Administrative Agent or any applicable Lender.

Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its sole discretion, make Swingline Loans
in Dollars to the Borrower from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, or (ii) the total Revolving Facility Credit Exposure
exceeding the total Revolving Facility Commitments; provided that in no event
shall the Swingline Lender make a Swingline Loan to refinance an outstanding
Swingline Borrowing. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy or pdf), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day), and (ii) the amount of
the requested Swingline Borrowing. The Swingline Lender shall consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the

 

66



--------------------------------------------------------------------------------

terms of this Agreement prior to the Swingline Lender funding such Swingline
Loan. The Swingline Lender, if it determines to make a Swingline Loan in
accordance with Section 2.02(a), shall make each Swingline Loan on the proposed
date thereof by wire transfer of immediately available funds by 4:00 p.m., Local
Time, to the account of the Borrower (or, in the case of a Swingline Borrowing
made to finance the reimbursement of an L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank).

(c) The Administrative Agent, the Swingline Lender and the Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrower) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Revolving Facility Loans and the
Swingline Loans and the Agent Advances shall take place on a periodic basis in
accordance with the following provisions:

(i) The Administrative Agent shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Administrative Agent, (A) on behalf of the Swingline Lender, with respect
to each outstanding Swingline Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to Collections (as further described in
Section 2.04(d)(iv)), in each case, by notifying the Lenders of such requested
Settlement by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 12:00 noon, Local Time, on the date of
such requested Settlement (the “Settlement Date”). Each Lender (other than the
Swingline Lender, in the case of Swingline Loans, and the Administrative Agent,
in the case of Agent Advances) shall make the amount of such Lender’s Revolving
Facility Percentage of the outstanding principal amount of the Swingline Loans
and Agent Advances with respect to which Settlement is requested available to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., Local Time, on the
Settlement Date applicable thereto, which may occur before or after the
occurrence or during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article 4 have
then been satisfied. Such amounts made available to the Administrative Agent
shall be applied against the amounts of the applicable Swingline Loan or Agent
Advance and, together with the portion of such Swingline Loan or Agent Advance
representing the Swingline Lender’s or Administrative Agent’s Revolving Facility
Percentage thereof, shall constitute Revolving Facility Loans of the Revolving
Facility Lenders. If any such amount is not made available to the Administrative
Agent by any Revolving Facility Lender on the Settlement Date applicable
thereto, the Administrative Agent shall, on behalf of the Swingline Lender with
respect to each outstanding Swingline Loan and for itself with respect to each
Agent Advance, be entitled to recover such amount on demand from such Revolving
Facility Lender together with interest thereon at the Federal Funds Effective
Rate for the first three days from and after the Settlement Date and thereafter
at the interest rate then applicable to the ABR Loans.

(ii) Notwithstanding the foregoing, not more than one Business Day after demand
is made by the Administrative Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Administrative
Agent has requested a Settlement with respect to a Swingline Loan or Agent
Advance), each

 

67



--------------------------------------------------------------------------------

Revolving Facility Lender (A) shall irrevocably and unconditionally purchase and
receive from the Swingline Lender or the Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan or Agent Advance equal to such Revolving Facility Lender’s
Revolving Facility Percentage of such Swingline Loan or Agent Advance and (B) if
Settlement has not previously occurred with respect to such Swingline Loans or
Agent Advances, upon demand by the Swingline Lender or the Administrative Agent,
as the case may be, shall pay to the Swingline Lender or Administrative Agent,
as applicable, as the purchase price of such participation an amount equal to
one-hundred percent (100%) of such Revolving Facility Lender’s Revolving
Facility Percentage of such Swingline Loans or Agent Advances. If such amount is
not in fact made available to the Administrative Agent by any Lender, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Effective Rate
for the first three days from and after such demand and thereafter at the
interest rate then applicable to ABR Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans and Agent Advances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender (in the case of participations in Swingline Loans) the amounts so
received by it from the Revolving Facility Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c)(ii), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent. The purchase of
participations in a Swingline Loan or Agent Advance pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

(iii) From and after the date, if any, on which any Revolving Facility Lender
purchases an undivided interest and participation in any Swingline Loan or Agent
Advance pursuant to clause (ii) preceding, the Administrative Agent shall
promptly distribute to such Revolving Facility Lender such Revolving Facility
Lender’s Revolving Facility Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Swingline Loan or Agent Advance; provided that any amounts so
distributed by the Administrative Agent shall be repaid to the Administrative
Agent (and, if applicable, by the Administrative Agent to the Swingline Lender),
if and to the extent such payment is required to be refunded to the Borrower for
any reason.

 

68



--------------------------------------------------------------------------------

(iv) Between Settlement Dates, to the extent no Agent Advances are outstanding,
the Administrative Agent may pay over to the Swingline Lender any payments
received by the Administrative Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Facility Loans
(such amounts, “Collections”), for application to the Swingline Lender’s
Revolving Facility Loans or Swingline Loans. If, as of any Settlement Date,
Collections received since the then immediately preceding Settlement Date have
been applied to the Swingline Lender’s Revolving Facility Loans, the Swingline
Lender shall pay to the Administrative Agent for the accounts of the Lenders, to
be applied to the outstanding Revolving Facility Loans of such Lenders, an
amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Revolving Facility Percentage of the Revolving
Facility Loans. During the period between Settlement Dates, the Swingline Lender
with respect to Swingline Loans, the Administrative Agent with respect to Agent
Advances, and each Revolving Facility Lender with respect to the Revolving
Facility Loans, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the actual average daily amount of funds
employed by the Swingline Lender, the Administrative Agent and the Revolving
Facility Lenders.

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of (x) trade letters of
credit in support of trade obligations of the Borrower and the Subsidiaries
incurred in the ordinary course of business (such letters of credit issued for
such purposes, “Trade Letters of Credit”) and (y) standby letters of credit
issued for any other lawful purposes of the Borrower and the Subsidiaries (such
letters of credit issued for such purposes, “Standby Letters of Credit”) for its
own account or for the account of any Subsidiary in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Revolving Facility Maturity Date; provided that the Initial Issuing Banks
shall not be required to issue any Trade Letter of Credit hereunder. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. “Letters of Credit” shall include Trade Letters
of Credit, Standby Letters of Credit and Existing Letters of Credit.
Notwithstanding anything to the contrary contained in this Section 2.05 or
elsewhere in this Agreement, in the event that a Revolving Facility Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue any Letter of
Credit unless the Issuing Bank has entered into arrangements satisfactory to it
and the Borrower to eliminate the Issuing Bank’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, including by
cash collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Issuing Bank to support, each such Defaulting
Lender’s ratable share of each L/C Disbursement.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or transmit by facsimile or other electronic transmission, if arrangements for
doing so have been approved by the applicable Issuing Bank to the applicable
Issuing Bank and the Administrative Agent (three Business Days in advance of the

 

69



--------------------------------------------------------------------------------

requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section 2.05), the amount and currency (which may be Dollars or any Alternate
Currency) of such Letter of Credit, the name and address of the beneficiary
thereof, whether such letter of credit constitutes a Standby Letter of Credit or
a Trade Letter of Credit, and such other information as shall be necessary to
issue, amend or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit, the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension (i) the total Revolving L/C Exposure shall not
exceed the Letter of Credit Sublimit, and the Revolving L/C Exposure with
respect to all Letters of Credit issued by such Issuing Bank shall not exceed
such Issuing Bank’s Letter of Credit Commitment, (ii) the total Revolving
Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments, (iii) the total Revolving Facility Credit Exposure shall not exceed
the Borrowing Base, and (iv) in the case of an Alternate Currency Letter of
Credit, the total Revolving L/C Exposure with respect to all Alternate Currency
Letters of Credit would exceed $60.0 million. Anything herein to the contrary
notwithstanding, Barclays Bank PLC and Credit Suisse AG, Cayman Islands Branch,
shall not be required to issue any Trade Letter of Credit hereunder.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after such renewal or extension), and (ii) the date that is five
Business Days prior to the Revolving Facility Maturity Date; provided that any
Standby Letter of Credit with one year tenor may provide for automatic renewal
or extension thereof for additional one year periods (which, in no event, shall
extend beyond the date referred to in clause (ii) of this paragraph (c)) so long
as such Standby Letter of Credit permits the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof within a time period during such twelve-month period to be
agreed upon at the time such Standby Letter of Credit is issued; provided,
further, that if the Issuing Bank and the Administrative Agent each consent in
their sole discretion, the expiration date on any Standby Letter of Credit may
extend beyond the date referred to in clause (ii) above; provided that (x) if
any such Standby Letter of Credit is outstanding, or is issued after the date
that is 30 days prior to the Revolving Facility Maturity Date, the Borrower
shall provide cash collateral pursuant to documentation reasonably satisfactory
to the Administrative Agent and the relevant Issuing Bank in an amount equal to
105% of the face amount of each such Standby Letter of Credit on or prior to the
date that is 30 days prior to the Revolving Facility Maturity Date or, if later,
such date of issuance and (y) each Revolving Facility Lender’s participation in
any undrawn Letter of Credit that is outstanding on the Revolving Facility
Maturity Date shall terminate on the Revolving Facility Maturity Date. Each
Trade Letter of Credit shall expire on the earlier of (x) 180 days after such
Trade Letter of Credit’s date of issuance or renewal or extension or (y) the
date five Business Days prior to the Revolving Facility Maturity Date.

 

70



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section 2.05, or of any reimbursement payment required to
be refunded to the Borrower for any reason (calculated, in the case of any
Alternate Currency Letter of Credit, based on the Dollar Equivalent thereof).
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Lender’s Revolving Facility
Credit Exposure at any time might exceed its Commitment at such time (in which
case Section 2.11(d) would apply), and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, in the same Alternate Currency) not later than 2:00 p.m., Local Time,
on the third Business Day after the Borrower receives notice under paragraph
(g) of this Section 2.05 of such L/C Disbursement, together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Loans; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Facility Borrowing or a Swingline
Borrowing, as applicable, in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Facility Borrowing or Swingline
Borrowing. If the Borrower fails to reimburse any L/C Disbursement when due,
then the Administrative Agent shall promptly notify the applicable Issuing Bank
and each other Revolving Facility Lender of the applicable L/C Disbursement, the
payment then due from the Borrower in respect thereof and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof.
Promptly following receipt of such notice, each Revolving Facility Lender shall
pay to the Administrative Agent in Dollars its Revolving Facility Percentage of
the payment then due from the Borrower in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of

 

71



--------------------------------------------------------------------------------

the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence hereof; provided
that the foregoing shall not be construed to excuse the applicable Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are determined by a court of competent jurisdiction to have been caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

72



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile or other electronic transmission) of any such demand for payment under
a Letter of Credit and whether such Issuing Bank has made or will make a L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Facility Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization Following an Event of Default. If any Event of
Default shall occur and be continuing, (i) in the case of an Event of Default
described in Section 8.01(h) or (i), on the Business Day or (ii) in the case of
any other Event of Default, on the third Business Day, in each case, following
the date on which the Borrower receives notice from the Administrative Agent
(or, if the maturity of the Loans has been accelerated, Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the

 

73



--------------------------------------------------------------------------------

Collateral Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the Revolving L/C Exposure as of such date plus any accrued and
unpaid interest thereon; provided that upon the occurrence of any Event of
Default with respect to the Borrower described in clause (h) or (i) of
Section 8.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind. Each such deposit pursuant
to this paragraph shall be held by the Collateral Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of (i) for so long as an Event of Default shall be
continuing, the Collateral Agent and (ii) at any other time, the Borrower, in
each case, in Permitted Investments and at the risk and expense of the Borrower,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Facility Lenders with Revolving L/C Exposure representing greater than
50% of the total Revolving L/C Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k) Cash Collateralization Following Termination and Prepayment of the Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments by the Borrower pursuant to Section 2.08(b) (a
“Facility Termination Event”) in connection with which the Borrower notifies any
one or more Issuing Banks that it intends to maintain one or more Letters of
Credit initially issued under this Agreement in effect after the date of such
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 7.15 of the Collateral
Agreement and replaced with cash collateral, in an amount in Dollars equal to
102% of the Revolving L/C Exposure with respect to each such Continuing Letter
of Credit as of such date plus any accrued and unpaid interest thereon, which
shall be deposited in an account with or at the direction of each such Issuing
Bank.

(l) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the Initial
Issuing Banks) each of which agrees (in its sole discretion) to act in such
capacity and that is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes and shall have a Letter of Credit Commitment in the
amount set forth in such counterpart.

 

74



--------------------------------------------------------------------------------

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request, including but not limited to prompt verification of such information as
may be requested by the Administrative Agent.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request;
provided that ABR Revolving Loans and Swingline Borrowings made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Revolving Facility

 

75



--------------------------------------------------------------------------------

Lenders (including by means of Swingline Loans to the Borrower). In such event,
the applicable Revolving Facility Lenders on behalf of whom the Administrative
Agent made the Revolving Facility Loan shall reimburse the Administrative Agent
for all or any portion of such Revolving Facility Loan made on its behalf upon
written notice given to each applicable Revolving Facility Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. On
each such settlement date, the Administrative Agent will pay to each such
Revolving Facility Lender the net amount owing to such Revolving Facility Lender
in connection with such settlement, including amounts relating to Loans, fees,
interest and other amounts payable hereunder. The entire amount of interest
attributable to such Revolving Facility Loan for the period from and including
the date on which such Revolving Facility Loan was made on such Revolving
Facility Lender’s behalf to but excluding the date the Administrative Agent is
reimbursed in respect of such Revolving Facility Loan by such Revolving Facility
Lender shall be paid to the Administrative Agent for its own account.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.07 shall not apply to Swingline Borrowings,
which may not be converted or continued.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit G and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

 

76



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Revolving Facility Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments) and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the lesser of the total Revolving Facility Commitments or the Borrowing
Base.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Revolving Facility Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

77



--------------------------------------------------------------------------------

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan, Protective Advance and Overadvance to the Borrower on
the Revolving Facility Maturity Date, and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Revolving Facility
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit I (a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable to the payee named therein and its registered assigns.

Section 2.10 Repayment of Revolving Facility Loans.

(a) To the extent not previously paid, all outstanding Loans shall be due and
payable on the Revolving Facility Maturity Date.

(b) Prior to any repayment of any Revolving Facility Loans, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy or pdf) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, on the Business Day prior to the scheduled date of such repayment,
and (ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. In the case of prepayments under
Section 2.11(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings to be prepaid. Each repayment of a Borrowing (x) in the case of the
Revolving Facility, shall be applied to the Revolving Facility Loans included in
the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Credit Exposures of the Revolving Facility Lenders at the time of such
repayment) and

 

78



--------------------------------------------------------------------------------

(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing. Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Loan hereunder, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by facsimile or other
electronic transmission) of such selection not later than 1:00 p.m., Local Time,
on the scheduled date of such repayment. Repayments of Eurocurrency Borrowings
shall be accompanied by accrued interest on the amount repaid.

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
written notice in accordance with Section 2.10(b), which notice shall be
irrevocable except to the extent conditioned on a refinancing of all or any
portion of the Revolving Facility, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b) Subject to Sections 2.01(b) and (c), in the event the aggregate amount of
the Revolving Facility Credit Exposure exceeds the lesser of (i) the Revolving
Facility Commitments, and (ii) the Borrowing Base in effect at such time, then
the Borrower shall promptly prepay outstanding Revolving Facility Loans and/or
cash collateralize Letters of Credit in accordance with Section 2.05(j) in an
aggregate amount equal to such excess.

(c) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, at the request of the Administrative Agent, the
Borrower shall deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j) in an amount equal to such excess.

(d) If as a result of changes in currency exchange rates, on any Revaluation
Date, the Revolving L/C Exposure with respect to all Alternate Currency Letters
of Credit exceeds $60.0 million, the Borrower shall at the request of the
Administrative Agent, within 5 Business Days of such Revaluation Date deposit
cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j), in an aggregate amount such that the applicable exposure does
not exceed the applicable commitment, sublimit or amount set forth above.

Section 2.12 Fees. (a) The Borrower agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, on
or before the date that is five (5) Business Days after the last Business Day of
March, June, September and December of each year, and three Business Days after
the date on which the Commitments of all the Revolving Facility Lenders shall be
terminated as provided herein, a commitment fee (the “Commitment Fee”) on the
daily amount of the Available Unused Commitment of such Revolving Facility
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the Revolving Facility Maturity Date or the date on which
the last of the Commitments of such Lender shall be terminated) at the rate per
annum equal to the Applicable Commitment Fee. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s

 

79



--------------------------------------------------------------------------------

Commitment Fee is calculated shall be deemed to be zero. The Commitment Fee due
to each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower agrees to pay (i) to each Revolving Facility Lender (other than
any Defaulting Lender), through the Administrative Agent, on or before the date
that is three (3) Business Days after the last Business Day of March, June,
September and December of each year and three (3) Business Days after the date
on which the Commitments of all the Revolving Facility Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Revolving Facility Lender’s Revolving Facility Percentage of the daily aggregate
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements), during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Facility Maturity
Date or the date on which the last of the Commitments of such Revolving Facility
Lender shall be terminated) at the rate per annum equal to the Applicable Margin
for Eurocurrency Revolving Facility Borrowings effective for each day in such
period, and (ii) to each Issuing Bank, for its own account (x) on or before the
date that is three (3) Business Days after the last Business Day of March, June,
September and December of each year and three (3) Business Days after the date
on which the Commitments of all the Revolving Facility Lenders shall be
terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the daily
average stated amount of such Letter of Credit), plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(c) The Borrower agrees to pay the agency fees to (x) the Administrative Agent,
for the account of the Administrative Agent (the “Administrative Agent Fees”)
and (y) to the Co-Collateral Agent, for the account of the Co-Collateral Agent
(the “Co-Collateral Agent Fees”), in each case set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein.

(d) All Fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

80



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.13; provided that this paragraph (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Facility
Loans, upon termination of the Commitments; provided that (A) interest accrued
pursuant to paragraph (c) of this Section 2.13 shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan or Swingline Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (C) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

81



--------------------------------------------------------------------------------

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender, Issuing Bank or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
Issuing Bank or the Administrative Agent, as applicable, such additional amount
or amounts as will compensate such Lender, Issuing Bank or the Administrative
Agent, as applicable, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital adequacy requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided that any such certificate claiming amounts described in
clause (x) or (y) of the definition of Change in Law shall, in addition, state
the basis

 

82



--------------------------------------------------------------------------------

upon which such amount has been calculated and certify that such Lender’s or
Issuing Bank’s method of allocating such costs is fair and reasonable and that
such Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and
such method of allocation, is not inconsistent with its treatment of other
borrowers which, as a credit matter, are substantially similar to the Borrower
and which are subject to similar provisions. The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes imposed on payments on the Loans, which
shall instead be governed by Section 2.17.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to such Borrower and shall be conclusive absent
manifest error. Such Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

83



--------------------------------------------------------------------------------

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(b) The Borrower shall timely pay any Other Taxes.

(c) Each Loan Party shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may

 

84



--------------------------------------------------------------------------------

be, to determine (A) whether or not any payments made hereunder or under any
other Loan Document are subject to withholding of Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, any such withholding of
applicable Taxes in respect of any payments to be made to such Lender by any
Loan Party pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. In addition,
any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.17(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit O, such certificate, the “Non-Bank Tax
Certificate”) certifying that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a CFC
related to the Borrower (within the meaning of Section 864(d)(4) of the Code),
(B) Internal Revenue Service Form W-8BEN or Form W-8ECI (or any applicable
successor form), in each case properly completed and duly executed by such
Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under this Agreement,
(C) Internal Revenue Service Form W-8IMY (or any applicable successor form) and
all necessary attachments (including the forms described in clauses (A) and
(B) above, provided that if the Foreign Lender is a partnership and not a
participating Lender, and one or more of the partners is claiming portfolio
interest treatment, the Non-Bank Tax Certificate may be provided by such Foreign
Lender on behalf of such partners) or (D) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

 

85



--------------------------------------------------------------------------------

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that a Participant shall furnish all such
required forms and statements to the person from which the related participation
shall have been purchased.

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 9.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
Internal Revenue Service Form W-9 certifying its exemption from U.S. federal
backup withholding or such other properly completed and executed documentation
prescribed by applicable law certifying its entitlement to an available
exemption from applicable U.S. federal withholding taxes in respect of any
payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, an Internal Revenue Service Form W-8IMY
certifying that the Agent is a U.S. branch and intends to be treated as a U.S.
person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-l(b)(2)(iv) of the Treasury Regulations, and (y) on or before the
date on which any such previously delivered documentation expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent documentation previously delivered by it to the Borrower, and from
time to time if reasonably requested by the Borrower, two further copies of such
documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided

 

86



--------------------------------------------------------------------------------

that such Lender or the Administrative Agent may delete any information therein
that it deems confidential). A Lender or the Administrative Agent shall claim
any refund that it determines is available to it, unless it concludes in its
sole discretion that it would be adversely affected by making such a claim. No
Lender nor the Administrative Agent shall be obliged to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party in connection with this clause (f) or any other
provision of this Section 2.17.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such person in connection with any request made by the Borrower pursuant to
this clause (g). Nothing in this clause (g) shall obligate any Lender or Agent
to take any action that such person, in its sole judgment, determines may result
in a material detriment to such person.

(i) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from U.S. federal backup withholding (i) on or prior to the Closing Date (or on
or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete or invalid, (iii) after the
occurrence of a change in the U.S. Lender’s circumstances requiring a change in
the most recent form previously delivered by it to the Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.

(j) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (j), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(k) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

 

87



--------------------------------------------------------------------------------

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set Offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If (i) at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees and other Obligations in cash
then due from the Borrower hereunder or (ii) at any time that an Availability
Triggering Event shall have occurred and be continuing and proceeds of
Collateral are received by the Administrative Agent, such funds shall be
applied, subject to the ABL Intercreditor Agreement, the Junior Lien
Intercreditor Agreement and any other applicable intercreditor agreements:
first, ratably, to pay any fees, indemnities, or expense reimbursements then due
to the Administrative Agent, the Collateral Agent or any Issuing Bank from the
Borrower under the Loan Documents; second, ratably, to pay interest due and
payable in respect of any unreimbursed L/C Disbursements, Protective Advances
and Overadvances; third, ratably to pay principal of unreimbursed L/C
Disbursements, Protective Advances and Overadvances; fourth, ratably, to pay any
fees or expenses reimbursements then due to the Lenders from the Borrower under
the Loan Documents; fifth, ratably, to pay interest due and payable in respect
of any Revolving Facility Loans; sixth, ratably, to pay principal of Revolving
Facility Loans (other than Protective Advances and Overadvances) then due from
the Borrower hereunder and any Pari Passu Secured Hedge Obligations; seventh,
ratably, to cash collateralize Letters of Credit in accordance with the
procedures set forth in Section 2.05(j); eighth, ratably, to the payment of any
Secured Cash Management Obligations and any other Secured Hedge Obligations that
do not constitute Pari Passu Secured Hedge Obligations; ninth, ratably, to the
payment of any other Obligations due to the Agents or any Lender by the
Borrower; and tenth, to the Borrower or as the Borrower shall direct or as a
court of competent jurisdiction may otherwise direct.

 

88



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant (other than to the Borrower or a Subsidiary of the Borrower as to
which the provisions of this paragraph (c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or (c), or 2.18(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to

 

89



--------------------------------------------------------------------------------

Section 2.17, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future, and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any
Commitment, Revolving Facility Loan or Other Revolving Loan, the Swingline
Lender and each Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders (or if such amendment or waiver by
its terms requires the consent of the Super Majority Lenders, the Super Majority
Lenders) shall have granted their consent, then the Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 10.04(b)(ii)(B)) to replace such Non-Consenting Lender by deeming
(by notice to such Non-Consenting Lender) such Non-Consenting Lender to have
assigned its Loan, and its Commitments hereunder, to one or more assignees that
have consented to such assignment and that are reasonably acceptable to the
Administrative Agent, the Swingline Lender and the Issuing Bank; provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender
(including accrued Fees and any amounts due under Section 2.15, 2.16 or 2.17)
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment and (b) the replacement Lender shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such

 

90



--------------------------------------------------------------------------------

purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interest hereunder in the circumstances contemplated by this
Section 2.19(c) and the Administrative Agent agrees to effect such assignment;
provided that, if such Non-Consenting Lender does not comply with Section 10.04
within three Business Days after the Borrower’s request, compliance with
Section 10.04 shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.21 Incremental Revolving Facility Commitments. (a) The Borrower may,
by written notice to the Administrative Agent from time to time after the
Closing Date, and prior to the Revolving Facility Maturity Date, request that
the Incremental Amount be provided by one or more Incremental Revolving Facility
Lenders (which may include any existing Lender provided that no existing Lender
shall be required to provide any Incremental Revolving Facility Commitments)
willing to provide such Incremental Revolving Facility Commitments in their own
discretion; provided that each Incremental Revolving Facility Lender shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) unless such Incremental Revolving Facility Lender is a
Lender, an Affiliate of a Lender or an Approved Fund. Such notice shall set
forth (i) the amount of the Incremental Revolving Facility Commitments being
requested (which shall be in a minimum amount of $15.0 million and in minimum
increments of $5.0 million in excess thereof or equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Revolving Facility
Commitments are requested to become effective (the “Increased Amount Date”) and
(iii) whether such Incremental Revolving Facility Commitments are to be
Revolving Facility Commitments or commitments to make revolving loans with
pricing terms, final maturity date, upfront or similar fees and/or participation
in prepayments different from the Revolving Facility Loans (“Other Revolving
Loans”). Prior to the date that is 12 months following the Closing Date, if the
initial pricing terms on the requested Other Revolving Loans (which shall be
equal to the sum of (x) the margin above Adjusted LIBO Rate on the requested
Other Revolving Loans and (y) any original issue discount or upfront fees paid
to all lenders providing such Other Revolving Loans with respect to

 

91



--------------------------------------------------------------------------------

the requested Other Revolving Loans divided by the lesser of (A) the average
life to maturity of such Other Revolving Loans and (B) four) exceeds the pricing
terms of any of the then existing Revolving Facility Loans (which shall be equal
to the sum of (x) the Applicable Margin then in effect for such existing
Revolving Facility Loans that are Eurocurrency Revolving Loans and (y) any
original issue discount or upfront fees payable to all Revolving Facility
Lenders with respect to such existing Revolving Facility Loans, divided by the
lesser of (A) the average life to maturity of such existing Revolving Facility
Loans and (B) four) by more than 50 basis points, then the applicable margin
then in effect for each such existing Revolving Facility Loan shall
automatically be increased to the extent necessary such that the pricing terms
(as defined above) of each such existing Revolving Facility Loans is equal to
the pricing terms of the requested Other Revolving Loans minus 50 basis points,
effective upon the making of the requested Other Revolving Loans.

(b) The Borrower and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Facility Commitment of such Incremental
Revolving Facility Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Incremental Revolving Facility Commitments; provided
that (i) the Other Revolving Loans shall have the same guarantees as and rank
pari passu or junior in right of payment and of security with the Revolving
Facility Loans and, except as to pricing, final maturity date, participation in
prepayments and/or upfront or similar fees, shall have (x) the same terms as the
Revolving Facility Loans, or (y) intercreditor arrangements and such other terms
as shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Other Revolving Loans shall be no earlier than the
Revolving Facility Maturity Date then in effect, and (iii) the Other Revolving
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory prepayment or
commitment reduction hereunder. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement in accordance
with its terms, this Agreement shall be deemed amended to the extent (but only
to the extent) necessary to reflect the existence and terms of the Incremental
Revolving Facility Commitments evidenced thereby, notwithstanding anything to
the contrary set forth in Section 10.08. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with Borrower’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
effectiveness, both before and after such effectiveness, (x) there is no Default
or Event of Default and (y) the Borrower shall be in Pro Forma Compliance,
(ii) the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of the Borrower and
containing calculations in reasonable detail demonstrating compliance with the
requirement contained in preceding subclause (i)(y), and (iii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the

 

92



--------------------------------------------------------------------------------

Administrative Agent may reasonably require to assure that the Revolving
Facility Loans and/or Other Revolving Loans in respect of the Incremental
Revolving Facility Commitments are secured by the Collateral ratably with (or,
to the extent agreed by the applicable Incremental Revolving Facility Lenders in
the applicable Incremental Assumption Agreement, junior to) the existing
Revolving Facility Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments (other than Other Revolving Loans), when originally made, are
included in each Borrowing of outstanding Revolving Facility Loans on a pro rata
basis. The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

Section 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) such Defaulting Lender shall not be entitled to receive any Commitment Fee
for any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to such Defaulting Lender); and

(b) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by any Issuing Bank, to cash
collateralize such Defaulting Lender’s Revolving Facility Percentage of the
outstanding Letters of Credit issued by such Issuing Bank other than any Letter
of Credit (or portion thereof) as to which such Defaulting Lender’s
participation obligation has been cash collateralized by pledging and depositing
with or delivering to the Collateral Agent, for the benefit of the Issuing Banks
and the non-Defaulting Lenders, as collateral for the Obligations in respect of
Letters of Credit, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Collateral Agent and the
Issuing Banks (which documents are hereby consented to by the Lenders),
(iv) fourth, as the Borrower may request, to the funding of any Revolving
Facility Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (vi) fifth, held in such account as cash collateral and
released, pro rata, in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Facility Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ and the Swingline
Lender’s potential future fronting exposure with respect to such Defaulting
Lender with respect to potential future Letters of Credit issued or Swingline
Loans made under this

 

93



--------------------------------------------------------------------------------

Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a
prepayment of the principal amount of any Revolving Facility Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and that
were made at a time when the conditions set forth in Section 4.01 were
satisfied, such payment shall be applied solely to prepay the Revolving Facility
Loans of all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Revolving Facility Loans of any Defaulting Lender.

(c) In the event that the Administrative Agent, each Issuing Bank, the Swingline
Lender and the Borrower each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then on
such date such Lender shall purchase at par such of the Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Facility Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be in
accordance with its Revolving Facility Percentage, as applicable.

Section 2.23 Extended Revolving Facility Commitments. (a) The Borrower may at
any time and from time to time request that all or any portion of the Revolving
Facility Commitments under any Facility (an “Existing Revolving Facility”) be
converted to extend the scheduled maturity date(s) and/or termination date(s) of
any payment of principal with respect to all or a portion of the loans or
commitments in respect of such Existing Revolving Facility (any such Revolving
Facility which has been so converted, an “Extended Revolving Facility”) and to
provide for other terms consistent with this Section 2.23. In order to establish
any Extended Revolving Facility, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolving Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Revolving Facility to
be established which shall be substantially identical to the Existing Revolving
Facility which is being converted except that:

(i) all or any of the scheduled payments of principal (including the maturity
date) and/or termination dates of the Extended Revolving Facility may be delayed
to later dates than the scheduled payments of principal (including the maturity
date) and/or termination dates of such Existing Revolving Facility to the extent
provided in the applicable Extension Amendment;

(ii) the interest margins and commitment fees with respect to the Extended
Revolving Facility may be different than the interest margins and commitment
fees for the Existing Revolving Facility and upfront fees may be paid to the
Extending Lenders, in each case, to the extent provided in the applicable
Extension Amendment;

 

94



--------------------------------------------------------------------------------

(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the latest final maturity or termination date
of the Revolving Facility Commitments in effect on the effective date of the
Extension Amendment immediately prior to the establishment of such Extended
Revolving Facility; and

(iv) no commitments in respect of such Extended Revolving Facility may be
optionally reduced or terminated prior to the date on which the commitments
under the Existing Revolving Facility from which they were converted are
terminated unless such optional reduction or termination is accompanied by a pro
rata optional reduction of the commitments under such Existing Revolving
Facility.

(b) Any Extended Revolving Facility converted pursuant to any Extension Request
shall be designated a series (an “Extension Series”) of Extended Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Extended Revolving Facility converted from an Existing Revolving Facility may,
to the extent provided in the applicable Extension Amendment, be designated as
an increase in any previously established Extension Series with respect to such
Existing Revolving Facility.

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing
Revolving Facility are requested to respond. No Lender shall have any obligation
to agree to have any of its Loans and commitments of any Existing Revolving
Facility converted into an Extended Revolving Facility pursuant to any Extension
Request. Any Lender (an “Extending Lender”) wishing to have all or any portion
of its Loans and commitments under the Existing Revolving Facility subject to
such Extension Request converted into Extended Revolving Facility, shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Loans and commitments
under the Existing Revolving Facility which it has elected to request be
converted into Extended Revolving Facility. In the event that the aggregate
amount of commitments under an Existing Revolving Facility subject to Extension
Elections exceeds the amount of commitments under an Extended Revolving Facility
requested pursuant to the Extension Request, commitments subject to Extension
Elections shall be converted to commitments under an Extended Revolving Facility
on a pro rata basis based on the amount of commitments included in each such
Extension Election.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, (i) no Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (ii) any Extending Lender
may extend all or any portion of its Revolving Facility Commitment pursuant to
one or more Extension Requests (subject to applicable proration in the case of
over participation) (including the extension of any Extended Revolving
Facility); and (iii) any Extended Revolving Facility and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

(e) Extended Revolving Facilities shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and

 

95



--------------------------------------------------------------------------------

each Extending Lender providing an Extended Revolving Facility thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Lender). Each of the parties
hereto hereby agrees that, upon the effectiveness of any Extension Amendment in
accordance with its terms, (i) this Agreement shall be deemed amended as set
forth therein, notwithstanding anything to the contrary set forth in
Section 10.08(b), and (ii) such Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto. All Extended Revolving
Facilities and all obligations in respect thereof shall be Obligations under the
Credit Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under the Agreement and in
connection with any Extension Amendment, notwithstanding anything to the
contrary set forth in Section 10.08 of this Agreement, the Loan Parties and the
Collateral Agent shall enter into such amendments to the Security Documents as
may be reasonably requested by the Collateral Agent (which shall not require any
consent from any Lender) in order to ensure that the Extended Revolving Facility
Commitments are provided with the benefit of the applicable Security Documents
on a pari passu basis with the other Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event, as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

Section 3.01 Organization; Powers. Each of Holdings, the Borrower and each of
the Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable, in a foreign jurisdiction where an equivalent status exists, enjoys
the equivalent status under the laws of any foreign jurisdiction of organization
outside the United States of America) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

Section 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or memorandum or articles of incorporation or
other constitutive documents (including any partnership, limited liability
company or operating agreements) or bylaws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or

 

96



--------------------------------------------------------------------------------

any of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing, and (iv) except to the extent set forth in any foreign laws, rules
and regulations as they related to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for: (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such actions, consents, approvals,
registrations and filings as have been made or obtained and are in full force
and effect, (e) such actions, consents, approvals, registrations and filings the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (f) equivalent foreign filings to those listed in
clauses (a) through (e) above.

Section 3.05 Financial Statements. Subject to Schedule 3.05, (a) The unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of NewPage Holdings Inc. (including, for the purposes of
this Section 3.05, any predecessor company thereof) and its subsidiaries for the
fiscal quarters ended March 31, 2013, June 30, 2013 and September 30, 2013 and
(b) the audited consolidated balance sheets and statements of income,
stockholders’ equity, and cash flow of NewPage Holdings Inc. and its
subsidiaries for the fiscal years ended December 31, 2010, December 31, 2011 and
December 31, 2012, in each case have been prepared in accordance with GAAP,
reported on by and accompanied by a report from PricewaterhouseCoopers LLP and
furnished to the Administrative Agent, present fairly in all material respects
the consolidated financial position of the NewPage Holdings Inc. and its
consolidated subsidiaries as at such date and the consolidated results of
operations and cash flows of NewPage Holdings Inc. and its consolidated
subsidiaries for the year then ended.

 

97



--------------------------------------------------------------------------------

Section 3.06 No Material Adverse Effect. Since September 30, 2013, there has
been no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and the Subsidiaries has good record and insurable fee simple title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its Real Properties (including all Mortgaged Properties) and
has valid title to its personal property and assets, in each case, except for
Permitted Liens and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any lease to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), each of Holdings, the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding or casualty affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof, in lieu of
condemnation, that remains unresolved as of the Closing Date.

(d) Except as set forth on Schedule 3.07(d), none of Holdings, the Borrower and
the Subsidiaries is obligated on the Closing Date under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein, except as permitted under
Section 6.02 or 6.05.

(e) Schedule 1.01C lists each Material Real Property owned by any Loan Party as
of the Closing Date.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Holdings and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 3.08(b), there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any Equity
Interests of Holdings, the Borrower or any of the Subsidiaries.

 

98



--------------------------------------------------------------------------------

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity, or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions) and on the Closing Date and/or
the Merger Closing Date, (a) to refinance (or discharge) the Refinanced
Indebtedness (including any Indebtedness outstanding under the Existing Credit
Agreement) and (b) to pay the Transaction Expenses; provided, that the aggregate
amount of Revolving Facility Loans incurred and Letters of Credit issued on the
Closing Date shall not exceed $150.0 million.

Section 3.13 Taxes. (a) Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of Holdings, the
Borrower and the Subsidiaries has filed or caused to be filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it, and
each such Tax return is true and correct;

 

99



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the Subsidiaries has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP; and

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect with respect to each of Holdings, the
Borrower and the Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes.

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) provided in writing by the Borrower
in respect of Holdings, the Borrower, the Subsidiaries, the Transactions that
have occurred on or prior to such date and any other transactions contemplated
hereby included in the Information Memorandum that have occurred on or prior to
such date or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date
and did not, taken as a whole, contain any untrue statement of a material fact
as of any such date or omit to state a material fact necessary in order to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by, and provided in writing by, the Borrower or any of its
representatives, and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from such Projections
and estimates), as of the date such Projections and estimates were furnished to
the Lenders and as of the Closing Date, and (ii) as of the Closing Date, have
not been modified in any material respect by the Borrower.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Holdings, the Borrower, any of the Subsidiaries
or any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) no Plan has any Unfunded Pension Liability
in excess of $225.0 million; and (iv) no ERISA Event has occurred or is
reasonably expected to occur.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations

 

100



--------------------------------------------------------------------------------

thereunder with respect to any employee pension benefit plan or other employee
benefit plan governed by the laws of a jurisdiction other than the United States
of America, and (ii) with the terms of any such plan, except, in each case, for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect.

Section 3.16 Environmental Matters. Except as set forth on Schedule 3.16 and as
to matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of the Subsidiaries,
(ii) each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and for the last three years has been, in
compliance with the terms of such permits, licenses and other approvals and with
all other applicable Environmental Laws, (iii) to the Borrower’s knowledge, no
Hazardous Material is located or has been Released at, on or under any property
currently owned, operated or leased by the Borrower or any of the Subsidiaries
in amounts or concentrations that would reasonably be expected to give rise to
any cost, liability or obligation of the Borrower or any of the Subsidiaries
under any Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrower or any of the
Subsidiaries and transported to or Released at any location in amounts or
concentrations that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
Environmental Laws, and (iv) there are no agreements in which the Borrower or
any of the Subsidiaries has expressly assumed or undertaken responsibility for
any known or reasonably likely liability or obligation of any other person
arising under or relating to Environmental Laws, which in any such case has not
been made available to the Administrative Agent prior to the date hereof.

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent (or such other person as is provided in the
ABL Intercreditor Agreement), and in the case of the other Collateral described
in the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement) and except as provided in clause (d) below with
respect to Mortgaged Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except for Permitted Liens).

 

101



--------------------------------------------------------------------------------

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in United States
federally registered, issued or pending Intellectual Property Rights (other than
the Excluded Assets), in each case (i) prior and superior in right to the Lien
of any other person, except for Permitted Liens and (ii) if and to the extent a
security interest in such Intellectual Property Rights can be perfected by such
filings. The parties acknowledge that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date.

(c) The Mortgages executed and delivered after the Closing Date pursuant to the
Collateral and Guarantee Requirement or Section 5.10 shall be, effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title, and interest of the Loan Parties in such Mortgaged Property and,
to the extent applicable, subject to Section 9-315 of the Uniform Commercial
Code, the proceeds thereof, in each case prior and superior in right to any
other person (other than with respect to the rights of a person pursuant to
(i) Permitted Liens and (ii) Liens that are pari passu or have priority by
operation of law).

(d) Notwithstanding anything herein (including this Section 3.17), or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty hereunder as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

Section 3.18 Location of Real Property and Leased Premises. (a) The Perfection
Certificate lists correctly, in all material respects, as of the Closing Date
all Material Real Property owned by Holdings, the Borrower and the Subsidiary
Loan Parties and the addresses thereof. As of the Closing Date, Holdings, the
Borrower and the Subsidiary Loan Parties own in fee all the Material Real
Property set forth as being owned by them in the Perfection Certificate except
to the extent set forth therein.

(b) The Perfection Certificate lists correctly, in all material respects, as of
the Closing Date, all Material Real Property leased by Holdings, the Borrower
and the Subsidiary Loan Parties and the addresses thereof. As of the Closing
Date, Holdings, the Borrower and the Subsidiary Loan Parties have in all
material respects valid leases in all the Material Real Property set forth as
being leased by them in the Perfection Certificate except to the extent set
forth therein.

 

102



--------------------------------------------------------------------------------

Section 3.19 Solvency. (a) Immediately after giving effect to the Transactions
occurring on or prior to the Closing Date, (i) the fair value of the assets of
Holdings, the Borrower and the Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings, the Borrower and the Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of Holdings, the Borrower and the Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of Holdings, the Borrower and the Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings, the Borrower and the Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Holdings, the Borrower and the Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness, or the Indebtedness of any such subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right to renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

103



--------------------------------------------------------------------------------

Section 3.23 Intellectual Property; Licenses; Etc. Except as to matters that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) Holdings, the Borrower and each of the Subsidiaries
owns, or possesses the right to use, all of the patents, trademarks, service
marks, trade names, copyrights, mask works, domain names, applications and
registrations for any of the foregoing, technology, trade secrets, proprietary
information, software, know-how, processes and other intellectual property
rights (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person; (b) to the knowledge of the Borrower,
Holdings, the Borrower and the Subsidiaries are not interfering with, infringing
upon, misappropriating or otherwise violating Intellectual Property Rights of
any person; and (c) no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Borrower, threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
(if any) of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.

Section 3.25 USA PATRIOT ACT/OFAC. (a) To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance in all material respects with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act.

(b) None of the Borrower, any Subsidiary nor, to the knowledge of the Borrower,
any director or officer of the Borrower or any Subsidiary is subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person or country for the purpose of funding any operations in, financing any
investments or activities in, or making any payments to any Person or country
subject to any U.S. sanctions administered by OFAC.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977.

Section 3.26 Foreign Corrupt Practices Act. None of the Borrower or any of its
Subsidiaries, nor, to the knowledge of the Borrower or any of its Subsidiaries,
or any of their directors, officers, agents or employees has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or
similar law of the European Union or any European Union Member State or similar
law of a jurisdiction in which the Borrower or any of its Subsidiaries conduct
their business and to which they are lawfully subject or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment

 

104



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

Section 4.01 All Credit Events. The obligations of (i) the Lenders (including
the Swingline Lender) to make Loans and (ii) any Issuing Bank to issue Letters
of Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions on the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03(a)) or,
in the case of the issuance of a Letter of Credit, the applicable Issuing Bank
and the Administrative Agent shall have received a notice requesting the
issuance of such Letter of Credit as required by Section 2.05(b).

(b) (i) In the case of each Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit (other than an amendment, extension or renewal of
a Letter of Credit without any increase in the stated amount of such Letter of
Credit) that occurs on the Closing Date, the representations and warranties made
by or with respect to the Target and its Subsidiaries in the Merger Agreement as
are material to the interests of the Lenders (in their capacities as such) (but
only to the extent that Verso has the right to terminate its obligations under
the Merger Agreement as a result of a breach of such representations and
warranties in the Merger Agreement) shall be true and correct in all material
respects as of such date, and the representations and warranties made in
Sections 3.01(a) and (d), 3.02(a) and (b)(i)(A) (limited to the Borrower’s
constitutive documents), 3.03, 3.10, 3.11, 3.17, 3.19, 3.25 and 3.26 shall be
true and correct in all material respects as of such date and (ii) in the case
of each other Borrowing or issuance, amendment, extension or renewal of a Letter
of Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit), the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects as of such date, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time, of and immediately after, such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing or would result therefrom.

(d) After giving effect to such Borrowing or such issuance of a Letter of
Credit, the aggregate Revolving Facility Credit Exposure shall not exceed the
lesser of (i) the Revolving Facility Commitments and (ii) the Borrowing Base in
effect at such time (subject to Section 2.01(a)).

(e) After giving effect to such Borrowing or such issuance of a Letter of
Credit, Availability shall not be less than $0.

 

105



--------------------------------------------------------------------------------

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in clauses (b), (c), (d) and
(e) of this Section 4.01.

Section 4.02 First Credit Event. The obligations of (i) the Lenders to make
Loans and (ii) any Issuing Bank to issue Letters of Credit on the Closing Date
are subject to the satisfaction (or waiver in accordance with Section 10.08) of
the following conditions on the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Lenders (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders, and each Issuing Bank on the Closing Date, a written opinion of
(i) Sullivan & Cromwell LLP, special counsel for the Loan Parties, (ii) Foley &
Lardner LLP, special Michigan counsel for the Loan Parties, and (iii) Foley &
Lardner LLP, special Wisconsin counsel for the Loan Parties, in each case
(A) dated the Closing Date, (B) addressed to the Administrative Agent, the
Lenders and each Issuing Bank and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) that attached thereto is a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (B) otherwise certified by the Secretary or
Assistant Secretary of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

(ii) that attached thereto is a certificate as to the good standing (to the
extent such concept or a similar concept exists under the laws of such
jurisdiction) of such Loan Party as of a recent date from such Secretary of
State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

 

106



--------------------------------------------------------------------------------

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(v) that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(vi) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,

(vii) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(viii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to this clause (c).

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax, judgment, United
States Patent and Trademark Office and United States Copyright Office filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(f) The Administrative Agent shall have received, at the Borrower’s option,
either (i) a solvency certificate substantially in the form of Exhibit C and
signed by a Financial Officer of the Borrower certifying the solvency of the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions on the Closing Date or (ii) an opinion from an independent
investment bank or valuation firm of nationally recognized standing that the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions on the Closing Date will be solvent.

 

107



--------------------------------------------------------------------------------

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable and documented fees, out-of-pocket
charges and disbursements of Cahill Gordon & Reindel LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

(h) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods set forth in such definition, the Collateral and Guarantee
Requirement shall be satisfied (or waived) as of the Closing Date.

(i) The Administrative Agent and the Co-Collateral Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the USA PATRIOT ACT, to the extent such
information has been requested not less than ten (10) Business Days prior to the
Closing Date.

(j) Since September 30, 2013, there shall not have occurred a Company Material
Adverse Effect.

(k) Concurrently with or prior to the incurrence of Loans, the Borrower and the
Subsidiaries shall have borrowed loans under the Term Loan Credit Agreement and
the Term Loan Credit Agreement shall remain in effect.

(l) All Indebtedness of the Borrower and its subsidiaries under the Existing
Credit Agreement shall have been repaid in full, together with all fees and
other amounts owing thereon (other than with respect to certain outstanding
Letters of Credit listed on Schedule 1.01D), and all commitments under the
Existing Credit Agreement shall have been terminated.

(m) All security interests granted under the “Security Documents” (as defined in
the Existing Credit Agreement) shall have been terminated and released pursuant
to release documentation reasonably satisfactory to the Administrative Agent.

(n) The ABL Intercreditor Agreement shall have been executed and delivered by
the respective parties thereto.

(o) After giving effect to the refinancing of the Existing Credit Agreement
(including any related Transaction Expenses) and the dividend paid to the
NewPage Selling Shareholders, the Borrower or any of its subsidiaries shall not
have any third party debt for borrowed money other than (i) the Loans and other
extensions of credit under this Agreement, (ii) indebtedness under the Term Loan
Credit Agreement (iii) other indebtedness permitted to be incurred or
outstanding on or prior to the Merger Closing Date pursuant to the Merger
Agreement and/or the Commitment Letter, (iv) other indebtedness incurred in the
ordinary course of business of the Borrower and its subsidiaries for capital
expenditures and working capital purposes so long as such indebtedness is
permitted under this Agreement and (v) the indebtedness listed on Schedule 6.01
hereto.

 

108



--------------------------------------------------------------------------------

(p) The Borrower shall have delivered to the Administrative Agent a certificate,
dated as of the Closing Date, to the effect set forth in Section 4.01(b)(i) and
Section 4.02(j).

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full in cash and all Letters of
Credit have been canceled or have expired and all amounts drawn or paid
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Material Subsidiaries to:

Section 5.01 Existence; Businesses and Properties. (a) Do, or cause to be done,
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise expressly permitted under Section 6.05; provided
that the Borrower may liquidate or dissolve one or more Subsidiaries if the
assets of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly-Owned Subsidiary of the Borrower in such
liquidation or dissolution; except, that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties and Domestic Subsidiaries
may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

 

109



--------------------------------------------------------------------------------

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on Insurance policies and as an
additional insured on liability policies.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the Flood Program (which may
include, for the avoidance of doubt, the flood insurance held by the Borrower
prior to the Closing Date). In connection with any amendment to this Agreement
pursuant to which any increase, extension, or renewal of Loans is contemplated,
the Borrower shall cause to be delivered to the Collateral Agent for any
Mortgaged Property, a Flood Certificate, Borrower Notice and Evidence of Flood
Insurance, as applicable.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

Section 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

 

110



--------------------------------------------------------------------------------

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (and the Administrative Agent will promptly furnish such information to
the Lenders and the Co-Collateral Agent):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations for the filing of annual reports on Form 10-K), for each fiscal
year (commencing with the fiscal year ending December 31, 2013), a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its subsidiaries, as
of the close of such fiscal year and the consolidated results of its operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified as to scope of
audit or as to the status of the Borrower or any Material Subsidiary as a going
concern) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries on a consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrower of annual reports on Form 10-K of the Borrower and its consolidated
subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit L, (i) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) commencing with the fiscal
quarter ending March 31, 2014, setting forth computations in reasonable detail
demonstrating

 

111



--------------------------------------------------------------------------------

compliance with Section 6.10, if then applicable, and demonstrating the
calculation of Availability and Excess Availability as of the end of such fiscal
quarter, (iii) certifying a list of names of all Immaterial Subsidiaries, that
each Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary”, and (iv) certifying a list of names of all Unrestricted
Subsidiaries and that each Subsidiary set forth on such list qualifies as an
Unrestricted Subsidiary and (y) concurrently with any delivery of financial
statements under paragraph (a) above, if the accounting firm is not restricted
from providing such a certificate by its policies, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

(d) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower or
available on the SEC’s EDGAR service (or any successor thereto);

(e) Within 90 days after the beginning of each fiscal year (commencing with the
fiscal year beginning January 1, 2015, a reasonably detailed consolidated annual
budget for such fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
and the related consolidated statements of projected cash flow and projected
income), including a description of underlying assumptions with respect thereto
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrower substantially in the form
of Exhibit M to the effect that, the Budget is based on assumptions believed by
such Financial Officer to be reasonable as of the date of delivery thereof;

(f) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (in each case, for
itself or on behalf of any Lender);

(g) At any time (x) following the occurrence and during the continuance of an
Availability Triggering Event, or (y) that Excess Availability under the
Revolving Facility is less than $15.0 million, monthly inventory reports,
summaries of receivables and payables and information concerning aging of
receivables and payables, in each case reasonably satisfactory to the
Administrative Agent;

(h) On or before the fifteenth Business Day of each month from and after the
Closing Date, a Borrowing Base Certificate from the Borrower substantially in
the form of Exhibit D as of the last day of the immediately preceding month,
with such supporting materials as the Administrative Agent and/or the
Co-Collateral Agent shall reasonably request. Notwithstanding

 

112



--------------------------------------------------------------------------------

the foregoing, after the occurrence and during the continuance of an
Availability Triggering Event, the Borrower shall, if requested by the
Administrative Agent and/or the Co-Collateral Agent, execute and deliver to the
Administrative Agent and/or the Co-Collateral Agent Borrowing Base Certificates
weekly on or before the fifth Business Day following the end of the week. The
Borrower may, at its option, deliver Borrowing Base Certificates more frequently
than required by the foregoing provisions of this Section 5.04; and

(i) Within 90 days after the beginning of each fiscal year, an updated
Perfection Certificate reflecting all changes since the date of the information
most recently received pursuant to this paragraph (i) or Section 5.10(e).

In the event that Holdings or any Parent Entity reports on a consolidated basis,
such consolidated reporting at Holdings’ or such Parent Entity’s level in a
manner consistent with that described in paragraphs (a) and (b) of this
Section 5.04 for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Borrower and its
Subsidiaries with the Financial Performance Covenant and whether or not then
applicable) will satisfy the requirements of such paragraphs.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

113



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Appraisals; Collateral Audits. (a) Maintain all financial records in accordance
with GAAP and, upon five Business Days’ notice (or, if an Availability
Triggering Event has occurred and is continuing, one Business Days’ notice),
permit any authorized representatives of the Administrative Agent and/or the
Co-Collateral Agent to visit, audit and inspect (including for environmental
matters) any of the properties of Holdings, the Borrower or any of the
Subsidiaries, including its and their financial and accounting records, and to
make copies and take extracts therefrom, and subject to reasonable requirements
of confidentiality, including requirements imposed by law or contract, to
discuss its and their affairs, finances and business with its and their officers
and certified public accountants (so long as the Borrower has the opportunity to
participate in any discussions with such certified public accountants), at such
reasonable times during normal business hours and without undue disruption to
the business of the Borrower as often as may be reasonably requested, in each
case at the expense of the Borrower. If an Availability Triggering Event has
occurred and is continuing, representatives of each Lender (at such Lender’s
expense) will be permitted to accompany representatives of the Administrative
Agent and the Co-Collateral Agent during each visit, inspection and discussion
conducted during the existence of such Availability Triggering Event. The
Administrative Agent and the Co-Collateral Agent shall not conduct more than one
Collateral Audit during any twelve-month period unless an Availability
Triggering Event has occurred and is continuing; provided that the
Administrative Agent and the Co-Collateral Agent may not conduct more than two
Collateral Audits during any twelve-month period (not to exceed one Collateral
Audit per any three month period) unless an Event of Default has occurred and is
continuing.

(b) The Borrower shall provide to the Administrative Agent and the Co-Collateral
Agent, upon request of the Administrative Agent or the Co-Collateral Agent and
at the expense of the Borrower, in any twelve-month period, one appraisal or
update thereof in the aggregate of any or all of the Collateral from one or more
Acceptable Appraisers (as selected by the Borrower), and prepared in a form and
on a basis reasonably satisfactory to the Administrative and the Co-Collateral
Agent, such appraisal and/or update to include, without limitation, information
required by applicable law and by the internal policies of the Lenders
(including for environmental matters); provided that if an Availability
Triggering Event has occurred and is continuing, the Administrative Agent and
the Co-Collateral Agent shall be entitled to receive up to two such appraisals
in the aggregate in any twelve-month period (not to exceed one appraisal per any
three-month period); provided, further, that the foregoing limitations shall not
apply if an Event of Default has occurred and is continuing. In addition, the
Loan Parties shall have the right (but not the obligation), at their expense, at
any time and from time to time (but not more than twice per year) to provide the
Administrative Agent and the Co-Collateral Agent with additional appraisals or
updates thereof of any or all of the Collateral from one or more Acceptable
Appraisers (as selected by the Borrower), and prepared in a form and on a basis
reasonably satisfactory to the Administrative or Co-Collateral Agent, in which
case such appraisals or updates shall be used in connection with the
determination of the Net Orderly Liquidation Value and the calculation of the
Borrowing Base hereunder. In connection with any appraisal requested by the
Administrative Agent and/or the Co-Collateral Agent pursuant to this
Section 5.07, the Loan Parties shall be given twenty days following such request
by the Administrative Agent and/or the Co-Collateral Agent to choose and engage
the Acceptable Appraiser prior to the commencement of such appraisal. With
respect to each appraisal made pursuant to this Section 5.07 after the Closing
Date, (i) the Administrative Agent and/or the

 

114



--------------------------------------------------------------------------------

Co-Collateral Agent, as applicable, and the Loan Parties shall each be given a
reasonable amount of time to review and comment on a draft form of the appraisal
prior to its finalization, and (ii) any adjustments to the Net Orderly
Liquidation Value or the Borrowing Base hereunder as a result of such appraisal
shall become effective 10 days following the finalization of such appraisal.

Section 5.08 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions) and, on the Closing Date and/or
the Merger Closing Date, (a) to refinance (or discharge) the Refinanced
Indebtedness (including any Indebtedness outstanding under the Existing Credit
Agreement), and (b) to pay the Transaction Expenses; provided that the aggregate
amount of Revolving Facility Loans incurred and Letters of Credit issued on the
Closing Date shall not exceed $150.0 million.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying their respective
properties to comply, with all Environmental Laws applicable to their respective
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for their respective operations
and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security. Subject to the ABL
Intercreditor Agreement and any other Permitted Senior Intercreditor Agreement:

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $3.0
million is acquired by Holdings, the Borrower or any other Loan Party after the
Closing Date or is owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof, and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(f) or the
Security Documents), (i) notify the Collateral Agent thereof, (ii) if such asset
is comprised of Real Property, deliver to the Collateral Agent an updated
Schedule 1.01C reflecting the addition of such asset, and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (f) below.

 

115



--------------------------------------------------------------------------------

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent a security interest in and mortgage on any Material Real
Property of the Borrower or any such Subsidiary Loan Parties that is not a
Mortgaged Property as of the Closing Date (including any Real Property owned on
the Closing Date which becomes a Material Real Property), within 90 days after
such acquisition (or such later date as the Collateral Agent may agree in its
sole discretion or such Real Property becoming a Material Property, as
applicable) pursuant to documentation substantially in the form of the Mortgages
delivered to the Collateral Agent on or within 90 days of the Closing Date (or
such longer period as the Collateral Agent shall agree) or in such other form as
is reasonably satisfactory to the Collateral Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens, at the time of perfection thereof, (ii) record or
file, and cause each such Subsidiary to record or file, the Additional Mortgage
or instruments related thereto in such manner and in such places as is required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges payable in connection therewith, and (iii) deliver to the Collateral
Agent an updated Schedule 1.01B reflecting such additional Mortgaged Properties,
in each case subject to paragraph (f) below. Unless otherwise waived by the
Collateral Agent in its sole discretion, with respect to each such Additional
Mortgage, the Borrower shall deliver to the Collateral Agent contemporaneously
therewith the other requirements set forth in paragraph (h) and (i) of the
Collateral and Guarantee Requirement.

(d) If any additional direct or indirect Wholly-Owned Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a Domestic
Subsidiary that is not an Unrestricted Subsidiary or a FSHCO (other than, at the
Borrower’s option, Immaterial Subsidiaries), within ten Business Days after the
date such Wholly-Owned Subsidiary is formed or acquired, notify the Collateral
Agent and the Lenders thereof and, within 20 Business Days after the date such
Wholly-Owned Subsidiary is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Wholly-Owned Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Wholly-Owned Subsidiary owned by
or on behalf of any Loan Party, subject to paragraph (f) below.

(e) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, or (C) in any Loan Party’s organizational
identification number; provided that the Borrower shall not effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

 

116



--------------------------------------------------------------------------------

(f) The Collateral and Guarantee Requirement, and the other provisions of this
Section 5.10, need not be satisfied with respect to any of the following
(collectively, the “Excluded Assets”): (i) any Real Property held by the
Borrower or any of the Subsidiaries as a lessee under a lease or that has an
individual fair market value (as determined by the Borrower in good faith) in an
amount less than $3.0 million, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1) and commercial tort claims with a value less than $3.0 million,
(iii) pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation with an unaffiliated third party (in each
case, except to the extent such prohibition is unenforceable after giving effect
to the applicable provisions of the Uniform Commercial Code), (iv) Margin Stock
and any Equity Interests acquired after the Closing Date of any persons other
than Wholly-Owned Subsidiaries to the extent not permitted by the terms of such
person’s articles or certificate of incorporation, by laws, limited liability
company operating agreement, partnership agreement, joint venture or other
organizational documents, (v) any assets, to the extent a security interest in
such assets could reasonably be expected to result in a material adverse tax
consequence as determined in good faith by the Borrower, (vi) any lease, license
or other agreement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or create a right
of termination in favor of any other party thereto (other than Holdings, the
Borrower or any Guarantor) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) those assets as to
which the Applicable Collateral Agent and the Borrower reasonably agree that the
cost or other consequence of obtaining such a security interest or perfection
thereof are excessive in relation to the value afforded thereby, (viii) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code,
(ix) pending United States of America “intent-to-use” trademark applications for
which a verified statement of use or an amendment to allege use has not been
filed with and accepted by the United States Patent and Trademark Office,
(x) assets subject to Liens securing Permitted Receivables Financings, (xi) the
assets of or Equity Interests in any captive insurance company or any
Receivables Subsidiary; provided that, upon the reasonable request of the
Collateral Agent, Holdings and the Borrower shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clause (iii)
above and (xii) all assets of Holdings other than Equity Interests in the
Borrower and other related assets pledged pursuant to the Collateral Agreement.
In addition, (1) the Collateral and Guarantee Requirement and the provisions of
the Loan Documents shall not require any account control agreements, lockbox
arrangements or the taking of any other actions to perfect by control any
security interest in any deposit accounts, securities accounts or commodities
accounts or (2) Security Documents governed by the laws of any jurisdiction
other than the United States of America or any state thereof, in each case
except as provided in Section 5.11.

Notwithstanding anything to the contrary in this Agreement, the Security
Documents, or any other Loan Document, (i) the Administrative Agent may grant
extensions of time for the requirements of creating or perfecting security
interests in or the obtaining of title insurance, legal opinions, appraisals,
flood insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the

 

117



--------------------------------------------------------------------------------

Loan Parties on such date) where it reasonably determines, in consultation with
the Borrower, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the other Loan Documents, (ii) Liens required
to be granted from time to time pursuant to this Agreement and the Security
Documents shall be subject to exceptions and limitations set forth in the
Security Documents and (iii) the Administrative Agent and the Borrower may make
such modifications to the Mortgages, and execute and/or consent to such
easements, covenants, rights of way or similar instruments (and Administrative
Agent may agree to subordinate the lien of any Mortgage to any such easement,
covenant, right of way or similar instrument of record or may agree to recognize
any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Administrative Agent), as are reasonable or necessary and
otherwise permitted by this Agreement and the other Loan Documents.

Section 5.11 Cash Management Systems; Application of Proceeds of Accounts.
(a) Subject to Section 5.11(j), each Loan Party shall enter into a customary
blocked account agreement, in form reasonably satisfactory to the Administrative
Agent (each, a “Blocked Account Agreement”), with the Collateral Agent and any
person with which such Loan Party maintains any deposit account or securities
account used for the direct collection of, or as a primary concentration account
for, proceeds of Accounts of such Loan Party (each such account of a Loan Party
subject to a Blocked Account Agreement, a “Blocked Account”), covering each such
account maintained with such person.

(b) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Availability Triggering Event, the ACH or wire
transfer no less frequently than once per Business Day (unless this Agreement
has been terminated (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses, Obligations or amounts payable under any Loan
Document have been paid in full in cash and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full) of all available cash balances and cash receipts, including the then
contents or then entire available balance of each Blocked Account net of any
minimum balance (not to exceed $50,000 per account) required by the bank at
which such Blocked Account is maintained to an account maintained by the
Collateral Agent (the “Dominion Account”).

(c) Subject to the ABL Intercreditor Agreement, all collected amounts received
in the Dominion Account shall be distributed and applied on a daily basis by the
Administrative Agent in the order specified in Section 2.18(b) unless the
Administrative Agent is stayed or otherwise prohibited by applicable law or any
bankruptcy proceeding from doing so.

(d) [Reserved].

(e) The Loan Parties may close Blocked Accounts, and/or open new accounts of the
type described in clause (a) above, subject to the contemporaneous execution and
delivery to the Collateral Agent of any Blocked Account Agreement required by
the provisions of this Section 5.11 and otherwise reasonably satisfactory to the
Administrative Agent.

 

118



--------------------------------------------------------------------------------

(f) The Dominion Account shall at all times be under the sole dominion and
control of the Collateral Agent.

(g) So long as no Availability Triggering Event has occurred and is continuing,
the Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in the Blocked Accounts.

(h) Any amounts held or received in the Dominion Account (including all interest
and other earnings with respect thereto, if any) at any time (x) after this
Agreement has been terminated (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and the Commitments have been terminated and the principal of and
interest on each Loan, all Fees, Obligations and all other expenses or amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full), or (y) when all Availability Triggering Events have been
cured, shall be remitted to the Loan Parties as the Borrower may direct.

(i) If the Account Debtor in respect of any Eligible Account makes any payment
to the applicable Loan Party via wire transfer, such Loan Party shall direct the
Account Debtor to make such payment to a Blocked Account. If any funds are
received by any Loan Party from any Account Debtor in respect of any Eligible
Account in an account that is not a Blocked Account, such Loan Party shall cause
such funds to be deposited into a Blocked Account as soon as reasonably
practicable, and in any event within two Business Days of the receipt thereof.

(j) Notwithstanding anything herein to the contrary, it is understood and agreed
that no blocked account or other control agreements shall be required with
respect to (i) any disbursement or payroll accounts of Holdings, the Borrower or
any Subsidiary to the extent such accounts are not used for the purposes
described in clause (a) above, (ii) any account which is not used as a primary
concentration account or for collection of proceeds of Eligible Accounts or for
the direct collection of such proceeds and (iii) any other accounts other than
accounts of the type described in clause (a) above (including, without
limitation, deposit accounts) with an individual average monthly balance of less
than $500,000.00 (provided that all such accounts included in this clause
(iii) shall have an average monthly balance in the aggregate of no more than
$2.0 million).

(k) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this Section 5.11
during the initial 90-day period commencing on the Closing Date to the extent
that the Borrower uses commercially reasonable efforts to establish the
arrangements above as promptly as practicable, and in no event later than
(i) the date that is 91 days following the Closing Date or (ii) such later date
as the Administrative Agent, in its sole discretion, may agree.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense

 

119



--------------------------------------------------------------------------------

reimbursement obligations for which no claim has been made) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full in cash, and all Letters of Credit have been canceled or have
expired, and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will not,
and will not permit any of the Material Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) (i) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements permitted by Section 6.11;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b), and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary that is not a Subsidiary Loan Party
and Indebtedness of any other Loan Party to Holdings or any Subsidiary that is
not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of

 

120



--------------------------------------------------------------------------------

business; provided that (x) such Indebtedness (other than credit or purchase
cards) is extinguished within ten Business Days of notification to the Borrower
of its incurrence, and (y) such Indebtedness in respect of credit or purchase
cards is extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date, and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger or consolidation
or amalgamation is permitted by this Agreement, and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided that
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) immediately after giving effect to such
acquisition, merger or consolidation or amalgamation, the assumption and
incurrence of any Indebtedness and any related transactions, the Borrower shall
be in Pro Forma Compliance;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of any property (real or
personal, and whether through the direct purchase of property or the Equity
Interests of any person owning such property) permitted under this Agreement in
order to finance the acquisition, lease or improvement of such property, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof, together with the Remaining Present Value of outstanding
leases permitted under Section 6.03, would not exceed the greater of $150.0
million and 6.0% of Consolidated Total Assets;

(j) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary in order to finance the
acquisition, lease or improvement of any property (real or personal, and whether
through the direct purchase of property or the Equity Interests of any person
owning such property) permitted under this Agreement, and any Permitted
Refinancing Indebtedness in respect thereof; provided that the Payment
Conditions are satisfied at the time of the incurrence of such Indebtedness; and
(ii) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $150.0 million and 6.0% of Consolidated
Total Assets;

(l) [Reserved];

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Parties of the
Indebtedness of the Borrower or any Subsidiary Loan Party described in clause
(z) of this Section 6.01, so long as the Liens securing the Guarantee of the
obligations under the “Loan Documents” (as defined in the Term Loan Credit
Agreement) or any Permitted Refinancing

 

121



--------------------------------------------------------------------------------

Indebtedness in respect thereof are subject to the ABL Intercreditor Agreement,
(ii) by the Borrower or any Subsidiary Loan Party of any Indebtedness of the
Borrower or any Subsidiary Loan Party permitted to be incurred under this Credit
Agreement, (iii) by the Borrower or any Subsidiary Loan Party of Indebtedness
otherwise permitted hereunder of Holdings or any Subsidiary that is not a
Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iv) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (v) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(s) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided that Guarantees by the Borrower or any Subsidiary Loan Party under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated in
right of payment to other Indebtedness of such person shall be expressly
subordinated in right of payment to the Loan Obligations to at least the same
extent as such underlying Indebtedness is subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of (A) letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business, or (B) letters of credit
issued in favor of the Swingline Lender or the Issuing Bank pursuant to
arrangements designed to eliminate the Swingline Lender’s or Issuing Bank’s risk
with respect to a Defaulting Lender’s participation in Swingline Loans or
Letters of Credit, respectively, as contemplated by Section 2.04(a) or 2.05(a),
respectively;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness secured by first-priority Liens on Non-ABL Priority
Collateral so long as (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, and (y) immediately after giving effect
to the issuance, incurrence or assumption of such Indebtedness, the Total Net
First Lien Leverage Ratio on a Pro Forma Basis shall not be greater than 2.50 to
1.00; provided, that the incurrence of any Indebtedness for borrowed money
pursuant to this clause (r)(i) shall be subject to the last paragraph of this
Section 6.01 and (ii) Permitted Refinancing Indebtedness in respect thereof;

 

122



--------------------------------------------------------------------------------

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed $50.0 million outstanding at any time;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Hedging
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings provided
that the Borrower shall be in compliance with Section 2.11(b);

(w) (i) other Indebtedness so long as (x) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and (y) immediately
after giving effect to the issuance, incurrence or assumption of such
Indebtedness, (A) in the case of Indebtedness secured by first-priority Liens on
the Non-ABL Priority Collateral, the Total Net First Lien Leverage Ratio is not
greater than 2.50 to 1.00 on a Pro Forma Basis after giving effect to such
issuance, incurrence or assumption and (B) in the case of Indebtedness secured
by Liens on the Non-ABL Priority Collateral that are pari passu or junior to the
Liens on the Non-ABL Priority Collateral securing the Obligations, the Total Net
Secured Leverage Ratio is not greater than 3.00 to 1.00 on a Pro Forma Basis
after giving effect to such issuance, incurrence or assumption, (ii) unsecured
Indebtedness so long as immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness, the Total Net Leverage Ratio on a
Pro Forma Basis shall not be greater than 3.50 to 1.00; provided, that the
incurrence of any Indebtedness for borrowed money pursuant to items (i) and
(ii) of this clause (w) shall be subject to the last paragraph of this
Section 6.01 and (iii) and Permitted Refinancing Indebtedness in respect of any
of the foregoing;

(x) obligations in respect of Cash Management Agreements;

(y) other Indebtedness of the Borrower or any Subsidiary, so long as (i) the
Payment Conditions are satisfied at the time of incurrence of such Indebtedness
and (ii) such Indebtedness is either unsecured or secured by junior Liens on
Collateral permitted by Section 6.02(jj);

(z) (i) Indebtedness under the “Loan Documents” (as defined in the Term Loan
Credit Agreement) (or under any other credit facility, indenture or otherwise)
so long as either (X) no Default or Event of Default shall have occurred and be
continuing or would result therefrom or (Y) the incurrence of such Indebtedness
would otherwise be permitted under the Term Loan Credit Agreement (including in
respect of incremental commitments thereunder) or under any other credit
facility, indenture or otherwise in an outstanding principal amount not to
exceed on the date of incurrence, together with the aggregate amount of any
other Indebtedness outstanding pursuant to this Section 6.01(z),
(x) $890,000,000 plus (y) such additional amount so long as immediately giving
effect to the establishment of commitments or incurrence of

 

123



--------------------------------------------------------------------------------

commitments in respect of this clause (y) only, on the date of incurrence
thereof (A) in the case of Indebtedness secured by first-priority Liens on the
Non-ABL Priority Collateral, the Total Net First Lien Leverage Ratio is not
greater than 2.50 to 1.00 on a Pro Forma Basis after giving effect to such
incurrence and (B) in the case of Indebtedness secured by Liens on the Non-ABL
Priority Collateral that are pari passu or junior to the Liens on the Non-ABL
Priority Collateral securing the Obligations, the Total Net Secured Leverage
Ratio is not greater than 3.00 to 1.00 on a Pro Forma Basis after giving effect
to such incurrence; provided, that the incurrence of any Indebtedness for
borrowed money pursuant to this clause (z)(i) shall be subject to the last
paragraph of this Section 6.01 and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance any of the foregoing; and

(aa) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through
(z) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections (a) through (aa) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections (a) through
(aa), the Borrower shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses; provided, that all Indebtedness under the Term Loan Credit Agreement
outstanding on the Closing Date shall at all times be deemed to have been
incurred pursuant to clause (z)(i) of this Section 6.01. In addition, with
respect to any Indebtedness that was permitted to be incurred hereunder on the
date of such incurrence, any Increased Amount of such Indebtedness shall also be
permitted hereunder after the date of such incurrence.

 

124



--------------------------------------------------------------------------------

With respect to any Indebtedness for borrowed money described in Section 6.01
(r)(i), (w)(i), (w)(ii), and (z)(i), (A) the stated maturity date of such
Indebtedness shall be no earlier than the Latest Maturity Date as in effect at
the time such Indebtedness is incurred and (B) except in respect of any such
Indebtedness incurred under any revolving credit facility, the Weighted Average
Life to Maturity of such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of the Initial Revolving Facility Loans.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it, or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, in
each case, set forth on Schedule 6.02(a) or, to the extent not listed in such
Schedule 6.02(a), where such property or assets have a fair market value that
does not exceed $10.0 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens under the
Security Documents securing Secured Hedge Agreements and Secured Cash Management
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition or to
any Accounts or Inventory of any person that is or becomes a Loan Party),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause
(e) of the definition of the term “Permitted Refinancing Indebtedness;”

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

 

125



--------------------------------------------------------------------------------

(e) Liens imposed by law (other than Liens for Taxes), including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations, and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that, in the
case of each of the foregoing, are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary, and Liens arising out of timber
cutting, hauling or sales contracts incurred in the ordinary course of business;

(i) Liens securing Indebtedness permitted by Section 6.01(i), Section 6.01(j)
and Section 6.01(l);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $50.0 million, shall be discharged within 60 days
of the creation thereof;

(l) Liens disclosed on the final title insurance policies delivered on or
subsequent to the Closing Date pursuant to the Collateral and Guarantee
Agreement, Section 5.10 or Schedule 5.10

 

126



--------------------------------------------------------------------------------

and any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary, or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (k) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) [Reserved];

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower, or any of the Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

 

127



--------------------------------------------------------------------------------

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in connection
with any transaction otherwise permitted under this Agreement;

(y) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture, or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) [Reserved];

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(ee) Liens in favor of the Borrower or any Subsidiary Loan Party;

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $40.0 million;

(gg) Liens on not more than $40.0 million of deposits securing Hedging
Agreements;

(hh) [Reserved.];

(ii) Liens on Non-ABL Priority Collateral, including Liens that are senior to or
pari passu with the Liens on the Collateral securing the Obligations, so long as
such senior or pari passu Liens are subject to the ABL Intercreditor Agreement,
another Permitted Senior Intercreditor Agreement or a Permitted Pari Passu
Intercreditor Agreement, as applicable; and

(jj) Liens on the Collateral that are junior in priority to the Liens in favor
of the Lenders on terms no less favorable taken as a whole than those in the
Permitted Junior Intercreditor Agreement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (jj) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any

 

128



--------------------------------------------------------------------------------

portion thereof) meets the criteria of one or more of the categories of
permitted Liens described in Sections 6.02(a) through (jj), the Borrower shall,
in its sole discretion, classify or reclassify, or later divide, classify or
reclassify, such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the above clauses and such Lien
securing such item of Indebtedness will be treated as being incurred or existing
pursuant to only one of such clauses. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.

Section 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”);
provided that a Sale and Lease Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease Back Transaction
is consummated within 180 days of the acquisition of such property, or (ii) by
any Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Domestic Subsidiary, if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease, together with the Remaining Present Value
of outstanding leases previously entered into under this Section 6.03(b), would
not exceed the greater of $210.0 million and 7.0% of Consolidated Total Assets.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to Holdings, the Borrower or any Subsidiary; and (iii) Guarantees by
the Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date by the
Loan Parties to Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (ii), plus (C) Guarantees of Indebtedness after the Closing Date by the
Loan Parties of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), shall not exceed an aggregate net amount equal to the greater of
(1) $75.0 million and (2) 3.5% of Consolidated Total Assets (plus any return of
capital

 

129



--------------------------------------------------------------------------------

actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)); provided, further,
that (x) intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
the Subsidiaries, and (y) intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-overs or extensions of terms)
and made in the ordinary course of business consistent with past practice shall
not be included in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$15.0 million in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent of Holdings) solely to the extent that the amount of such loans
and advances shall be contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements permitted pursuant to Section 6.11;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (v) and (gg);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed the greater of (1) $150.0
million and (2) 6.0% of Consolidated Total Assets (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)); provided that if any
Investment pursuant to this clause (j) is made in any person that is not a
Subsidiary of the Borrower at the date of the making of such Investment and such
person becomes a Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (j) for so long as such
person continues to be a Subsidiary of the Borrower;

 

130



--------------------------------------------------------------------------------

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger or consolidation or amalgamation, in accordance with
Section 6.05, and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
or amalgamation and were in existence on the date of such acquisition, merger or
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any direct or indirect parent of Holdings);

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided that (i) the fair market value of such assets,
determined on an arm’s-length basis, so contributed pursuant to this paragraph
(r) shall not in the aggregate exceed $40.0 million, and (ii) in respect of each
such contribution, a Responsible Officer of the Borrower shall certify, in a
form to be agreed upon by the Borrower and the Administrative Agent (x) after
giving effect to such contribution, no Default or Event of Default shall have
occurred and be continuing, (y) the fair market value of the assets so
contributed, and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;

 

131



--------------------------------------------------------------------------------

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Unrestricted Subsidiaries or Subsidiaries that are not Loan
Parties after giving effect to the applicable Investments in an aggregate amount
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) not to exceed the greater of $40.0 million
and 1.5% of Consolidated Total Assets;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount;

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower;

(cc) Investments in joint ventures not in excess of $40.0 million in the
aggregate; provided that if any Investment pursuant to this paragraph (cc) is
made in any person that is not a Subsidiary of the Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of the Borrower
after such date, such Investment shall thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this paragraph (cc) for so long as such person continues to be a Subsidiary of
the Borrower;

(dd) Investments pursuant to, in connection with, or to effectuate the Merger;

(ee) on and after the Merger Closing Date, Investments in Verso or any
subsidiary of Verso that is not a Subsidiary Loan Party in an aggregate amount
that at the time of, and after giving effect to, the incurrence thereof,
together with the aggregate amount of any Restricted Payment pursuant to
Section 6.06(i), would not exceed the greater of (x) $40.0 million and (y) an
unlimited amount so long as the Payment Conditions have been satisfied; and

 

132



--------------------------------------------------------------------------------

(ff) in addition to the foregoing Investments, the Borrower and the Subsidiaries
may make additional Investments; provided that, at the time such Investment is
made, the Payment Conditions are satisfied.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any person, except that this
Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary, or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into (or with)
the Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation or consolidation of any Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is or becomes a Subsidiary Loan Party and, in the case of each
of clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan
Party receives any consideration, (iii) the merger or consolidation of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, or (v) any Subsidiary may merge, consolidate or
amalgamate with any other person in order to effect an Investment permitted
pursuant to Section 6.04 so long as the continuing or surviving person shall be
a Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
subsidiaries shall have complied with the requirements of Section 5.10;

 

133



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07, and shall (x) be made at a time when the Payment
Conditions are satisfied, or (y) not in the aggregate exceed, in any fiscal year
of the Borrower, the greater of (1) $100.0 million and (2) 5.0% of Consolidated
Total Assets; provided that (i) with respect to any sale, transfer, lease or
other disposition made under this clause (y), no Default or Event of Default
shall have occurred and be continuing or would result therefrom and
(ii) immediately after giving effect to any sale, transfer, lease or other
disposition made under this clause (y), the aggregate Revolving Facility Credit
Exposure shall not exceed the Borrowing Base;

(d) Sale and Lease Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and dividends
permitted by Section 6.06, Capital Expenditures and the transactions listed on
Schedule 3.07(d);

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that (i) no Default or Event
of Default exists or would result therefrom and (ii) with respect to any such
sale, transfer, lease or other disposition with aggregate gross proceeds
(including non-cash proceeds) in excess of $20.0 million, immediately after
giving effect thereto, the Payment Conditions are satisfied.

(h) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided that
following any such merger or consolidation or amalgamation, (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the surviving or resulting entity shall be a Wholly-Owned
Subsidiary, and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly-Owned Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale;
provided that such Investment constitutes a Permitted Business Acquisition or
the acquisition of assets useful in the business of the Borrower and the
Subsidiaries;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

 

134



--------------------------------------------------------------------------------

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value, and (iii) in the event of a swap with a fair market value in
excess of $20.0 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Holdings or the Borrower; provided,
further, that (A) the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon this paragraph (m) shall not exceed, in any fiscal year of the
Borrower, the greater of $150.0 million and 6.0% of Consolidated Total Assets,
(B) no Default or Event of Default exists or would result therefrom and (C) with
respect to any such exchange with aggregate gross consideration in excess of
$10.0 million, immediately after giving effect thereto, the Borrower shall be in
Pro Forma Compliance;

(n) exchanges of assets between CWPC and one or more of the Borrower and any
Subsidiary Loan Party through the division of land between respective mill,
utility and hydroelectric assets for the Real Property located at each of
(i) Stevens Point, Wisconsin, (ii) Whiting, Wisconsin, (iii) Biron, Wisconsin,
and (iv) Wisconsin Rapids, Wisconsin, respectively (collectively, the “Permitted
Land Swaps”);

(o) transactions pursuant to, in connection with, or to effectuate the Merger,
including any Regulatory Dispositions; and

(p) transactions pursuant to the Shared Services Agreement.

Notwithstanding anything to the contrary contained in this Section 6.05, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties or from Subsidiaries that are not Loan Parties to
other Subsidiaries that are not Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value, (ii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a) or (d) of this
Section 6.05 unless such disposition is for at least 75% cash consideration, and
(iii) no sale, transfer or other disposition of assets in excess of $10.0
million shall be permitted by paragraph (g) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that the provisions
of clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value of less than
$10.0 million or to other transactions involving assets with a fair market value
of not more than the greater of $100.0 million and 3.5% of Consolidated Total
Assets in the aggregate for all such transactions during the term of this
Agreement; provided, further, that for purposes of clause (iii), (a) the amount
of any liabilities (as shown on the Borrower’s or any Subsidiary’s most recent
balance sheet or in the notes thereto) of the Borrower or any Subsidiary of the
Borrower that is assumed by the transferee of any such assets shall be deemed to
be cash (other than any such liabilities that are by their terms subordinated in
right of payment to the Obligations), (b) any notes or other obligations or
other securities or assets received by the Borrower or such Subsidiary from the
transferee that are converted by the Borrower or such Subsidiary into cash
within 180 days after receipt thereof (to the extent of the cash received), and
(c) any Designated Non-Cash Consideration received by the Borrower or any of the
Subsidiaries

 

135



--------------------------------------------------------------------------------

in such Asset Sale having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed $40.0 million at the time of
the receipt of such Designated Non-Cash Consideration (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) shall be
deemed to be cash. To the extent that any Collateral is disposed of in a
transaction expressly permitted by this Section 6.05 to any person other than
Holdings, the Borrower or any Subsidiary Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent and the Collateral Agent shall take, and shall be
authorized by each Lender to take, any actions reasonably requested by the
Borrower in order to evidence the foregoing.

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to, repurchase
its Equity Interests from or make other distributions to the Borrower or to any
Wholly-Owned Subsidiary of the Borrower (or, in the case of non-Wholly-Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests so
long as any repurchase of its Equity Interests from a person that is not the
Borrower or a Subsidiary is permitted under Section 6.04);

(b) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of debt or equity securities of Holdings or any
Parent Entity whether or not consummated, (iii) franchise taxes and other fees,
taxes and expenses in connection with the maintenance of its existence and its
(or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 6.07(b) (other than Section 6.07(b)(vii)), (v) (x) with
respect to each tax year or portion thereof that the Borrower qualifies as a
Flow Through Entity, the Borrower may make Restricted Payments to the holders of
Equity Interests of the Borrower (or to any direct or indirect parent of the
Borrower or holders of Equity Interests in such parent); and (y) with respect to
any tax year or portion thereof that the Borrower does not qualify as a Flow
Through Entity, the Borrower may make Restricted Payments to any direct or
indirect parent company of the Borrower that files a consolidated U.S. federal,
state or local income tax return that includes the Borrower and the
Subsidiaries, in each case in an amount not to exceed the amount that the
Borrower and the Subsidiaries would have been required to pay in respect of
federal, state or local income taxes (as

 

136



--------------------------------------------------------------------------------

the case may be) payable on such returns in respect of such year if the Borrower
and the Subsidiaries paid such taxes directly as a stand-alone taxpayer (or
stand-alone group) (and deeming the Borrower to be a taxpaying corporation and
parent of a group if it is a Flow Through Entity), and (vi) customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers, directors and employees of Holdings or any Parent Entity, in each case
in order to permit Holdings or any Parent Entity to make such payments; provided
that in the case of clauses (i), (ii) and (iii), the amount of such Restricted
Payments shall not exceed the portion of any amounts referred to in such clauses
(i), (ii) and (iii) that are allocable to the Borrower and the Subsidiaries
(which shall be 100% for so long as Holdings or such Parent Entity, as the case
may be, owns no assets other than the Equity Interests in the Borrower,
Holdings, or another Parent Entity);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, any Parent Entity, the Borrower or any of the Subsidiaries or by any
Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year $15.0
million (plus the amount of net proceeds contributed to the Borrower that were
(x) received by Holdings or any Parent Entity during such calendar year from
sales of Equity Interests of Holdings or any Parent Entity of Holdings to
directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) the amount of net proceeds of
any key man life insurance policies received during such calendar year), which,
if not used in any year, may be carried forward to any subsequent calendar year;
and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Subsidiary from members of management of Holdings, the Borrower or the
Subsidiaries in connection with a repurchase of Equity Interests of Holdings
will not be deemed to constitute a Restricted Payment for purposes of this
Section 6.06;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Restricted Payments pursuant to, in connection with, or to effectuate the
Merger;

(f) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(g) the Borrower may make Restricted Payments to Holdings so that Holdings or
any Parent Entity may pay dividends and make distributions to, or repurchase or
redeem shares from, its equity holders in an amount equal to 6.0% per annum of
the net proceeds received by the Borrower from any public offering of Equity
Interests of Holdings or any Parent Entity;

 

137



--------------------------------------------------------------------------------

(h) the Borrower may make Restricted Payments to Holdings to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, and (B) such Parent Entity shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary, or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;

(i) on and after the Merger Closing Date, the Borrower may make Restricted
Payments to Holdings or any Parent Entity (including, for the avoidance of
doubt, Verso and any of its subsidiaries) in an aggregate principal amount that
at the time of, and after giving effect to, the incurrence thereof, together
with the aggregate amount of any Investment made pursuant to Section 6.04(ee),
would not exceed the greater of (x) $40 million and (y) an unlimited amount if
the Payment Conditions are satisfied after giving effect to such Restricted
Payment;

(j) the Borrower may pay the Selling Shareholder Dividend; and

(k) in addition to the foregoing Restricted Payments, the Borrower and the
Subsidiaries may make additional Restricted Payments; provided that the Payment
Conditions are satisfied at the time such Restricted Payment is made.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction involving aggregate consideration in excess of
$5.0 million, unless such transaction is (i) otherwise permitted (or required)
under this Agreement, or (ii) upon terms no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable arm’s
length transaction with a person that is not an Affiliate. For purposes of this
Section 6.07, any transaction with any Affiliate or any such 10% holder shall be
deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower;

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e);

 

138



--------------------------------------------------------------------------------

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger or
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business;

(v) transactions pursuant to the Transaction Documents, the Transactions and
permitted transactions, agreements and arrangements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect;

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04;

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement;

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of
Disinterested Directors, in good faith;

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate;

 

139



--------------------------------------------------------------------------------

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the Transactions contemplated by the Term Loan
Credit Agreement, including fees to the Fund or any Fund Affiliate;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xiv) any agreement to pay, and (unless and Event of Default under
Section 8.01(b), (c), (h) or (i) shall have occurred and be continuing) the
payment of, monitoring, management, transaction, advisory or similar fees
payable to the Fund or any Fund Affiliate (A) in an aggregate amount in any
fiscal year not to exceed the sum of (1) the greater of $2.5 million and 2.0% of
EBITDA for the most recent period of four consecutive fiscal quarters of the
Borrower for which financial statements have been (or were required to be)
delivered pursuant to Section 5.04(a) or Section 5.04(b) (or, for dates prior to
the date of the first requirement under Section 5.04(a), the period of four
consecutive fiscal quarters ended September 30, 2013), plus reasonable out of
pocket costs and expenses in connection therewith and unpaid amounts accrued for
prior periods; plus (2) any deferred fees (to the extent such fees were within
such amount in clause (A)(1) above originally), plus (B) 2.0% of the value of
transactions with respect to which the Fund or any Fund Affiliate provides any
transaction, advisory or other services;

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower;

(xvi) the issuance of Equity Interests to the management of Holdings, the
Borrower or any Subsidiary in connection with the Transactions;

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b);

(xviii) transactions pursuant to any Permitted Receivables Financing;

(xix) payments of loans (or cancellations of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors of the Borrower in
good faith, (B) made in compliance with applicable law, and (C) otherwise
permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from

 

140



--------------------------------------------------------------------------------

voting as a director of the Borrower or such direct or indirect parent company,
as the case may be, on any matter involving such other person, and (B) such
person is not an Affiliate of the Borrower for any reason other than such
director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05;

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant herein;

(xxiv) transactions pursuant to the Shared Services Agreement;

(xxv) transactions pursuant to, in connection with, or to effectuate the Merger;
or

(xxvi) Permitted Land Swaps.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto, and
in the case of a Special Purpose Receivables Subsidiary, Permitted Receivables
Financing.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, Bylaws and Certain Other
Agreements; Etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any other
Indebtedness that is subordinated in right of payment to the Obligations or any
Permitted Refinancing Indebtedness in respect of the foregoing or any preferred
Equity Interests or any Disqualified Stock (“Junior Financing”), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing except for (A) refinancings permitted by Section 6.01(r) or (w),
(B) payments of regularly scheduled interest, and, to the extent this Agreement
is then in effect, principal on the scheduled maturity date of any Junior
Financing, (C) payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Borrower by Holdings from
the issuance, sale or exchange by Holdings (or any direct or indirect parent of
Holdings) of Equity Interests (other than Permitted

 

141



--------------------------------------------------------------------------------

Cure Securities) made within eighteen months prior thereto, (D) the conversion
of any Junior Financing to Equity Interests of Holdings or any of its direct or
indirect parents, (E) so long as no Default or Event of Default has occurred and
is continuing or would result therefrom and after giving effect to such payment
or distribution the Borrower would be in Pro Forma Compliance, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
made in an aggregate amount not to exceed $50.0 million (and not more than $15.0
million in any fiscal year), and (F) additional payments and distributions, so
long as the Payment Conditions are satisfied at the time of making such payments
or distributions; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders, or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary, or (ii) the granting of Liens by the
Borrower or such Material Subsidiary that is a Loan Party pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, the “Loan Documents” (as defined in the Term Loan Credit Agreement)
and the Permitted Refinancing Indebtedness in respect of the foregoing, except,
in each case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law, and (ii) restrictions pursuant
to any agreement or undertaking set forth on Schedule 6.02(a);

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(b), (k), (r), (w), or (z) or Permitted Refinancing

 

142



--------------------------------------------------------------------------------

Indebtedness in respect thereof, to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in this Agreement and the Term Loan Credit Facility Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

 

143



--------------------------------------------------------------------------------

(R) any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; or

(S) any restrictions in agreements relating to Indebtedness, so long as such
restrictions in any agreement are no more restrictive than those in effect on
the Closing Date.

Section 6.10 Fixed Charge Coverage Ratio. If, at the close of business on any
day, a Covenant Triggering Event shall exist, the Borrower must maintain a Fixed
Charge Coverage Ratio (commencing with the Test Period then most recently ended)
of not less than 1.0 to 1.0 (which calculation shall be made on a Pro Forma
Basis) until such time as no Covenant Triggering Event shall exist. For purposes
of this Section 6.10, when calculating Excess Availability under the definition
of Covenant Triggering Event, Excess Availability for a non-Business Day shall
be Excess Availability as of the immediately preceding Business Day.

Section 6.11 Hedging Agreements. Enter into any Hedging Agreement, other than
(a) Hedging Agreements required by any Permitted Receivables Financing,
(b) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities (including, without
limitation, raw material, supply costs and currency risks), (c) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest bearing liability or investment
of the Borrower or any Subsidiary, and (d) Hedging Agreements entered into in
order to swap currency in connection with funding the business of Holdings, the
Borrower and the Subsidiaries in the ordinary course of business.

Section 6.12 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any Junior Financing other than (a) the Obligations
under this Agreement and the other Loan Documents, (b) the Term Loan Credit
Agreement, (c) Indebtedness incurred pursuant to Sections 6.01(r), 6.01(w) or
6.01(z) and (d) any Permitted Refinancing Indebtedness in respect of any of the
foregoing.

Section 6.13 Fiscal Year; Accounting. In the case of the Borrower, permit its
fiscal year to end on any date other than December 31 without prior notice to
the Administrative Agent given concurrently with any required notice to the SEC.

 

144



--------------------------------------------------------------------------------

ARTICLE 7

HOLDINGS COVENANTS

Section 7.01 Holdings Covenants. Holdings covenants and agrees with each Lender
that, so long as this Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made), and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, (a) Holdings will not create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Section 6.02(d), (e),
(h), (k) or (jj) on any of the Equity Interests issued by the Borrower other
than the Liens created under the Loan Documents, (b) Holdings shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence; provided that so long as no Default exists or would
result therefrom, Holdings may merge with any other person, (c) Holdings shall
at all times own directly 100% of the Equity Interests of the Borrower and shall
not sell, transfer or otherwise dispose of the Equity Interests in the Borrower
and (d) Holdings shall comply with Sections 5.05, 5.06, 5.07 and 5.10 as if each
reference therein to the Borrower were a reference to Holdings.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document, Borrowing Base
Certificate or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Sections 2.05(e), 5.01(a), 5.04(h), 5.05(a) or 5.08 or in Article 6
or Article 7 (and, in the case of Section 5.04(h), such default shall continue
unremedied for a period of seven days after notice thereon from the
Administrative Agent to the Borrower);

 

145



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above), and such default shall continue unremedied for a period of
30 days (or 60 days if such default results solely from the failure of a
Subsidiary that is not a Subsidiary Loan Party to duly observe or perform any
such covenant, condition or agreement) after notice thereof from the
Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity, or (B) enables or
permits (with all applicable grace and cure periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries, or
(iii) the winding up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

 

146



--------------------------------------------------------------------------------

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $50.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States of America district
court to administer any Plan, (ii) an ERISA Event or ERISA Events shall have
occurred with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iv) Holdings, the Borrower or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan, or (v) any other similar event or condition
shall occur or exist with respect to a Plan or Multiemployer Plan; and in each
case in clauses (i) through (v) above, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Subsidiary not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Holdings, the Borrower and the Subsidiaries on
a consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Applicable Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements, and except to the extent that such loss is covered
by a lender’s title insurance policy and the Applicable Collateral Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

(m) In every event (other than an event with respect to the Borrower described
in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan

 

147



--------------------------------------------------------------------------------

Document to the contrary notwithstanding, and (iii) if the Loans have been
declared due and payable pursuant to clause (ii) above, demand cash collateral
pursuant to Section 2.05(j); and in any event with respect to the Borrower
described in clause (h) or (i) above, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Notwithstanding anything to the contrary herein, in no event shall the Merger or
the failure to consummate the Merger constitute a Default or an Event of
Default.

Section 8.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

Section 8.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the later of (x) the date the certificate calculating such
Financial Performance Covenant is required to be delivered pursuant to
Section 5.04(c), and (y) the date an Covenant Triggering Event occurs during any
applicable quarter that causes the Borrower to fail to comply with the
requirements of the Financial Performance Covenant, Holdings and the Borrower
shall have the right to issue Permitted Cure Securities for cash or otherwise
receive cash contributions and, in the case of Holdings, to contribute any such
cash to the capital of the Borrower (collectively, the “Cure Right”), and upon
the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to the
exercise by Holdings or the Borrower of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be increased with respect to such applicable
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; provided
that (i) in each four consecutive fiscal quarter period there shall be at least
two fiscal quarters in which the Cure Right is not exercised, (ii) the Cure
Right shall not be exercised more than five times, and (iii) for purposes of
this Section 8.03, the Cure Amount shall be no greater than the amount required
for purposes of complying with the Financial Performance Covenant. If, after
giving effect to the adjustments in this Section 8.03, the Borrower shall then
be in compliance with the requirements of the Financial Performance Covenant,
the Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement.

 

148



--------------------------------------------------------------------------------

ARTICLE 9

THE AGENTS

Section 9.01 Appointment. (a) Each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Hedging Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Hedging Agreements) hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, including without limitation as the Collateral Agent
for such Lender and the other applicable Secured Parties under the applicable
Security Documents and as ABL Facility Agent (as defined in the ABL
Intercreditor Agreement or such comparable term in any Permitted Senior
Intercreditor Agreement) under the ABL Intercreditor Agreement and any Permitted
Senior Intercreditor Agreement and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates, and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates)), as potential counterparties to Cash Management Agreements
or Secured Hedge Agreements, hereby appoints and authorizes the Collateral Agent
to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
Subagents appointed by the Collateral Agent pursuant to Section 9.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article 9 (including, without limitation, Section 9.07)
as though the Collateral Agent (and any such Subagents) were an “Agent” under
the Loan Documents, as if set forth in full herein with respect thereto. The
provisions of this Article 9 shall apply to the Collateral Agent and
Co-Collateral Agent to the same extent as they apply to the Administrative Agent
and Collateral Agent and Co-Collateral Agent shall be entitled to all rights,
benefits and indemnities afforded to the Administrative Agent hereunder.

(c) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Hedge

 

149



--------------------------------------------------------------------------------

Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Hedge Agreements) irrevocably
authorizes the Collateral Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full in cash of all Obligations (other than in respect of contingent
indemnification expense reimbursement obligations for which no claim has been
made) and the expiration, termination or cash collateralization of all Letters
of Credit, (B) that is sold or to be sold, or disposed of or to be disposed of,
as part of or in connection with any sale permitted hereunder or under any other
Loan Document to a person that is not a Loan Party, or (C) if approved,
authorized or ratified in writing in accordance with Section 10.08, (ii) to
release any Guarantor from its obligations under the Loan Documents if such
person ceases to be a Subsidiary Loan Party as a result of a transaction
permitted hereunder, and (iii) to subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(i) or 6.02(j). Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be

 

150



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

Section 9.03 Exculpatory Provisions. Neither any Agent or its Affiliates nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such person’s own gross negligence or willful misconduct),
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (i) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (ii) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation

 

151



--------------------------------------------------------------------------------

made in or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (E) the value or the sufficiency of any
Collateral, (F) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or (G) monitoring or enforcing
prohibitions on assignments of Loans to Ineligible Institutions.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution), or conversation believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably

 

152



--------------------------------------------------------------------------------

directed by the Required Lenders (or, if so specified by this Agreement, all or
other Lenders); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it, and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its aggregate Revolving Facility
Exposure and, in the case of the indemnification of each Agent, and unused
Commitments hereunder; provided that the aggregate principal amount of Swingline
Loans owing to the Swingline Lender and of L/C Disbursements owing to any
Issuing Bank shall be considered to be owed to the Revolving Facility Lenders
ratably in accordance with their respective Revolving Facility Credit Exposure)
(determined at the time such indemnity is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or such Issuing Bank in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or such Issuing Bank under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of

 

153



--------------------------------------------------------------------------------

any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s or such Issuing Bank’s gross negligence or willful
misconduct. The failure of any Lender to reimburse any Agent or any Issuing
Bank, as the case may be, promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to such Agent or such Issuing Bank, as
the case may be, as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse such Agent or such Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Agent or such Issuing
Bank, as the case may be, for such other Lender’s ratable share of such amount.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable under any Loan Document.

Section 9.08 Agent in its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

Section 9.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.01(b), (c), (h) or (i) shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

Section 9.10 Agents and Arrangers. None of the Co-Syndication Agents or Joint
Lead Arrangers shall have any duties or responsibilities hereunder in their
capacity as such.

Section 9.11 Secured Hedge Agreements. (a) The Borrower and any Hedge Bank (the
“Secured Hedge Counterparty”) may from time to time designate the obligations in
respect of a

 

154



--------------------------------------------------------------------------------

Hedge Agreement to which they are parties as being “Secured Hedge Agreements”
upon written notice (a “Designation Notice”) to the Administrative Agent from
the Borrower and the Secured Hedge Counterparty, in form reasonably acceptable
to the Administrative Agent, which Designation Notice shall include (i) a
description of such Hedge Agreement and (ii) the maximum amount (expressed in
Dollars) of the Hedge Termination Value thereunder, if any, that is elected by
the Borrower and the Secured Hedge Counterparty to constitute “Pari Passu
Secured Hedge Obligations” and as to which an equal reserve shall be taken
against the Borrowing Base (each, a “Designated Pari Passu Amount” and such
Secured Hedge Obligations (to the extent of such Designated Pari Passu Amount),
“Pari Passu Secured Hedge Obligations”); provided that no such Designation
Notice shall be effective and no such Designated Pari Passu Amount with respect
to any Hedge Agreement shall constitute Pari Passu Secured Hedge Obligations
(and no such reserve shall be established by the Administrative Agent in
connection therewith) to the extent that, at the time of delivery of the
applicable Designation Notice and after giving effect to such Designated Pari
Passu Amount (including to the reserve for Pari Passu Secured Hedge Obligations
to be established by the Administrative Agent in connection therewith), the
Availability would be less than zero.

(b) The Borrower and the applicable Secured Hedge Counterparty may increase,
decrease or terminate any Designated Pari Passu Amount in respect of a Hedge
Agreement upon written notice to the Administrative Agent, in which case the
Administrative Agent shall promptly make a corresponding adjustment to the
reserve against the Borrowing Base with respect thereto; provided that any
increase in a Designated Pari Passu Amount shall be deemed to be a new
designation of a Designated Pari Passu Amount pursuant to a new Designation
Notice and shall be subject to the limitations set forth in Section 9.11(a). For
the avoidance of doubt, Secured Hedge Obligations under any Hedge Agreement
designated pursuant to this Section 9.11 in excess of the applicable Designated
Pari Passu Amount shall constitute Secured Hedge Obligations but shall be
entitled to a lesser priority of payment as set forth in Section 2.18(b).

(c) No holder of Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of Section 2.18(b), any Guarantee of such
obligations or any Collateral by virtue of the provisions hereof or of any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article 9 to the contrary, the Administrative Agent
(including in its capacity as Collateral Agent) shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Secured Hedge Obligations or Cash Management Obligations unless the
Administrative Agent has received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
parties to the applicable agreements.

Section 9.12 Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the

 

155



--------------------------------------------------------------------------------

obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 9.12.

Section 9.13 Determinations by Administrative Agent, Collateral Agent and
Co-Collateral Agent. In the event that the Administrative Agent or the
Collateral Agent, on one hand, and the Co-Collateral Agent, on the other hand,
cannot agree in good faith on any issue or matter arising under the Loan
Documents requiring the consent of or determination by such parties in the
Permitted Discretion of the Applicable Co-Collateral Agent, the consent or
determination shall be made by the Administrative Agent or Collateral Agent or
Co-Collateral Agent either asserting the more conservative credit judgment or
declining to permit the requested action, which credit judgment shall be made in
accordance with the standards (if any) expressly prescribed in this Agreement or
the other Loan Documents for such matter.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in paragraph (b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier or
electronic means as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the Collateral Agent, the
Co-Collateral Agent, the Initial Issuing Banks or the Swingline Lender on the
Closing Date, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 10.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that the Borrower will, or
will cause the Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or to the Lenders pursuant to the Loan Documents,
including all notices, requests, financial statements, financial and other
reports,

 

156



--------------------------------------------------------------------------------

certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.07 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.05, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document, or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or to the Lenders, as
the case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its e-mail
address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the

 

157



--------------------------------------------------------------------------------

Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificates
required by Section 5.04(c) to the Administrative Agent. Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, and the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

Section 10.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section 10.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

 

158



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in subclause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 8.01(b), (c), (h) or
(i) has occurred and is continuing, any other person;

(B) the Administrative Agent; and

(C) each Issuing Bank and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $2.5
million with respect to Revolving Facility Loans or Commitments, unless each of
the Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Sections 8.01(b), (c), (h) or (i) has occurred and is continuing, and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Related Funds treated as one assignment), if any;

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent); provided that only
one such fee shall be due in respect of a simultaneous assignment to more than
one Affiliate of a Lender or Approved Fund;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be (1) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (2) a Defaulting Lender or (3) a natural person.

 

159



--------------------------------------------------------------------------------

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Any assigning Lender shall, in
connection with any potential assignment, provide to the Borrower a copy of its
request (including the name of the prospective assignee) concurrently with its
delivery of the same request to the Administrative Agent irrespective of whether
or not an Event of Default under Section 8.01(b), (c), (h) or (i) has occurred
and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to clause
(b)(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.05) (subject to the limitations and requirements of those
Sections). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.05 and any written consent to such assignment required by
paragraph (b) of this Section 10.05

 

160



--------------------------------------------------------------------------------

and any applicable tax forms, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (b).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Facility Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance; (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms of this Agreement, together with such powers
as are reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Acceptance shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than any Ineligible Institution (to the extent that the list of Ineligible
Institutions has been made available to all Lenders) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);

 

161



--------------------------------------------------------------------------------

provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to Section 10.04(a)(i) or clauses (i), (ii),
(iii), (v), (vi) or (vii) of the first proviso to Section 10.08(b), and
(2) directly affects such Participant, and (y) no other agreement with respect
to amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 10.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.06 as though it were a Lender; provided that such Participant
shall be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register in the United States of America on
which it enters the name and address of each Participant and the principal
amounts and stated interest of each Participant’s interest in the Revolving
Facility Loans, Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that the Loans are in registered form under Treas. Reg.
§ 5f.103-1(c). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as owner of such participation for all
purposes of this Agreement.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) and (f) as though it were a
Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

162



--------------------------------------------------------------------------------

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

Section 10.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent in
connection with the syndication of the Commitments or the administration of this
Agreement (including expenses incurred in connection with due diligence), and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the opening and maintaining of a Dominion
Account or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated),
including the reasonable and documented fees, out-of-pocket charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers, and, if necessary, the reasonable and
documented fees, out-of-pocket charges and disbursements of one local counsel
per jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made
or the Letters of Credit issued hereunder, including the fees, charges and
disbursements of counsel for the Administrative Agent (including any special and
local counsel).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any

 

163



--------------------------------------------------------------------------------

and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented fees, out-of-pocket charges and disbursements of one
counsel (except the allocated costs of in-house counsel) for all such
Indemnitees (plus one local counsel in each applicable jurisdiction and, in the
event of an actual or perceived conflict of interest, additional counsel
appointed with the consent of the Borrower, such consent not to be unreasonably
withheld or delayed), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit, or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee (for purposes
of this proviso only, each of the Administrative Agent, any Joint Lead Arranger,
any Issuing Bank or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, out-of-pocket charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Laws and related in any way to Holdings, the
Borrower or any of their respective Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any property related in any way to Holdings, the Borrower or any of
their respective Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available (i) to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties, (ii) to the extent arising from a material breach of any such
Indemnitee’s obligations under the Loan Documents, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, or (iii) to the
extent arising out of any claim, litigation, investigation or proceeding that
does not involve an act or omission of the Loan Parties or any of their
affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than claims against an Indemnitee in its capacity or in fulfilling its
role as Administrative Agent, Collateral Agent or Joint Lead Arranger or any
similar role under the Loan Documents). None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Fund, Holdings, the
Borrower or any of their respective subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of any Revolving Facility or the
Transactions. The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement,

 

164



--------------------------------------------------------------------------------

the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender. All amounts
due under this Section 10.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim).

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

Section 10.06 Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set off) that such Lender or such Issuing Bank may have.

Section 10.07 APPLICABLE LAW THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

165



--------------------------------------------------------------------------------

Section 10.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21 or 2.23, or in the ABL Intercreditor Agreement or any other
intercreditor agreement entered into by the Borrower and the Administrative
Agent, to the extent otherwise provided for therein, (y) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders, and (z) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that except as expressly set forth in
Section 2.21 or 2.23, no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Revolving
Facility Maturity Date, without the prior written consent of each Lender
directly affected thereby, except as provided in Section 2.05(c); provided that
any amendment to the “Borrowing Base,” “Availability” and related definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of each Lender directly affected thereby (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender);

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby;

(iv) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrower would be increased (provided that the foregoing shall not limit
the discretion of

 

166



--------------------------------------------------------------------------------

the Administrative Agent to change, establish or eliminate any Reserves without
the prior written consent of any Lenders), in each case without the prior
written consent of the Super Majority Lenders;

(v) amend or modify the provisions of this Section 10.08 or the definition of
the terms, “Required Lenders,” “Super Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders and Super Majority Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date);

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or all or substantially all of the Subsidiary Loan Parties from
their respective Guarantees under the applicable Security Document, unless, in
each case, any assets or Equity Interests are sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender; or

(vii) change the order of application of proceeds of Collateral set forth in
Section 2.18(b) or modify the ratable sharing or payments required thereby
without the prior written consent of each Lender directly adversely affected
thereby;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
the Co-Collateral Agent or an Issuing Bank hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, the Co-Collateral
Agent or such Issuing Bank, as applicable, acting as such at the effective date
of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 10.08 and any consent by
any Lender pursuant to this Section 10.08 shall bind any assignee of such
Lender.

(c) Without the consent of any Joint Lead Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing (but without limiting the rights of the
Lenders and the Agents under the provisos to the preceding clause (b)), this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, Holdings and the Borrower (i) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement

 

167



--------------------------------------------------------------------------------

and the other Loan Documents with the Revolving Facility Loans and the accrued
interest and fees in respect thereof, and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders or the Super Majority Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Revolving Facility Commitments on substantially the same basis as the Revolving
Facility Loans.

(f) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (1) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (2) the date on which payment of
interest on any Loan or any L/C Disbursement or any fees is due may not be
extended without the prior written consent of such Lender, to the extent such
Lender is adversely affected thereby, and (3) this Section 10.08 may not be
amended or modified without the prior written consent of such Lender to the
extent such Lender is adversely affected thereby.

(g) The Administrative Agent and Collateral Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 10.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY

 

168



--------------------------------------------------------------------------------

OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction, except that each of the Loan
Parties agrees that (i) it will not bring any such action or proceeding in any
court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (ii) in any such action or proceeding brought against

 

169



--------------------------------------------------------------------------------

any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 10.16 Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 10.16, or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to
Holdings, the Borrower or any other Loan Party), and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 10.16, except: (i) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, (iii) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 10.16), (iv) in order to enforce its rights under any Loan Document in a
legal proceeding, (v) to any pledgee under Section 10.04(e) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16), and (vi) to any direct
or indirect contractual counterparty in Hedge Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16).

Section 10.17 Platform; Borrower Materials. (a) The Borrower hereby acknowledges
that (i) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion

 

170



--------------------------------------------------------------------------------

of the Borrower Materials that may be distributed to the Public Lenders and that
(iii) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (iv) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws, (v) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”,
and (vi) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests of any Subsidiary Loan Party or any
assets to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent and/or the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Holdings
or the Borrower and at the Borrower’s expense to release any Liens created by
any Loan Document in respect of such Equity Interests or assets, and, in the
case of a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05, and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary Loan Party, such Subsidiary Loan
Party’s

 

171



--------------------------------------------------------------------------------

obligations under its Guarantee shall be automatically terminated and the
Administrative Agent and/or the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and/or the Collateral Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower to terminate such Subsidiary Loan Party’s obligations
under its Guarantee. In addition, the Administrative Agent and/or the Collateral
Agent agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) are paid in full in cash and all Letters of Credit
are cash collateralized or terminated and Commitments are terminated. Without
limiting the generality of the foregoing, the Administrative Agent, the
Collateral Agent and/or the Co-Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and/or the Collateral Agent to) take
such action and execute any such documents as may be reasonably requested by any
Loan Party to facilitate the Permitted Land Swaps, such documents to include
(i) releases and subordinations of Liens created by any Loan Documents in
respect of real property, easements, and related instruments to be conveyed,
granted, or entered into in connection therewith, and (ii) land division and
consolidation instruments (including certified survey maps) in respect thereof.
Promptly following the completion of the Permitted Land Swaps, the affected Loan
Party(ies) will take such action and execute any such documents as may be
reasonably requested by the Administrative Agent, the Collateral Agent and/or
the Co-Collateral Agent to subject any real property so acquired by such Loan
Party(ies) to any Liens created by any Loan Documents.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 10.20 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (the

 

172



--------------------------------------------------------------------------------

“Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the USA
PATRIOT Act.

Section 10.21 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit, or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

Section 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and any Agent, any
Issuing Bank, any Swingline Lender or any Lender is intended to be or has been
created in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether any Agent, any Issuing Bank, any Swingline
Lender or any Lender has advised or is advising the Borrower or any Subsidiary
on other matters, (ii) the arranging and other services regarding this Agreement
provided by the Agents, the Issuing Banks, the Swingline Lenders and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents, the Issuing Bank, the Swingline
Lenders and the Lenders, on the other hand, (iii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b)(i) the Agents, the
Issuing Banks, the Swingline Lenders and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person;
(ii) none of the Agents, the Issuing Banks, the Swingline Lenders and the
Lenders has any obligation

 

173



--------------------------------------------------------------------------------

to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Issuing Banks, the Swingline
Lenders and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents, the Issuing Banks, the Swingline Lenders
and the Lenders has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agents, the
Issuing Banks, the Swingline Lenders and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[Signature Pages Follow]

 

174



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

NEWPAGE INVESTMENT COMPANY LLC NEWPAGE CORPORATION ESCANABA PAPER COMPANY LUKE
PAPER COMPANY NEWPAGE CONSOLIDATED PAPERS INC. NEWPAGE WISCONSIN SYSTEM INC.
RUMFORD PAPER COMPANY WICKLIFFE PAPER COMPANY LLC By:  

/s/ Jay A. Epstein

Name:   Jay A. Epstein Title:   Chief Financial Officer

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and as a Lender By:
 

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Co-Collateral Agent and as a Lender By:  

/s/ Terrence McKenna

Name:   Terrence McKenna Title:   Vice President

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Initial Issuing Bank By:  

/s/ Terrence McKenna

Name:   Terrence McKenna Title:   Vice President

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Paul Weybrecht

Name:   Paul Weybrecht Title:   Vice President

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director

 

By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ J. Matney Cromall

Name:   J. Matney Cromall Title:   Vice President

 

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Initial Issuing Bank By:  

/s/ Casimir Mazurkiewicz

Name:   Casimir Mazurkiewicz Title:   Authorized Signatory

 

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Casimir Mazurkiewicz

Name:   Casimir Mazurkiewicz Title:   Authorized Signatory

 

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Initial Issuing Bank By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Authorized Signatory

 

By:  

/s/ Ryan Long

Name:   Ryan Long Title:   Authorized Signatory

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

[Signature Page to NewPage ABL Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time
(“Lenders”), BARCLAYS BANK PLC (“Barclays”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and Barclays as
collateral agent and BMO HARRIS BANK N.A. as co-collateral agent for the Secured
Parties (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

2. Pursuant to Section 10.04(b)(ii)(B) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with
(i) if required by Section 10.04(b)(ii)(B) of the Credit Agreement, a processing
and recordation fee of $3,500 and (ii) if the Assignee is not already a Lender
under the Credit Agreement, a completed Administrative Questionnaire and any tax
forms required to be delivered pursuant to Section 2.17 of the Credit Agreement.

3. This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).



--------------------------------------------------------------------------------

Date of Assignment:                     
                                         
                                         
                                         
                                                                          

Legal Name of Assignor (“Assignor”):             
                                         
                                         
                                         
                                               

Legal Name of Assignee (“Assignee”):             
                                         
                                         
                                         
                                               

Assignee’s Address for Notices:                 
                                         
                                         
                                         
                                                        

 

 

Effective Date of Assignment:                  
                                         
                                         
                                         
                                                           

 

Facility/Commitment

  Principal Amount
Assigned1     Percentage Assigned of
Commitment (set forth, to
at least 8 decimals, as a
percentage of the Facility
and the Aggregate
Commitments of all
Lenders thereunder)  

Revolving Facility Loans/Commitments

  $          %   

Other Revolving Loans/Commitments

  $          %   

[Remainder of page intentionally left blank]

 

 

1  Minimum amount and integral multiple of Commitments and/or Loans assigned is
governed by Section 10.04(b)(ii) of the Credit Agreement.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:      Accepted
                                , as Assignor     

BARCLAYS BANK PLC,

as Administrative Agent

by:                                     
                                                                      by:   

 

      Name:

      Title:

       

Name:

Title:

                                , as Assignee      by:   

 

       

Name:

Title:

by:                                     
                                                                     

      Name:

      Title:

    

NEWPAGE CORPORATION,

as Borrower2

     by:   

 

       

Name:

Title:

 

 

2  Consent of the Borrower shall not be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or if an Event of Default under
Sections 8.01(b), (c), (h) or (i) of the Credit Agreement has occurred and is
continuing.

[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------

EXHIBIT B

Administrative Details Form

 

Borrower:


Lender/Investor:

  

New Page Corporation

(as name appears on credit agreement):

Contacts:   

Please fax or email the administrative details form to Edward Pan at Barclays
Bank PLC (edward.pan@barclayscapital.com / xrausloanops5@barclays.com)

Tax Document:    An original, executed tax form (W8/W9) must be provided to the
agent prior to the Lender/Investor being closed into the transaction.

 

Operations/Administrative Contacts (for draw downs, repayments, rate setting,
etc.): Name:    Name: c/o:    c/o: Address:    Address: City, St, Zip:    City,
St, Zip: Attn:    Attn: Phone:    Phone: Fax:    Fax: Email:    Email: Wire
Instructions:    Bank Name:    ABA #    BNF Name:    BNF Address:    A/C:   
FFC:    Ref:    Credit Contact:    Closing and Clear Par Contacts: Name:   
Name: Address:    Address: Suite/Floor:    Suite/Floor: City, State, Zip:   
City, State, Zip: Attn:    Attn: Phone:    Phone: Fax:    Fax: E-mail    E-mail:
SyndTrak Contacts:    Name:    Legal Name: Address:    Address: Suite/Floor:   
Suite/Floor: City, State, Zip:    City, State, Zip: Attn:    Attn: Phone:   
Phone: Fax:    Fax: E-mail:    E-mail: Please forward Amendments, Waivers,
Closing Documentation and Compliance to: Name:    Legal Name: Address:   
Address: Suite/Floor:    Suite/Floor: City, State, Zip:    City, State, Zip:
Attn:    Attn: Phone:    Phone: Fax:    Fax: E-mail:    E-mail:



--------------------------------------------------------------------------------

Barclays Bank PLC Contact Information

Primary Credit Contact:

Name: Barclays Bank PLC

Address: 745 Seventh Avenue

Suite/Floor: 27th Floor

City, State, Zip: New York, NY 10019

Attn: Marguerite Sutton

Phone: (212) 526-7648

Fax: (212) 526-5115

E-mail: Marguerite.sutton@barclays.com

Secondary Credit Contact:

Name: Barclays Bank PLC

Address: 745 Seventh Avenue

Suite/Floor: 27th Floor

City, State, Zip: New York, NY 10019

Attn: Christopher Lee

Phone: (212) 526-0732

Fax: (212) 526-5115

E-mail: christopher.r.lee@barclays.com

Post Close Operations/Administrative Contact:

Name: Barclays Capital Services LLC

Street Address: 1301 Sixth Avenue

City, State, Zip Code: New York, NY 10019

Attn: Edward Pan

Phone: 212-320-0152

Fax: (917) 522-0569

E-Mail Address: edward.pan@barclayscapital.com / xrausloanops5@barclays.com

Wire Instructions:

Bank Name: Barclays Bank PLC

                    c/o Barclays Capital Services LLC

Address (City, State): 1301 Sixth Avenue, New York, NY 10019

ABA#: 026 002 574

Account Name: Clad Control Account

Account Number: 050-019104

Ref: New Page Corporation



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

SOLVENCY CERTIFICATE

February 11, 2014

This Solvency Certificate is delivered pursuant to Section 4.02(f) of the
Asset-Based Revolving Credit Agreement dated as of February 11, 2014, by and
among NEWPAGE INVESTMENT COMPANY LLC, a Delaware limited liability company,
NEWPAGE CORPORATION, a Delaware corporation (the “Borrower”), EACH OF THE
SUBSIDIARIES OF THE BORROWER party thereto, as Subsidiary Loan Parties, the
LENDERS party thereto from time to time, BARCLAYS BANK PLC (“Barclays”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and Barclays as collateral agent and BMO HARRIS BANK N.A. as
co-collateral agent for the Secured Parties (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the [Chief Financial Officer]1 of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 3.05 of the Credit Agreement and such other documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2. As of the date hereof, immediately after giving effect to, without
duplication, (a) the consummation of the Transactions that have occurred on or
before the date hereof and (b) the payment of $250,000,000 in cash as a dividend
or distribution by the Borrower, on and as of such date (i) the fair value of
the assets of the Borrower and its subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the date hereof.

 

 

1  Certificate to be delivered by a “Financial Officer”. “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such person.



--------------------------------------------------------------------------------

3. As of the date hereof, immediately after giving effect to, without
duplication, (a) the consummation of the Transactions that have occurred on or
before the date hereof and (b) the payment of $250,000,000 in cash as a dividend
or distribution by the Borrower, the Borrower does not intend to, and the
Borrower does not believe that it or any of its subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

NEWPAGE CORPORATION     By:  

 

 

Name:

Title: [Chief Financial Officer]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

BORROWING BASE CERTIFICATE

Barclays Bank PLC, as Administrative Agent

Barclays Bank PLC,

745 Seventh Avenue

New York, NY 10019

Attention: Marguerite Sutton

Facsimile: (212) 526-5115

Telephone: (212) 320-0152

Email: marguerite.sutton@barclays.com

The undersigned hereby certifies that:

 

  1. I am a Responsible Officer of NewPage Corporation, a Delaware corporation
(the “Borrower”).

 

  2. In accordance with Section 5.04(h) of the Credit Agreement, dated as of
February 11, 2014 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), by and among
NewPage Investment Company LLC, a Delaware limited liability company, the
Borrower, each of the subsidiaries of the Borrower party thereto, as Subsidiary
Loan Parties, the Lenders party thereto from time to time, Barclays Bank PLC
(“Barclays”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, and Barclays as collateral agent and BMO Harris Bank
N.A. as co-collateral agent for the Secured Parties, attached hereto as Annex 1
is a true and accurate calculation of the Borrowing Base as of             ,
20    , determined in accordance with the requirements of the Credit Agreement.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of                     , 20    .

 

NEWPAGE CORPORATION

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Annex 1 to

EXHIBIT D

ANNEX 1 TO

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

Date:1                     ,             

 

To: BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Asset-Based Revolving Credit
Agreement dated as of February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY
LLC, a Delaware limited liability company, NEWPAGE CORPORATION, a Delaware
corporation (the “Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party
thereto, as Subsidiary Loan Parties, the LENDERS party thereto from time to
time, BARCLAYS BANK PLC (“Barclays”), as administrative agent for the Lenders,
and Barclays as collateral agent and BMO HARRIS BANK N.A. as co-collateral agent
for the Secured Parties (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.03 of the
Credit Agreement of the Borrowing specified below:

 

  1. The Borrowing will be a Borrowing of             Loans.2

 

  2. The aggregate amount of the proposed Borrowing is: $            .

 

  3. The Business Day of the proposed Borrowing is:             .

 

 

1  The Borrower must notify the Administrative Agent by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local Time three
(3) Business Days before the date of the proposed Borrowing and (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., Local Time on the date of the
proposed Borrowing. Each telephonic Borrowing Request will be irrevocable and
must be confirmed promptly by hand delivery or facsimile or electronic means of
this form to the Administrative Agent.

2  Revolving Facility Loans, Incremental Revolving Loans or Other Revolving
Loans.



--------------------------------------------------------------------------------

  4. The Borrowing is comprised of $                 of ABR Loans and
$                 of the Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be             month(s).

 

  6. The location and number of the account to which the proceeds of such
Borrowing are to be deposited is             .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

(A) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects as of the date hereof, with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and

(B) No Event of Default or Default has occurred and is continuing or would
result from the proposed Borrowing.

(C) The aggregate Revolving Facility Credit Exposure does not exceed the lesser
of (i) the Revolving Facility Commitments and (ii) the Borrowing Base in effect
as of the date hereof.

(D) Availability is not less than $0.



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.

 

NEWPAGE CORPORATION By:  

 

 

Name:

Title:

[Signature Page to Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWINGLINE BORROWING REQUEST

Date:1                     ,             

 

To: BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Asset-Based Revolving Credit
Agreement dated as of February 11, 2014 (as the same may be amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), by and among NEWPAGE INVESTMENT COMPANY LLC, a
Delaware limited liability company, NEWPAGE CORPORATION, a Delaware corporation
(the “Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders, and Barclays as
collateral agent and BMO HARRIS BANK N.A. as co-collateral agent for the Secured
Parties.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you of the Swingline Borrowing specified
below:

 

  1. The Business Day of the proposed Swingline Borrowing is:

                                                        .

 

  2. The aggregate amount of the proposed Swingline Borrowing is: $

                                                        .

 

  3. The location and number of the account to which the proceeds of such
Swingline Borrowing are to be deposited is
                                                 .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Swingline Borrowing,
before and after giving effect thereto and to the application of the proceeds
thereof:

(A) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, in each case
on and as of the date hereof as though made on and as of the date hereof, other
than any such representation or warranty which relates to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and

(B) No event has occurred and is continuing, or would result from such extension
of credit, which constitutes a Default or an Event of Default.

 

 

 

1  Must notify the Administrative Agent and the Swingline Lender by telephone
(confirmed by a Swingline Borrowing Request by telecopy or pdf), not later than
1:00 P.M., Local Time, on the day of the proposed Swingline Borrowing.



--------------------------------------------------------------------------------

(C) The aggregate Revolving Facility Credit Exposure does not exceed the lesser
of (i) the Revolving Facility Commitments and (ii) the Borrowing Base in effect
as of the date hereof.

(D) Availability is not less than $0.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above.

 

NEWPAGE CORPORATION By:  

 

  Name:   Title:

[Signature Page to Swingline Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTEREST ELECTION REQUEST

Date:1                     ,             

 

To: BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Asset-Based Revolving Credit
Agreement dated as of February 11, 2014 (as the same may be amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), by and among NEWPAGE INVESTMENT COMPANY LLC, a
Delaware limited liability company, NEWPAGE CORPORATION, a Delaware corporation
(the “Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders, and Barclays as
collateral agent and BMO HARRIS BANK N.A. as co-collateral agent for the Secured
Parties.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection such Borrower specifies the following information with
respect to such election:

1. Borrowing to which this request applies (including Facility, principal amount
and Type of Loans subject to election):
                                                  .2

2. Effective date of election (which shall be a Business Day):
                                                 .

3. The Loans are to be [converted into] [continued as] [ABR] [Eurocurrency]
Loans.

4. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the election shall be                                          
        months.

 

 

 

1  The Borrower must notify the Administrative Agent of such election by
telephone and must be received by the Administrative Agent (a) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., Local Time three (3) Business
Days before the date of the requested continuation or conversion and (b) in the
case of an ABR Borrowing, not later than 10:00 a.m., Local Time on the date of
the requested continuation or conversion. Each telephonic Interest Election
Request will be irrevocable and must be confirmed promptly by hand delivery
telecopy of this form to the Administrative Agent.

2  If different options are being elected with respect to different portions of
the Borrowing, the portions thereof must be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
Paragraphs 3 and 4 shall be specified for each resulting Borrowing).



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date set forth above.

 

NEWPAGE CORPORATION By:  

 

  Name:   Title:

[Signature Page to Interest Election Request]



--------------------------------------------------------------------------------

Exhibit H to

ABL Credit Agreement

FORM OF MORTGAGE

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING

by and from

[                                                         ]

“Mortgagor”

to

BARCLAYS BANK PLC, in its capacity as Collateral Agent, “Mortgagee”

Dated as of                          , 20__

 

Location:    [_______________] Municipality:    [_______________] County:   
[_______________] State:    [_______________]

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

[                                                 ]

Prepared by [                                    ]



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is dated as of                          , 20     by and
from [                    ], a [                    ], as mortgagor, assignor
and debtor (in such capacities and, together with any successors and assigns in
such capacities, “Mortgagor”), whose address is [                    ], to
BARCLAYS BANK PLC (“Barclays”), as Collateral Agent for the Secured Parties as
mortgagee, assignee and secured party (in such capacities and, together with its
successors and assigns in such capacities, “Mortgagee”), having an address at
[                    ].

WHEREAS, reference is made to (a) that certain Asset-Based Revolving Credit
Agreement dated as of February [            ], 2014 (as amended, renewed,
extended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NewPage Investment Company LLC (“Holdings”), NewPage
Corporation as borrower (the “Borrower”), each of the subsidiaries of Borrower
party thereto, the Lenders party thereto form time to time, and Barclays as
Administrative and Collateral Agent, BMO Harris Bank N.A., as co-collateral
agent, and other parties thereto, and (b) that certain Guarantee and Collateral
Agreement (ABL Facility) dated as of February [    ], 2014 (as amended, renewed,
extended, restated, supplemented or otherwise modified from time to time,
“Collateral Agreement”), among Holdings, Borrower, each Subsidiary Loan Party
(as defined therein), the Collateral Agent, and the other parties thereto;

WHEREAS, concurrently with the execution and delivery of the Credit Agreement,
Borrower is entered into the Term Loan Credit Agreement;

WHEREAS, concurrently with the execution and delivery of the Credit Agreement
and the Term Loan Credit Agreement, Barclays in its capacity as the ABL Facility
Agent (as defined therein) is entered into that certain ABL Intercreditor
Agreement dated as of February [    ] 2014 (as amended, renewed, extended,
restated, supplemented or otherwise modified from time to time, the “Closing
Date ABL ICA”) with Credit Suisse AG, Cayman Islands Branch, in its capacities
as the Intercreditor Agent (as defined therein), Borrower, Holdings and the
other parties thereto;

WHEREAS, the Lenders have agreed to extend credit to Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Mortgage. [Mortgagor is a subsidiary of Borrower,
will derive substantial benefits from the extension of credit to Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Mortgage in order to induce Lenders to extend such credit.]

WHEREAS, pursuant to the ABL Intercreditor Agreement, the mortgage upon and
security interest in the Mortgaged Property granted by this Mortgage are and
shall be subordinated in the manner provided by the ABL Intercreditor Agreement
to the mortgage upon and security interests in the Mortgaged Property granted to
secure the Non-ABL Obligations.

Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02-1.05 of the Credit Agreement
also apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “ABL Intercreditor Agreement” means, as the context may require, (i) the
Closing Date ABL ICA or (ii) another intercreditor agreement in compliance with
the Credit Agreement, with such changes as are reasonably acceptable to the
Collateral Agent and Borrower, as such document may be amended, renewed,
extended, supplemented, restated or otherwise modified from time to time.

(b) “Bankruptcy Code” has the meaning assigned to such term in Section 6.2.

(c) “Barclays” has the meaning assigned to such term in the preamble hereof.

(d) “Borrower” has the meaning assigned to such term in the recitals of this
Mortgage.

(e) “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except, in
each case, Permitted Liens and Permitted Encumbrances.

(f) “Closing Date ABL ICA” has the meaning assigned to such term in the recitals
of this Mortgage.

(g) “Collateral Agent” means Barclays acting as the collateral agent for the
Secured Parties, together with its successors in such capacity.

(h) “Collateral Agreement” has the meaning assigned to such term in the recitals
of this Mortgage.

(i) “Credit Agreement” has the meaning assigned to such term in the recitals of
this Mortgage.

(j) “Credit Documents” means (a) the “Loan Documents” as defined in the Credit
Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

(k) “Holdings” has the meaning assigned to such term in the recitals of this
Mortgage.

(l) “Intercreditor Agreements” means each of the ABL Intercreditor Agreement and
any other intecreditor agreement entered into in compliance with the Credit
Agreement.

(m) “Mortgage” has the meaning assigned to such term in the preamble hereof.

(n) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with all timber to be cut, any greater estate therein as hereafter may be
acquired by Mortgagor and all of Mortgagor’s right, title and interest in, to
and under all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing in each
case whether now owned or hereafter acquired, including without limitation all
water rights, mineral, oil and gas rights, easements and rights of way
(collectively, the “Land”), and all of Mortgagor’s right, title and interest now
or hereafter acquired in, to and under (1) all buildings, structures and other
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (2) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Mortgagor and now or hereafter attached to, installed in
or used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Mortgagor now has or hereafter acquires any rights or any
power to transfer rights and (in each case in this clause (2)) that are or are
to become fixtures (as defined in the UCC, defined below) related to the Land
(the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Mortgagor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Premises (the “Personalty”), (4) all reserves,
escrows or impounds required under the Credit Agreement or any of the other
Credit Documents and all of Mortgagor’s right, title and interest in all
reserves, deferred payments, deposits, refunds and claims of any nature that (in
each case in this clause (4)) are specifically related to the Mortgaged Property
(the “Deposit Accounts”), (5) all leases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any person a possessory interest in, or the right to use, all or
any part of the Mortgaged Property, together with all related security and other
deposits (the “Leases”), (6) all of the rents, revenues, royalties, income,
proceeds, profits, accounts receivable, security and other types of deposits,
and other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, indemnities, warranties, permits, licenses,
certificates and entitlements in any way relating specifically to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all property tax refunds

 

3



--------------------------------------------------------------------------------

payable with respect to the Mortgaged Property (the “Tax Refunds”), (9) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (10) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), (11) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any Governmental Authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”) and (12) any and all right, title and interest of Mortgagor in and to
any and all drawings, plans, specifications, file materials, operating and
maintenance records, catalogues, tenant lists, correspondence, advertising
materials, operating manuals, warranties, guarantees, appraisals, studies and
data relating specifically to the Mortgaged Property or the construction of any
alteration relating to the Premises or the maintenance of any Property Agreement
(the “Records”). As used in this Mortgage, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.

(o) “Mortgagee” has the meaning assigned to such term in the preamble hereof.

(p) “Mortgagor” has the meaning assigned to such term in the preamble hereof.

(q) “Non-ABL Obligations” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

(r) “Permitted Encumbrances” has the meaning assigned to such term in Section
2.1.

(s) “Permitted Liens” means Liens that are not prohibited by the Credit
Agreement.

(t) “Secured Amount” has the meaning assigned to such term in Section 2.4.

(u) “Secured Obligations” means the “Obligations” as defined in the Collateral
Agreement.

(v) “Secured Parties” means the persons holding any Secured Obligations and in
any event including all “Secured Parties” as defined in the Collateral
Agreement.

(w) “UCC” means the Uniform Commercial Code of [                    ] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than [                    ], then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

 

4



--------------------------------------------------------------------------------

ARTICLE II GRANT

Section 2.1 Grant. To secure the payment or performance, as the case may be, in
full of the Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS, CONVEYS and CONFIRMS, to Mortgagee, for the benefit of the Secured
Parties, and hereby grants to Mortgagee, for the benefit of the Secured Parties,
a mortgage lien upon and a security interest in all of Mortgagor’s estate,
right, title and interest in and to the Mortgaged Property, subject, however, to
the matters that are set forth on Exhibit B attached hereto (the “Permitted
Encumbrances”) and to Permitted Liens, TO HAVE AND TO HOLD the Mortgaged
Property to Mortgagee, for the benefit of the Secured Parties, and Mortgagor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Mortgaged Property unto Mortgagee.

Section 2.2 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations.

Section 2.3 Future Advances. This Mortgage shall secure all Secured Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under any Credit Document and shall secure not only Secured
Obligations with respect to presently existing indebtedness under the Credit
Documents, but also any and all other indebtedness which may hereafter be owing
to the Secured Parties under the Credit Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement or the other Credit Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, modifications or renewals of all such Secured Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.4 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[            ]1 (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, expenses incurred by Mortgagee by reason
of any default by Mortgagor under the terms hereof, together with interest
thereon, all of which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.

 

1  Note to Draft (PW Real Estate): Secured Amount will be limited to 110% of the
value of the property in states where a mortgage recording tax is applicable.

 

5



--------------------------------------------------------------------------------

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any Credit
Document, or under or in respect of the Mortgaged Property or made in connection
herewith or therewith. The obligations of Mortgagor contained in this Section
2.6 shall survive the termination hereof and the discharge of Mortgagor’s other
obligations under this Mortgage or the other Credit Documents.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good record and insurable fee simple title to the Mortgaged Property free
and clear of any liens, claims or interests, except the Permitted Encumbrances
and the Permitted Liens. Upon recordation in the official real estate records in
the county (or other applicable jurisdiction) in which the Premises are located,
this Mortgage will constitute a valid and enforceable mortgage lien, with record
notice to third parties, on the Mortgaged Property in favor of Mortgagee for the
benefit of the Secured Parties subject only to Permitted Encumbrances and
Permitted Liens.

Section 3.2 Priority. Mortgagor shall preserve and protect the priority of the
lien and security interest of this Mortgage. If any lien or security interest
other than a Permitted Encumbrance or a Permitted Lien is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, pay the
underlying claim in full or take such other commercially reasonable action so as
to cause it to be released or contest the same in compliance with the
requirements of the Credit Agreement.

Section 3.3 Replacement of Fixtures and Personalty. Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures or Personalty
owned or leased by Mortgagor to be removed at any time from the Land or
Improvements, unless the removed item is (a) removed temporarily for its
protection, maintenance or repair, (b) replaced by an item of similar
functionality and quality, (c) obsolete or unnecessary for the then-current
operation of the Premises, or (d) not prohibited from being removed by the
Credit Agreement or the Collateral Agreement without being replaced as described
in clause (b) above.

Section 3.4 Inspection. Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon five Business Days’ notice to Mortgagor and
at reasonable times during regular business hours, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially or unreasonably
interfere with the use and operation of the Mortgaged Property. The expense of
any inspection shall be borne by Mortgagor and Mortgagor shall pay, or reimburse
the Mortgagee for, such expense in accordance with Section 5.07 of the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

Section 3.5 Insurance; Payment of Charges.

(a) Insurance. Mortgagor shall maintain or cause to be maintained the insurance
required by Section 5.02 of the Credit Agreement.

(b) Payment of Charges. Unless and to the extent not prohibited by the terms of
the Credit Agreement, Mortgagor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Charges.
Mortgagor shall deliver to Mortgagee, upon Mortgagee’s reasonable written
request, to the extent reasonably available to Mortgagor, receipts evidencing
the payment of all such Charges.

Section 3.6 Liens; Transfers.

(a) Subject to the Credit Agreement and the other Credit Documents, the
Mortgagor may not, without the prior written consent of the Mortgagee, permit to
exist or grant any Lien on all or any part of the Mortgaged Property or suffer
or allow any of the foregoing to occur by operation of law or otherwise.

(b) Subject to the Credit Agreement and the other Credit Documents, the
Mortgagor may not, without the prior written consent of the Mortgagee, sell,
convey, assign, lease or otherwise transfer all or any part of the Mortgaged
Property.

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Subject to the Intercreditor Agreements, upon the
occurrence and during the continuance of an Event of Default, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:

(a) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(b) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 5.7.

(c) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) Business Days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial

 

7



--------------------------------------------------------------------------------

proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee or any of the other Secured Parties may be a purchaser at
such sale. If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Secured Obligations in lieu of paying cash. In the event this Mortgage is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.
Mortgagee may adjourn from time to time any sale by it to be made under or by
virtue hereof by announcement at the time and place appointed for such sale or
for such adjourned sale or sales, and Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(d) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 5.7; provided,
however, notwithstanding the appointment of any receiver, Mortgagee shall be
entitled as pledgee to the possession and control of any cash, deposits or
instruments at the time held by or payable or deliverable under the terms of the
Credit Agreement to Mortgagee.

(e) Other. Exercise all other rights, remedies and recourses granted under the
Credit Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Subject to the
Intercreditor Agreements and Section 7.18 of the Collateral Agreement, Mortgagee
and the other Secured Parties shall have all rights, remedies and recourses
granted in the Credit Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Credit Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or such other Secured
Party, as the case may be, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or any other Secured Party in the enforcement of any rights, remedies
or recourses under the Credit Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

 

8



--------------------------------------------------------------------------------

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Documents or the lien priority and
security interest in and to the Mortgaged Property. For payment of the Secured
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Secured Obligations or any part
thereof, or of any proceedings to foreclose the lien and security interest
created and evidenced hereby or otherwise enforce the provisions hereof or of
any other proceedings in aid of the enforcement hereof, Mortgagor shall enter
its voluntary appearance in such action, suit or proceeding. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Credit Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Mortgagor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Mortgage, or pursuant to any decree, judgment or order of any
court of competent jurisdiction. Mortgagor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Mortgagee by this
Mortgage but to suffer and permit the execution of every such power as though no
such law or laws had been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Documents and shall thereafter elect to discontinue or abandon
it for any reason, Mortgagee or such other Secured Party, as the case may be,
shall have the unqualified right to do so and, in such an event, Mortgagor,
Mortgagee and the other Secured Parties shall be restored to their former
positions with respect to the Secured Obligations, the Credit Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee and the other Secured Parties shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under the Credit Documents for such Event of Default.

 

9



--------------------------------------------------------------------------------

Section 5.7 Application of Proceeds. Subject to the Intercreditor Agreements,
upon the occurrence and during the continuance of an Event of Default, Mortgagee
shall promptly apply the proceeds of any sale of , and the Rents and other
amounts generated by the holding, leasing, managing, operating or other use of
the Mortgaged Property, in accordance with Section 5.02 of the Collateral
Agreement.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(c) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Subject to applicable provisions of the Credit Agreement, upon the
occurrence and during the continuance of any Event of Default, Mortgagee and
each of the other Secured Parties shall have the right, but not the obligation,
to cure such Event of Default in the name and on behalf of Mortgagor. All
reasonable sums advanced and reasonable documented out-of-pocket expenses
incurred at any time by Mortgagee or any other Secured Party under this
Section 5.9, or otherwise under this Mortgage or applicable law, that is payable
under Section 5.9(b) shall, if not paid when due, bear interest at the rate
provided thereof in Section 2.10(c) of the Credit Agreement and all such sums,
together with interest thereon, shall be secured by this Mortgage.

(b) Subject to applicable provisions of the Credit Agreement, Mortgagor shall
pay all reasonable documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage or the enforcement, compromise or settlement of the Secured
Obligations or any claim under this Mortgage, and for the curing thereof, or for
defending or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise. All amounts due under this Section 5.9 shall be payable
on written demand therefor, accompanied by reasonable documentation with respect
to any reimbursement, indemnification or other amount requested.

 

10



--------------------------------------------------------------------------------

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Credit Documents, at law or in equity shall
cause Mortgagee or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
other Secured Party to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases (but only to the extent permitted
under the existing Leases), whether now existing or hereafter entered into, and
all of its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing and Mortgagee shall
not have made the election below, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to otherwise use the
same in accordance with the terms of the Credit Agreement and other Credit
Documents. The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing. Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Secured Obligations or solvency of Mortgagor, the license
herein granted shall, at the election of Mortgagee, expire and terminate, upon
written notice to Mortgagor by Mortgagee.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law and by the terms of the Leases, a valid and fully perfected,
present assignment of the Rents arising out of the Leases and all security for
such Leases. Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

11



--------------------------------------------------------------------------------

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and Records.
To this end, Mortgagor grants to Mortgagee a security interest in the Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards, Records and all other Mortgaged Property which
is personal property to secure the payment and performance of the Secured
Obligations, and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and Records sent to Mortgagor at least ten
(10) Business Days prior to any action under the UCC shall constitute reasonable
notice to Mortgagor. In the event of any conflict or inconsistency whatsoever
between the terms of this Mortgage and the terms of the Collateral Agreement
with respect to the collateral covered both therein and herein, including, but
not limited to, with respect to whether any such Mortgaged Property is to be
subject to a security interest or the use, maintenance or transfer of any such
Mortgaged Property, or the exercise or applicability of any remedies in respect
thereof, the Collateral Agreement shall control, govern, and prevail, to the
extent of any such conflict or inconsistency. For the avoidance of doubt, no
personal property of Mortgagor that constitutes Excluded Property under the
Collateral Agreement shall be subject to any security interest of Mortgagee or
any Secured Party or constitute collateral hereunder.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [            ].

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures and a financing statement covering all of the
Mortgaged Property which is or is to become timber to be cut. The information
provided in this Section 7.3 is provided so that this Mortgage shall comply with
the requirements of the UCC for a mortgage instrument to be filed as a financing
statement. Mortgagor is the “Debtor” and its name and mailing address are set
forth in the preamble of this Mortgage. Mortgagee is the “Secured Party” and its
name and mailing address from which information concerning the security interest
granted herein may be obtained are also set forth in the preamble of this
Mortgage. A statement describing the portion of the Mortgaged Property
comprising the fixtures and the timber to be cut hereby secured is set forth in
the definition of “Mortgaged Property” in Section 1.1 of this Mortgage.
Mortgagor represents and warrants to Mortgagee that Mortgagor is the record
owner of the Mortgaged Property and the employer identification number of
Mortgagor is [            ].

 

12



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement, as such address may be changed by written
notice to the Mortgagee and Borrower. All communications and notices hereunder
to Mortgagor shall be given to it in care of Borrower, with such notice to be
given as provided in Section 10.01 of the Credit Agreement.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Credit Documents; provided, however, that
no such party shall be entitled to any rights thereunder without the prior
written consent of Mortgagee.

Section 8.3 Attorney-in-Fact. Subject to the Intercreditor Agreements, Mortgagor
hereby irrevocably appoints Mortgagee as its attorney-in-fact, which agency is
coupled with an interest and with full power of substitution, with full
authority in the place and stead of Mortgagor and in the name of Mortgagor or
otherwise (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Mortgagee reasonably deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days (or such longer period as Mortgagee may agree in its reasonable
discretion) after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and Records in
favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (c) to prepare and file or record financing statements and
continuation statements, and to prepare, execute and file or record applications
for registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance,
subject to the applicable provisions of the Credit Agreement, shall be added to
and included in the Secured Obligations and shall, if not paid when due, bear
interest at the rate provided thereof in Section 2.10(c) of the Credit
Agreement; (3) Mortgagee as such attorney-in-fact shall only be accountable for
such funds as are actually received by Mortgagee; and (4) Mortgagee shall not be
liable to Mortgagor or any other person or entity for any failure to take any
action which it is empowered to take under this Section 8.3. Mortgagor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

Section 8.4 Successors and Assigns. Whenever in this Mortgage any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of Mortgagor or Mortgagee that are contained in this Mortgage
shall bind and inure to the benefit of

 

13



--------------------------------------------------------------------------------

their respective permitted successors and assigns. Mortgagee hereunder shall at
all times be the same person that is the “Collateral Agent” under the Collateral
Agreement. Written notice of resignation by the “Collateral Agent” pursuant to
the Collateral Agreement shall also constitute notice of resignation as
Mortgagee under this Mortgage. Upon the acceptance of any appointment as the
“Collateral Agent” under the Collateral Agreement by a successor “Collateral
Agent”, that successor “Collateral Agent” shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Mortgagee pursuant hereto.

Section 8.5 Waivers; Amendment.

(a) No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Mortgagee or any other Secured Party hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Mortgage or consent to any departure by Mortgagor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.5, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Mortgagor in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 10.08 of the Credit Agreement and except as otherwise provided in the
Intercreditor Agreements. Mortgagee may conclusively rely on a certificate of an
officer of Mortgagor as to whether any amendment contemplated by this
Section 8.5(b) is permitted.

Section 8.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.6.

 

14



--------------------------------------------------------------------------------

Section 8.7 Termination or Release.

In each case subject to the terms of the Intercreditor Agreements:

(a) This Mortgage and the Liens and security interests created by this Mortgage
shall automatically terminate and/or be released upon the occurrence of the
Termination Date.

(b) Mortgagor shall be automatically released from its obligations hereunder and
the security interests in the Mortgaged Property shall be automatically released
if Mortgagor is released from its guarantee pursuant to Article 2 of the
Collateral Agreement in accordance with the terms of the Credit Agreement.

(c) The security interests in the Mortgaged Property shall automatically be
released (i) upon any sale or other transfer thereof by Mortgagor that is not
prohibited by the Credit Agreement to any person that is not a Loan Party,
(ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in such Mortgaged Property pursuant to
Section 10.08 of the Credit Agreement (to the extent required), or (iii) as
otherwise may be provided in the Intercreditor Agreements.

(d) Mortgagor shall automatically be released from its obligations hereunder
and/or the Liens on the Mortgaged Property securing the Secured Obligations will
be released in whole or in part, as provided in Section 10.18 of the Credit
Agreement without delivery of any instrument or performance of any act by any
party, and all rights to the Mortgaged Property shall revert to Mortgagor.

(e) In connection with any termination or release pursuant to this Section 8.7,
Mortgagee shall execute and deliver to Mortgagor all documents that Mortgagor
shall reasonably request to evidence such termination or release (including,
without limitation, mortgagee releases or UCC termination statements), and will
duly assign and transfer to Mortgagor, such of the Mortgaged Property that may
be in the possession of Mortgagee and has not theretofore been sold or otherwise
applied or released pursuant to this Mortgage. Any execution and delivery of
documents pursuant to this Section 8.7 shall be made without recourse to or
warranty by Mortgagee. In connection with any release pursuant to this
Section 8.7, Mortgagor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of mortgage releases or UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by Mortgagor, Mortgagee shall execute, deliver or acknowledge such instruments
or releases to evidence the release of any Mortgaged Property permitted to be
released pursuant to this Mortgage. Mortgagor agrees to pay all reasonable and
documented out-of-pocket expenses incurred by Mortgagee (and its representatives
and counsel) in connection with the execution and delivery of such release
documents or instruments.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Secured Obligations secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or any other Secured Party.

 

15



--------------------------------------------------------------------------------

Section 8.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Mortgaged Property is
located.

Section 8.10 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Mortgage and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Mortgage.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other Credit Documents
embody the entire agreement and understanding between Mortgagor and Mortgagee
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 Mortgagee as Agent. Mortgagee has been appointed to act as
Administrative Agent and Collateral Agent by the other Secured Parties pursuant
to the Credit Agreement. Mortgagee shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of the Mortgaged Property) in accordance with the terms
of the Credit Agreement and this Mortgage. Mortgagor and all other persons shall
be entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Mortgagee, without inquiry into the existence of required consents
or approvals of the Secured Parties therefor.

Section 8.14 Recording Documentation To Assure Security. Mortgagor shall
promptly from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any of the Mortgaged
Property or to any property intended to be subject to the lien hereof or the
security interests created hereby to be filed, registered and recorded in such
manner and in such places as may be required by any present or future law and
shall take such actions as Mortgagee shall reasonably deem necessary in order to
publish notice of and fully to protect the validity and priority of the liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.

 

16



--------------------------------------------------------------------------------

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 8.15, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of lender and borrower and mortgagor and mortgagee
and nothing contained in the Credit Agreement, this Mortgage or any other
document or instrument now existing and delivered in connection therewith or
otherwise in connection with the Secured Obligations is intended to create, or
shall in any event or under any circumstance be construed as creating a
partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between Mortgagee and Mortgagor other than
as lender and borrower and mortgagor and mortgagee.

Section 8.18 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power

 

17



--------------------------------------------------------------------------------

or authority to contract for or permit the performance of any labor or services
or the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Mortgagee in respect thereof or any claim
that any lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the lien hereof,
provided that nothing contained in this section 8.18 shall prevent mortgagor
from incurring any Permitted Liens or Permitted Encumbrances.

Section 8.19 Mortgagee’s Fees and Expenses; Indemnification.

(a) Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by the Mortgagor and Mortgagee and other indemnitees
shall be indemnified by the Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby. The provisions of this Section 8.19 shall remain
operative and in full force and effect regardless of the termination of this
Mortgage or any other Credit Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Mortgage or any
other Credit Document, or any investigation made by or on behalf of Mortgagee or
any other Secured Party. All amounts due under this Section 8.19 shall be
payable within fifteen days (or such longer period as Mortgagee may reasonably
agree to) on written demand therefor.

Section 8.20 Jurisdiction; Consent to Service of Process.

(a) Mortgagor irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Mortgagee,
any Secured Party, or any Affiliate of the foregoing, in any way relating to
this Mortgage or any other Credit Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Mortgage or in any other Credit Document shall affect any right that Mortgagee
or any Secured Party may otherwise have to bring any action or proceeding
relating to this Mortgage or any other Credit Document against Mortgagor or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage or the other Credit
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

18



--------------------------------------------------------------------------------

(c) Each party to this Mortgage irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Mortgage will
affect the right of any party to this Mortgage or any other Credit Document to
serve process in any other manner permitted by law.

Section 8.21 Conflicts; Credit Agreement and Intercreditor Agreements.

Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Mortgagee for the benefit of the Secured Parties
pursuant to this Mortgage and (ii) the exercise of any right or remedy by the
Mortgagee hereunder or the application of proceeds (including insurance proceeds
and condemnation proceeds) of any Mortgaged Property are, to the extent provided
therein, subject to the provisions of the Intercreditor Agreements. In the event
of any conflict between the terms of the Intercreditor Agreements and the terms
of this Mortgage, the terms of the applicable Intercreditor Agreement shall
govern. In the event of any conflict between the terms of the Credit Agreement
and this Mortgage, the terms of the Credit Agreement shall govern and control,
subject to the terms of the Intercreditor Agreements.

Section 8.22 Conflicts; Credit Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Mortgage and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Credit
Agreement. In the event of any conflict between the terms if the Credit
Agreement and this Mortgage, the terms of the Credit Agreement shall govern and
control.

ARTICLE IX LOCAL LAW PROVISIONS

Section 9.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage but subject to the Intercreditor Agreements and to
Section 7.18 of the Collateral Agreement, in the event of any conflict or
inconsistency between the provisions of this Article 9 and the other provisions
of this Mortgage, the provisions of this Article 9 will govern.

[LOCAL LAW PROVISIONS TO FOLLOW]

[remainder of this page intentionally left blank; signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

   [______________],    a [______________]    By:   

 

      Name:       Title:

 

S-1



--------------------------------------------------------------------------------

 

STATE OF                                )   ) ss:
COUNTY OF                                    )

I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [            ], personally known to me to be the
[            ], of [            ], a [            ], personally known to me to
be the person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that as such [            ], he
signed and delivered the said instrument of said corporation, pursuant to the
authority given by the [            ] of said corporation a free and voluntary
act, and as the free and voluntary act and deed of said corporation, for the
uses and purposes therein set forth.

Given under my hand and official seal, this                      day of
                    , 201    .

Signature of Notary                                          
                                         
                                           

Commission expires                     , 201    .

[local counsel to advise on how to

conform to state law]

 

N-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:

[to come from title policy]

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy] issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Exhibit A attached
hereto.

 

Exh. B-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTE

 

           

New York, New York

[DATE]

FOR VALUE RECEIVED, NEWPAGE CORPORATION, a Delaware corporation (“Borrower”),
hereby promises to pay to the order of                     or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds the unpaid principal amount of all Revolving
Facility Loans made by the Lender pursuant to the Credit Agreement (as defined
below), payable at such times and in such amounts as are specified in the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein have
the meanings specified in the Credit Agreement.

The Borrower promises to also pay interest on the unpaid principal amount of
each Revolving Facility Loan made by the Lender in like money from the date such
Revolving Facility Loan is made until paid at the rates and times provided in
Section 2.13 of the Credit Agreement.

This Note, dated as of the date hereof (this “Note”), is one of the Notes
referred to in the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, the BORROWER, EACH OF THE SUBSIDIARIES OF THE
BORROWER party thereto, as Subsidiary Loan Parties, the LENDERS party thereto
from time to time, BARCLAYS BANK PLC (“Barclays”), as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and Barclays as
collateral agent and BMO HARRIS BANK N.A. as co-collateral agent for the Secured
Parties (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”) and is entitled to the
benefits thereof and of the other Loan Documents. This Note is secured by the
Security Documents and is entitled to the benefits of the guaranties thereunder.
This Note is subject to voluntary prepayment and mandatory repayment prior to
the Revolving Facility Maturity Date, in whole or in part, as provided in the
Credit Agreement, and Revolving Facility Loans may be converted from one Type
into another Type to the extent provided in the Credit Agreement. Each Revolving
Facility Loan owing to the Lender by the Borrower, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

EXHIBIT I

Page 2

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

NEWPAGE CORPORATION

By:

 

 

  Name:   Title:

[Signature Page to Note]



--------------------------------------------------------------------------------

REVOLVING FACILITY LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of Loan

  

Amount of Principal Repaid

  

Notation Made By

        



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[                    ], 20[    ]

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Applicable Authorized Representative,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Authorized Representative under the Credit Agreement,

[                    ],

as the Initial Other Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

relating to

NEWPAGE CORPORATION

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

Definitions

 

  



  



SECTION 1.01

 

Construction; Certain Defined Terms

     1   

 

ARTICLE II

 

Priorities and Agreements with Respect to Common Collateral

 



  



  



SECTION 2.01

 

Priority of Claims

     10   

SECTION 2.02

 

Actions with Respect to Common Collateral; Prohibition on Contesting Liens

     12   

SECTION 2.03

 

No Interference; Payment Over

     13   

SECTION 2.04

 

Automatic Release of Liens

     14   

SECTION 2.05

 

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     15   

SECTION 2.06

 

Reinstatement

     16   

SECTION 2.07

 

Insurance

     16   

SECTION 2.08

 

Refinancings

     16   

SECTION 2.09

 

Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection

     17   

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 



  



  



ARTICLE IV

 

The Applicable Authorized Representative

 

  



  



SECTION 4.01

 

Appointment and Authority

     18   

SECTION 4.02        

 

Rights as a First-Priority Secured Party

     19   

SECTION 4.03

 

Exculpatory Provisions

     19   

SECTION 4.04

 

Reliance by Applicable Authorized Representative

     21   

SECTION 4.05

 

Delegation of Duties

     22   

SECTION 4.06

 

Non-Reliance on Applicable Authorized Agent and Other First-Priority Secured
Parties

     22   

SECTION 4.07

 

Collateral and Guaranty Matters

     22   

 

ARTICLE V

 

Miscellaneous

 



  



  



SECTION 5.01

 

Notices

     23   

SECTION 5.02

 

Other First-Priority Obligations

     23   

 

i



--------------------------------------------------------------------------------

SECTION 5.03        

 

Waivers; Amendment; Joinder Agreements

     24   

SECTION 5.04

 

Parties in Interest

     25   

SECTION 5.05

 

Survival of Agreement

     25   

SECTION 5.06

 

Counterparts

     25   

SECTION 5.07

 

Severability

     25   

SECTION 5.08

 

Governing Law

     25   

SECTION 5.09

 

Submission to Jurisdiction; Waivers

     25   

SECTION 5.10

 

WAIVER OF JURY TRIAL

     26   

SECTION 5.11

 

Headings

     26   

SECTION 5.12

 

Conflicts

     26   

SECTION 5.13

 

Provisions Solely to Define Relative Rights

     26   

SECTION 5.14

 

Authorized Representatives

     27   

SECTION 5.15

 

ABL Intercreditor Agreement and Applicable Authorized Representative

     27   

SECTION 5.16

 

Junior Lien Intercreditor Agreement

     28   

Annexes and Exhibits

 

Annex A    Consent of Grantors Annex B            Other First-Priority Secured
Party Consent

 

ii



--------------------------------------------------------------------------------

This FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement’), dated as of
[            ], 20[    ], is among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Applicable Authorized Representative (as defined herein), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Authorized Representative for the Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “Administrative Agent”), [            ], as Authorized
Representative for the Initial Other First-Priority Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Authorized Representative”), and each additional Authorized Representative from
time to time party hereto for the Other First-Priority Secured Parties of the
Series with respect to which it is acting in such capacity, as consented to by
the Grantors in the Consent of Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, in its capacity as
Applicable Authorized Representative, the Administrative Agent (for itself and
on behalf of the Credit Agreement Secured Parties), the Initial Other Authorized
Representative (for itself and on behalf of the Initial Other First-Priority
Secured Parties) and each additional Authorized Representative (for itself and
on behalf of the Other First-Priority Secured Parties of the applicable Series)
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of First-Priority Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of First-Priority Obligations and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) on a basis ranking prior to the security interest of such Series of
First-Priority Obligations but junior to the security interest of any other
Series of First-Priority Obligations or (ii) the existence of any Collateral for
any other Series of First-Priority Obligations that is not Common Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Priority Obligations, an “Impairment” of such
Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
February 11, 2014 by and among Barclays Bank PLC, as ABL Facility Agent (as
defined therein), Credit Suisse AG, Cayman Islands Branch, as Intercreditor
Agent (as defined therein), NewPage Investment Company LLC, NewPage Corporation
and the other parties thereto modified, supplemented, replaced or restated, in
whole or in part, from time to time.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Authorized Representative of the Credit Agreement Secured Obligations
and (ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative. The Applicable
Authorized Representative at any time hereunder shall act, or appoint an agent
to act, as the “First-Priority Agent” (or any other equivalent term) for
purposes of any junior lien intercreditor agreement or as the “Intercreditor
Agent” for purposes of the ABL Intercreditor Agreement (or the Equivalent
Provision thereof).

“Authorized Representative” means (i) in the case of any Credit Agreement
Secured Obligations or the Credit Agreement Secured Parties, the Administrative
Agent or the Credit Agreement Collateral Agent, as applicable, (ii) in the case
of the Initial Other First-Priority Obligations or the Initial Other
First-Priority Secured Parties, the Initial Other Authorized Representative and
(iii) in the case of any Series of Other First-Priority Obligations or Other
First-Priority Secured Parties that become subject to this Agreement after the
date hereof, the Authorized Representative named for such Series in the
applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives on behalf of such holders) hold a valid and perfected security
interest or

 

3



--------------------------------------------------------------------------------

Lien (including, without limitation, in respect of equity interests of Foreign
Subsidiaries directly owned by any Grantor that have been pledged as Collateral)
at such time. If more than two Series of First-Priority Obligations are
outstanding at any time and the holders of less than all Series of
First-Priority Obligations hold a valid and perfected security interest or Lien
in any Collateral at such time, then such Collateral shall constitute Common
Collateral for those Series of First-Priority Obligations that hold a valid and
perfected security interest or Lien in such Collateral at such time and shall
not constitute Common Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

“Company” means NewPage Corporation, a Delaware corporation.

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlling Secured Parties” means, with respect to any Common Collateral, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Common Collateral.

“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
February 11, 2014, among NewPage Investment Company LLC, the Company, the
lending institutions from time to time parties thereto, the Administrative Agent
and the other parties thereto as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and the Company subsequently enters
into any agreement, indenture, instrument or other document evidencing any
Indebtedness, the agreement, indenture, instrument or other document designated
by the Company to be the “Credit Agreement” hereunder.

“Credit Agreement Collateral Agent” means Credit Suisse AG, Cayman Islands
Branch, in its capacity as collateral agent for the Credit Agreement Secured
Parties, together with its successors and assigns in such capacity.

“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or any Equivalent Provision
thereof).

“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement (or the Equivalent Provision thereof)) of the
Company and other obligors under the Credit Agreement or any of the other Credit
Agreement Documents, and all other obligations to pay principal, premium, if
any, and interest (including any interest accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in connection with the Credit Agreement Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the Credit Agreement Documents, according to the respective
terms thereof.

 

4



--------------------------------------------------------------------------------

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Obligations” as
defined in the Guarantee and Collateral Agreement (or the Equivalent Provision
thereof).

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Guarantee and Collateral Agreement (or the Equivalent Provision thereof).

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by such Common Collateral. The term
“Discharged” has a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Common Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations or an incurrence of future
Credit Agreement Obligations with additional First-Priority Obligations secured
by such Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Company to the Applicable Authorized Representative
and each other Authorized Representative as the “Credit Agreement” for purposes
of this Agreement.

“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, supplemented, modified or
replaced after the date hereof in a manner permitted hereby, the provision in
such amended, restated, supplemented, modified or replacement agreement that is
the equivalent to such specific provision in such original agreement.

“Event of Default” means an Event of Default under and as defined in the Credit
Agreement, the Initial Other First-Priority Agreement or any other Other First
Priority Agreement (or, in each case, the Equivalent Provision thereof).

 

5



--------------------------------------------------------------------------------

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of any Authorized Representative for purposes of
securing any Series of First-Priority Obligations.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Secured Obligations, (ii) each Series of Other First-Priority Obligations and
(iii) any other First-Priority Hedging Obligations and First-Priority Cash
Management Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).

“First-Priority Secured Parties” means (i) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement (Term Loan Facility) dated as of the date hereof among the Company,
NewPage Investment Company LLC, each other pledgor party thereto, the Credit
Agreement Collateral Agent and the other parties thereto, as amended, modified,
supplemented, replaced or restated from time to time.

“Grantors” means NewPage Investment Company LLC, the Company and each of the
Subsidiaries of the Company that has executed and delivered a First-Priority
Collateral Document as a grantor thereunder.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Initial Other First-Priority Agreement” means that certain [DESCRIBE THE
RELEVANT OTHER FIRST-PRIORITY AGREEMENT], as amended, supplemented or otherwise
modified from time to time.

 

6



--------------------------------------------------------------------------------

“Initial Other First-Priority Obligations” means the Other First-Priority
Obligations arising under or pursuant to the Initial Other First-Priority
Agreement.

“Initial Other First-Priority Secured Parties” means the holders of any Initial
Other First-Priority Obligations and the Initial Other Authorized
Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
(except for any voluntary liquidation, dissolution or other winding up to the
extent permitted by the applicable Secured Credit Documents); or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intercreditor Agent” has the meaning assigned to such term in Section 5.14(b).

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Applicable Authorized Representative pursuant
to Section 2.08 or 5.02 in order to create an additional Series of Other
First-Priority Obligations or a Refinancing of any Series of First-Priority
Obligations.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of First-Priority Obligations with respect
to such Common Collateral.

 

7



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Common Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Applicable Authorized Representative’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First-Priority Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other
First-Priority Agreement; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Administrative Agent or the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to such
Common Collateral or (2) at any time the Grantor that has granted a security
interest in such Common Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness.

 

8



--------------------------------------------------------------------------------

“Other First-Priority Agreement” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations, and includes the Initial Other First-Priority Agreement.

“Other First-Priority Documents” means each of the Other First-Priority
Agreements and any related document or instrument executed or delivered pursuant
to any Other First-Priority Agreement at any time or otherwise evidencing or
securing any indebtedness arising under any Other First-Priority Agreement. The
Other First-Priority Documents at any time hereunder shall be deemed to be the
“Other First-Priority Documents” (or any other equivalent term) as defined in
the ABL Intercreditor Agreement (or the Equivalent Provision thereof) or as
defined in any junior lien intercreditor agreement.

“Other First-Priority Obligations” means any indebtedness or Obligations (other
than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien pari passu with the Liens on the Collateral securing the
Credit Agreement Secured Obligations and are designated by the Company as Other
First-Priority Obligations hereunder; provided, however, that the requirements
set forth in Section 5.02 shall have been satisfied; provided, further, that
Other First-Priority Obligations include the Initial Other First-Priority
Obligations. The Other First-Priority Obligations at any time hereunder shall be
deemed to be the “Other First-Priority Obligations” (or any other equivalent
term) as defined in the ABL Intercreditor Agreement (or the Equivalent Provision
thereof) or as defined in any junior lien intercreditor agreement.

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes the Initial Other First-Priority Secured Parties.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Possessory Collateral” means any Common Collateral in the possession of the
Credit Agreement Collateral Agent (or, following the Discharge of the Credit
Agreement Obligations, the Applicable Authorized Representative) (or its agents
or bailees), to the extent that possession thereof perfects a Lien thereon under
the Uniform Commercial Code of any jurisdiction or otherwise. Possessory
Collateral includes, without limitation, any Certificated Securities, Promissory
Notes, Instruments, and Chattel Paper, in each case, delivered to or in the
possession of the Credit Agreement Collateral Agent (or, following the Discharge
of the Credit Agreement Obligations, the Applicable Authorized Representative)
under the terms of the First-Priority Collateral Documents. All capitalized
terms used in this definition and not defined elsewhere in this Agreement have
the meanings assigned to them in the New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

9



--------------------------------------------------------------------------------

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement Documents, (ii) the
Initial Other First-Priority Agreement and (iii) each other Other First-Priority
Document.

‘‘Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First-Priority Secured Parties (in their capacity as such) and
(iii) the Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Other First-Priority Secured
Parties) and (b) with respect to any First-Priority Obligations, each of (i) the
Credit Agreement Secured Obligations, (ii) the Initial Other First-Priority
Obligations and (iii) the Other First-Priority Obligations incurred pursuant to
any Other First-Priority Agreement (other than the Initial Other First-Priority
Agreement), which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

ARTICLE II

Priorities and Agreements with Respect to Common Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Authorized
Representative or any First-Priority Secured Party is taking action to enforce
rights in respect of any Common Collateral, or any distribution is made in
respect of any Common Collateral in any Bankruptcy Case of any Grantor or any
First-Priority Secured Party receives any

 

10



--------------------------------------------------------------------------------

payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Common Collateral, the proceeds of any sale, collection or other
liquidation of any such Collateral by the Applicable Authorized Representative
or any First-Priority Secured Party or received by the Applicable Authorized
Representative or any First-Priority Secured Party pursuant to any such
intercreditor agreement with respect to such Common Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First-Priority Obligations are
entitled under any intercreditor agreement (other than this Agreement) (all
proceeds of any sale, collection or other liquidation of any Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied by the Applicable Authorized Representative in the order
specified below:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent, the Applicable Authorized Representative and any other Authorized
Representative in connection with such collection or sale or otherwise in
connection with this Agreement, any Secured Credit Document or any of the
First-Priority Obligations, including without limitation all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent, the Applicable Authorized Representative or
the relevant Authorized Representatives hereunder or under any Secured Credit
Document on behalf of any Grantor, any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any
Secured Credit Document, and all other fees, indemnities and other amounts owing
or reimbursable to the Administrative Agent, the Applicable Authorized
Representative or any other Authorized Representative hereunder or under any
Secured Credit Document;

SECOND, to the Authorized Representatives for each Series of First-Priority
Obligations on a pro rata basis in accordance with the respective amounts of the
First-Priority Obligations owed to the First-Priority Secured Parties of each
such Series on the date of any such distribution (with the amounts so applied to
each Series to be distributed by the Authorized Representative for such Series
as specified in the applicable Secured Credit Documents for such Series) until
the Discharge of each Series of First-Priority Obligations has occurred; and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a), any First-Priority Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First-Priority Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First-Priority Secured
Party shall hold such payment or recovery in trust for the benefit of all
First-Priority Secured Parties for distribution in accordance with this
Section 2.01(a).

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.

(b) It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Priority Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Priority Obligations
granted on the Common Collateral and notwithstanding any provision of the
Uniform Commercial Code of any jurisdiction, or any other applicable law or the
Secured Credit Documents or any defect or deficiencies in the Liens securing the
First-Priority Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Section 1.01(b) hereof), each First-Priority
Secured Party hereby agrees that the Liens securing each Series of
First-Priority Obligations on any Common Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Applicable Authorized Representative shall act or refrain from acting
with respect to the Common Collateral (including with respect to any
intercreditor agreement with respect to any Common Collateral, including the ABL
Intercreditor Agreement), (ii) the Applicable Authorized Representative shall
not follow any instructions with respect to such Common Collateral (including
with respect to any intercreditor agreement with respect to any Common
Collateral) from any Non-Controlling Authorized Representative (or any other
First-Priority Secured Party) and (iii) no Non-Controlling Authorized
Representative or other First-Priority Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Applicable Authorized
Representative to, commence any judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of,

 

12



--------------------------------------------------------------------------------

any Common Collateral (including with respect to any intercreditor agreement
with respect to any Common Collateral), whether under any First-Priority
Collateral Document, applicable law or otherwise, it being agreed that only the
Applicable Authorized Representative, acting in accordance with the applicable
First-Priority Collateral Documents, shall be entitled to take any such actions
or exercise any such remedies with respect to Common Collateral. Notwithstanding
the equal priority of the Liens, the Applicable Authorized Representative may
deal with the Common Collateral as if it had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Applicable Authorized Representative or the Controlling Secured Party or
any other exercise by the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Common
Collateral or to cause the Applicable Authorized Representative to do so. The
foregoing shall not be construed to limit the rights and priorities of any
First-Priority Secured Party, Applicable Authorized Representative or any
Authorized Representative with respect to any Collateral not constituting Common
Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other First-Priority Agreement) other than pursuant to the First-Priority
Collateral Documents and, by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First-Priority Secured Parties
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.

(c) Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of the
Applicable Authorized Representative, any Authorized Representative or any other
First-Priority Secured Party to enforce this Agreement or (ii) the rights of any
First-Priority Secured Party from contesting or supporting any other Person in
contesting the enforceability of any Lien purporting to secure First-Priority
Obligations constituting unmatured interest pursuant to Section 502(b)(2) of the
Bankruptcy Code.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Priority Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Priority
Obligations of any Series or any First-Priority Collateral Document or the
validity, attachment, perfection or priority of any Lien under any
First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party from

 

13



--------------------------------------------------------------------------------

challenging or questioning the validity or enforceability of any First-Priority
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Common
Collateral by the Applicable Authorized Representative, (iii) except as provided
in Section 2.02, it shall have no right to (A) direct the Applicable Authorized
Representative or any other First-Priority Secured Party to exercise any right,
remedy or power with respect to any Common Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Authorized Representative or any other First-Priority Secured Party of any
right, remedy or power with respect to any Common Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Authorized Representative or any
other First-Priority Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to any Common
Collateral, and none of the Applicable Authorized Representative or any other
First-Priority Secured Party shall be liable for any action taken or omitted to
be taken by the Applicable Authorized Representative or any other First-Priority
Secured Party with respect to any Common Collateral in accordance with the
provisions of this Agreement, (v) it will not seek, and hereby waives any right,
to have any Common Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (vi) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Authorized Representative or any other First-Priority Secured Party
to enforce this Agreement.

(b) Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the other
First-Priority Secured Parties and promptly transfer such Common Collateral,
proceeds or payment, as the case may be, to the Applicable Authorized
Representative, to be distributed by the Applicable Authorized Representative in
accordance with the provisions of Section 2.01(a) hereof.

SECTION 2.04 Automatic Release of Liens.

(a) If at any time (i) any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Authorized Representative in accordance with the provisions of this
Agreement or (ii) any Lien on Common Collateral that is ABL Priority Collateral
(as defined in the ABL Intercreditor Agreement) is released as required by the
ABL Intercreditor Agreement, then (whether or not any Insolvency or Liquidation
Proceeding

 

14



--------------------------------------------------------------------------------

is pending at the time) the Liens in favor of the Applicable Authorized
Representative or any other Authorized Representative, for the benefit of each
Series of First-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding; provided that any proceeds of any Common Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Applicable Authorized Representative to
evidence and confirm any release of Common Collateral, whether in connection
with a sale of such assets by the relevant owner pursuant to the preceding
clauses or otherwise, or amendment to any First-Priority Collateral Document
provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its Subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First-Priority Secured Party
(other than any Controlling Secured Party or any Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Common Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Common
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Common Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Common Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First-Priority Secured Parties constituting
DIP Financing Liens) are subordinated thereto, and (ii) to the extent that such
DIP Financing Liens rank pari passu with the Liens on any such Common Collateral
granted to secure the First-Priority Obligations of the Controlling Secured
Parties, each Non-Controlling Secured Party will confirm the priorities with
respect to such Common Collateral as set forth herein), in each case so long as
(A) the First-Priority Secured Parties of each Series retain the benefit of
their Liens on all such Common Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-a-vis all the other First-Priority Secured Parties (other than
any Liens of the First-Priority Secured Parties constituting DIP Financing
Liens) as existed prior to the

 

15



--------------------------------------------------------------------------------

commencement of the Bankruptcy Case, (B) the First-Priority Secured Parties of
each Series are granted Liens on any additional collateral pledged to any
First-Priority Secured Parties as adequate protection or otherwise in connection
with such DIP Financing or use of cash collateral, with the same priority
vis-a-vis the First-Priority Secured Parties as set forth in this Agreement,
(C) if any amount of such DIP Financing or cash collateral is applied to repay
any of the First-Priority Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First-Priority Secured Parties
are granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection is applied pursuant to Section 2.01(a) of this
Agreement; provided that the First-Priority Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the First-Priority Secured Parties
of such Series or its Authorized Representative that shall not constitute Common
Collateral; and provided, further, that the First-Priority Secured Parties
receiving adequate protection shall not object to any other First-Priority
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First-Priority Secured Parties in connection with a
DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

SECTION 2.07 Insurance. As between the First-Priority Secured Parties, the
Applicable Authorized Representative shall have the right to adjust or settle
any insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

SECTION 2.08 Refinancings. The First-Priority Obligations of any Series may be
Refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of, any First-Priority Secured
Party of any other Series, all without affecting the priorities provided for
herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

 

16



--------------------------------------------------------------------------------

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) The Credit Agreement Collateral Agent (or, following a Discharge of the
Credit Agreement Obligations, the Applicable Authorized Representative) agrees
to hold any Common Collateral constituting Possessory Collateral that is part of
the Collateral in its possession or control (or, in the possession or control of
its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First-Priority Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Credit Agreement Collateral Agent (or
following a Discharge of the Credit Agreement Obligations, the Applicable
Authorized Representative), each other Authorized Representative agrees to hold
any Common Collateral constituting Possessory Collateral, from time to time in
its possession, as gratuitous bailee and/or gratuitous agent for the benefit of
each other First-Priority Secured Party and any assignee, solely for the purpose
of perfecting the security interest granted in such Possessory Collateral, if
any, pursuant to the applicable First-Priority Collateral Documents, in each
case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Applicable Authorized Representative
and each other Authorized Representative under this Section 2.09 shall be
limited solely to holding any Common Collateral constituting Possessory
Collateral as gratuitous bailee and/or gratuitous agent for the benefit of each
other First-Priority Secured Party for purposes of perfecting the Lien held by
such First-Priority Secured Parties therein.

(c) The agreement of the Credit Agreement Collateral Agent (or, following a
Discharge of the Credit Agreement Obligations, the Applicable Authorized
Representative) to act as gratuitous bailee and/or gratuitous agent pursuant to
this Section 2.09 is intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Applicable Authorized Representative or any Authorized
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any First-Priority Obligations of any Series, or the Common Collateral
subject to any Lien securing the First-Priority Obligations of any Series, it
may request that such information be furnished to it in writing by each other
Authorized Representative and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if an
Authorized Representative shall fail or refuse reasonably promptly to provide
the requested information, the requesting Applicable Authorized Representative
or Authorized Representative shall be entitled to make any such determination or
not make any determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company. The Applicable Authorized Representative and each Authorized
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First-Priority
Secured Party or any other person as a result of such determination.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

The Applicable Authorized Representative

SECTION 4.01 Appointment and Authority.

(a) Each of the First-Priority Secured Parties hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch, to act on its behalf as the Applicable
Authorized Representative hereunder and under each of the other First-Priority
Collateral Documents and authorizes the Applicable Authorized Representative to
take such actions on its behalf and to exercise such powers as are delegated to
the Applicable Authorized Representative by the terms hereof or thereof,
including for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Grantor to secure any of the First-Priority
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Applicable Authorized Representative
and any co-agents, sub-agents and attorneys-in-fact appointed by the Applicable
Authorized Representative pursuant to Section 4.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under any
of the First-Priority Collateral Documents, or for exercising any rights and
remedies thereunder), shall be entitled to the benefits of all provisions of
this Article IV and Section 10.05 of the Credit Agreement and the equivalent
provision of any Other First-Priority Agreement (as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” under the
First-Priority Collateral Documents) as if set forth in full herein with respect
thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Applicable Authorized Representative shall be entitled, for the benefit of the
First-Priority Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Common Collateral as provided herein and in the First-Priority
Collateral Documents, without regard to any rights to which Non-Controlling
Secured Parties would otherwise be entitled as a result of holding any
First-Priority Obligations. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Applicable Authorized Representative or
any other First-Priority Secured Party shall have any duty or obligation first
to marshal or realize upon any type of Common Collateral (or any other
Collateral securing any of the First-Priority Obligations), or to sell, dispose
of or otherwise liquidate all or any portion of such Common Collateral (or any
other Collateral securing any First-Priority Obligations), in any manner that
would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the First-Priority Secured Parties waives any claim it
may now or hereafter have against the Applicable Authorized Representative or
the Authorized Representative of any other Series of First-Priority Obligations
or any other

 

18



--------------------------------------------------------------------------------

First-Priority Secured Party of any other Series arising out of (i) any actions
which the Applicable Authorized Representative, any Authorized Representative or
any First-Priority Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Priority
Obligations from any account debtor, guarantor or any other party) in accordance
with the First-Priority Collateral Documents or any other agreement related
thereto or to the collection of the First-Priority Obligations or the valuation,
use, protection or release of any security for the First-Priority Obligations,
(ii) any election by any Applicable Authorized Representative or any holders of
First-Priority Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05 of this Agreement, any borrowing or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Authorized Representative shall not accept any Common Collateral in
full or partial satisfaction of any First-Priority Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First-Priority
Obligations for whom such Collateral constitutes Common Collateral.

SECTION 4.02 Rights as a First-Priority Secured Party. The Person serving as the
Applicable Authorized Representative hereunder shall have the same rights and
powers in its capacity as a First-Priority Secured Party under any Series of
First-Priority Obligations that it holds as any other First-Priority Secured
Party of such Series and may exercise the same as though it were not the
Applicable Authorized Representative and the term “First-Priority Secured Party”
or “First-Priority Secured Parties” or (as applicable) “Credit Agreement Secured
Party”, “Credit Agreement Secured Parties”, “Other First-Priority Secured Party”
or “Other First-Priority Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Applicable Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Company or any Subsidiary of
the Company or other Affiliate thereof as if such Person were not the Applicable
Authorized Representative hereunder and without any duty to account therefor to
any other First-Priority Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Applicable Authorized Representative shall not have any duties or
obligations except those expressly set forth herein and in the other
First-Priority Collateral Documents. Without limiting the generality of the
foregoing, the Applicable Authorized Representative:

 

19



--------------------------------------------------------------------------------

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents that the
Applicable Authorized Representative is required to exercise; provided that the
Applicable Authorized Representative shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Applicable
Authorized Representative to liability or that is contrary to any First-Priority
Collateral Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Applicable Authorized Representative or any of its Affiliates in any
capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the percentage of Controlling Secured Parties
required for such action or (ii) in the absence of its own gross negligence or
willful misconduct or (iii) in reliance on a certificate of an authorized
officer of the Company stating that such action is not prohibited by the terms
of this Agreement. The Applicable Authorized Representative shall be deemed not
to have knowledge of any Event of Default under any Series of First-Priority
Obligations unless and until notice describing such Event of Default is given to
the Applicable Authorized Representative by the Authorized Representative of
such First-Priority Obligations or the Company;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Priority Collateral Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Priority
Collateral Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First-Priority Collateral Documents, (v) the value or the sufficiency of any
Collateral for any Series of First-Priority Obligations, or (v) the satisfaction
of any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Applicable Authorized
Representative;

 

20



--------------------------------------------------------------------------------

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First-Priority Agreement (but shall be entitled to all
protections provided to the Applicable Authorized Representative therein);

(vii) with respect to the Credit Agreement, any Other First-Priority Agreement
or any First-Priority Collateral Document, may conclusively assume that the
Grantors have complied with all of their obligations thereunder unless advised
in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation; and

(viii) may conclusively rely on any certificate of an officer of the Company
provided pursuant to Section 5.02 of this Agreement.

(b) Each Secured Party acknowledges that, in addition to acting as the initial
Applicable Authorized Representative, Credit Suisse AG, Cayman Islands Branch,
also serves as Administrative Agent under the Credit Agreement and each
First-Priority Secured Party hereby agrees not to assert any claim (including as
a result of any conflict of interest) against Credit Suisse AG, Cayman Islands
Branch, or any successor, arising from the role of Administrative Agent under
the Credit Agreement so long as Credit Suisse AG, Cayman Islands Branch, or any
such successor is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.

(c) The Initial Other Authorized Representative and the Initial Other
First-Priority Secured Parties hereby waive any claim they may now or hereafter
have against the Applicable Authorized Representative or any other
First-Priority Secured Parties arising out of (i) any actions which the
Applicable Authorized Representative (or any of its representatives) takes or
omits to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, disposition, release or depreciation of, or failure to realize upon, any
of the Collateral and actions with respect to the collection of any claim for
all or any part of the Obligations from any account debtor, guarantor or any
other party) in accordance with the ABL Intercreditor Agreement, any relevant
First-Priority Collateral Documents, or any other agreement related thereto, or
to the collection of the Obligations or the valuation, use, protection or
release of any security for the Obligations, (ii) any election by the Applicable
Authorized Representative (or any of its agents), in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code, or (iii) subject to Section 2.05, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by, the Company or any of its Subsidiaries, as
debtor-in-possession.

SECTION 4.04 Reliance by Applicable Authorized Representative. The Applicable
Authorized Representative shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or

 

21



--------------------------------------------------------------------------------

intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Applicable Authorized Representative also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Applicable
Authorized Representative may consult with legal counsel (who may include, but
shall not be limited to counsel for the Company or counsel for the
Administrative Agent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Applicable Authorized Representative may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other First-Priority Collateral Document by or through any one or
more sub-agents appointed by the Applicable Authorized Representative. The
Applicable Authorized Representative and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Applicable Authorized
Representative and any such sub-agent.

SECTION 4.06 Non-Reliance on Applicable Authorized Agent and Other
First-Priority Secured Parties. Each First-Priority Secured Party acknowledges
that it has, independently and without reliance upon the Applicable Authorized
Representative, any Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each First-Priority Secured Party also acknowledges that it will, independently
and without reliance upon the Applicable Authorized Representative, any
Authorized Representative or any other First-Priority Secured Party or any of
their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 4.07 Collateral and Guaranty Matters. Each of the First-Priority Secured
Parties irrevocably authorizes the Applicable Authorized Representative, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Applicable
Authorized Representative under any First-Priority Collateral Document in
accordance with Section 2.04 of this Agreement or upon receipt of a written
request from the Company stating that the release of such Lien is not prohibited
by the terms of each then extant Secured Credit Document; and

(b) to release any Grantor from its obligations under the First-Priority
Collateral Documents upon receipt of a written request from the Company stating
that such release is not prohibited by the terms of each then extant Secured
Credit Document.

 

22



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Applicable Authorized Representative or the Administrative Agent,
to it as provided in the Credit Agreement;

(b) if to the Initial Other Authorized Representative, to it at as provided in
the Initial Other First-Priority Agreement;

(c) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Applicable Authorized Representative and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

SECTION 5.02 Other First-Priority Obligations. On or after the date hereof and
so long as such obligations are permitted to be incurred under the Credit
Agreement and are not prohibited by any Other First-Priority Agreement then in
effect, the Company may from time to time designate obligations in respect of
Indebtedness to be secured on a pari passu basis with the Other First-Priority
Obligations then in effect under the applicable First-Priority Security
Documents by delivering to the Applicable Authorized Representative and each
Authorized Representative (a) a certificate signed by a Responsible Officer of
the Company (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Other First-Priority Obligations for purposes
hereof, (iii) representing that such designation of such obligations as Other
First-Priority Obligations complies with the terms of the Credit Agreement and
are not prohibited by any Other First-Priority Agreement then in effect and
(iv) specifying the name and address of the Authorized Representative for such
obligations and (b) a fully executed Other First-Priority Secured Party Consent
(substantially in the form attached as Annex B).

 

23



--------------------------------------------------------------------------------

SECTION 5.03 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and the Company.
Notwithstanding anything in this Section 5.03(b) to the contrary, this Agreement
may be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Authorized Representative or any
First-Priority Secured Party to add other parties holding Other First-Priority
Obligations (or any agent or trustee therefor) to the extent such obligations
are not prohibited by any First-Priority Collateral Document. Each party to this
Agreement agrees that (i) at the request (and sole expense) of the Company,
without the consent of any First-Priority Secured Party, each of the Authorized
Representatives shall execute and deliver an acknowledgment and confirmation of
such modifications and/or enter into an amendment, a restatement or a supplement
of this Agreement to facilitate such modifications (it being understood that
such actions shall not be required for the effectiveness of any such
modifications) and (ii) the Company shall be a beneficiary of this
Section 5.03(b).

(c) Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 2.08 or
5.02 and, upon such execution and delivery, such Authorized Representative and
the Other First-Priority Secured Parties and Other First-Priority Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the other First-Priority Collateral
Documents applicable thereto.

 

24



--------------------------------------------------------------------------------

SECTION 5.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 5.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

SECTION 5.09 Submission to Jurisdiction; Waivers. The Applicable Authorized
Representative and each Authorized Representative, on behalf of itself and the
First-Priority Secured Parties of the Series for whom it is acting, irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Priority Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof and waives any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court;

 

25



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Priority Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.09 any special, exemplary, punitive or consequential damages.

SECTION 5.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN
CONNECTION WITH THE SUBJECT MATTER HEREOF.

SECTION 5.11 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.12 Conflicts.

In the event of any conflict between the terms of this Agreement and the terms
of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

SECTION 5.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Priority Secured Parties in relation to one another. None of
the Company, any other Grantor or any other creditor thereof shall have any
rights or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Other First-Priority Agreements), and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Priority Obligations as and when
the same shall become due and payable in accordance with their terms.

 

26



--------------------------------------------------------------------------------

SECTION 5.14 Authorized Representatives. Each of the Authorized Representative
under the Credit Agreement and the Initial Other Authorized Representative is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Credit Agreement or the Initial Other
First Priority Agreement, as applicable; and in so doing, neither the Authorized
Representative under the Credit Agreement nor the Initial Other Authorized
Representative shall be responsible for the terms or sufficiency of this
Agreement for any purpose. Each of the Authorized Representative under the
Credit Agreement and the Initial Other Authorized Representative shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to this Agreement, each of the Authorized
Representative under the Credit Agreement and the Initial Other Authorized
Representative shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Credit Agreement or
the Initial Other First Priority Agreement, as applicable.

SECTION 5.15 ABL Intercreditor Agreement and Applicable Authorized
Representative.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to any Authorized Representative pursuant to any
First-Priority Collateral Document and (ii) the exercise of any right or remedy
by any Authorized Representative (including in the capacity as the Applicable
Authorized Representative) hereunder or thereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any Common
Collateral, are subject to the provisions of the ABL Intercreditor Agreement. As
between the ABL Facility Secured Parties (as defined in the ABL Intercreditor
Agreement), on the one hand, and the First-Priority Secured Parties, on the
other hand, in the event of any conflict between the terms of the ABL
Intercreditor Agreement and the terms of this Agreement, the terms of the ABL
Intercreditor Agreement shall govern.

(b) The parties hereto agree and acknowledge that, until the Discharge of each
Series of First-Priority Obligations has occurred, for purposes of the ABL
Intercreditor Agreement, the Applicable Authorized Representative shall act as
the Intercreditor Agent (as defined therein) (in such capacity the
“Intercreditor Agent”) for each Series of First-Priority Secured Parties as a
single class, and authorize the Applicable Authorized Representative to enter
into (or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify) the ABL Intercreditor Agreement in the capacity of the Intercreditor
Agent, and shall be entitled to exercise all rights, powers and remedies granted
to the Intercreditor Agent (for itself in such capacity and on behalf of the
Non-ABL Secured Parties (as defined in the ABL Intercreditor Agreement))
thereunder. Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on the
Intercreditor Agent.

 

27



--------------------------------------------------------------------------------

SECTION 5.16 Junior Lien Intercreditor Agreement. The Credit Agreement
Collateral Agent, the Administrative Agent, the Initial Other Authorized
Representative and each other Authorized Representative hereby appoint the
Credit Agreement Collateral Agent to act as agent on their behalf pursuant to
and in connection with the execution of any intercreditor agreements governing
any Liens on the Common Collateral junior to Liens securing the First-Priority
Obligations that are incurred after the date hereof in compliance with the
Secured Credit Documents. The Credit Agreement Collateral Agent, solely in such
capacity under any such intercreditor agreements, shall take direction from the
Applicable Authorized Representative with respect to the Common Collateral. If
the Credit Agreement Collateral Agent shall resign or otherwise cease to serve
as the collateral agent for the Credit Agreement Secured Parties, or if the
Discharge of Credit Agreement Obligations shall have occurred, the Applicable
Authorized Representative shall appoint a representative (which may be itself)
to act as agent on behalf of each Authorized Representative pursuant to and in
connection with the execution of any intercreditor agreements governing any
Liens on the Common Collateral junior to Liens securing the First-Priority
Obligations that are incurred after the date hereof in compliance with the
Secured Credit Documents.

[Remainder of this page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Lien/First Lien
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Applicable Authorized Representative
By:  

 

  Name:   Title: By:  

 

  Name:   Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Authorized Representative under the Credit Agreement

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[                             ],

as Initial Other Authorized Representative

By:  

 

  Name:   Title

[First Lien/First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

to First Lien/First Lien Intercreditor Agreement

[Form of]

CONSENT OF GRANTORS

Dated: [                    ]

Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of [                    ], among Credit Suisse AG, Cayman Islands Branch, as
Applicable Authorized Representative, Credit Suisse AG, Cayman Islands Branch,
as Authorized Representative under the Credit Agreement, and
[                    ], as Initial Other Authorized Representative (as the same
may be amended, restated, supplemented, waived, or otherwise modified from time
to time, the “Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Applicable Authorized Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

NEWPAGE INVESTMENT COMPANY LLC By:  

 

  Name:   Title: NEWPAGE CORPORATION By:  

 

  Name:   Title: [INSERT ADDITIONAL GRANTORS] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

to First Lien/First Lien Intercreditor Agreement

[Form of]

Other First-Priority Secured Party Consent

[Date]

The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under the First Lien/First Lien
Intercreditor Agreement dated as of [                    ], among Credit Suisse
AG, Cayman Islands Branch, as Applicable Authorized Representative, Credit
Suisse AG, Cayman Islands Branch, as Authorized Representative under the Credit
Agreement, and [                    ], as Initial Other Authorized
Representative (as the same may be amended, restated, supplemented, waived, or
otherwise modified from time to time, the “Intercreditor Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Intercreditor Agreement on
behalf of the New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the
“New Secured Obligation”) and to act as the Authorized Representative for the
New Secured Parties;

(ii) acknowledges that the Authorized Representative has received a copy of the
Intercreditor Agreement;

(iii) accepts and acknowledges the terms of the Intercreditor Agreement
applicable to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of Other
First-Priority Obligations, with all the rights and obligations of a Secured
Party thereunder and bound by all the provisions thereof as fully as if it had
been a Secured Party on the effective date of the Intercreditor Agreement and
agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address]

THIS OTHER FIRST-PRIORITY SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

[Authorized Representative] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

EBITDA ADJUSTMENTS PURSUANT TO THE SPONSOR MODEL

None.



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

COMPLIANCE CERTIFICATE

for the [fiscal quarter] [fiscal year] ended             (“the fiscal period”)

I, the undersigned, the [Chief Financial Officer]1 of NEWPAGE CORPORATION, a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that, as required
by Section 5.04(c) of the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, the Borrower, EACH OF THE SUBSIDIARIES OF THE
BORROWER party thereto, as Subsidiary Loan Parties, the LENDERS party thereto
from time to time, BARCLAYS BANK PLC (“Barclays”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders, and Barclays as
collateral agent and BMO HARRIS BANK N.A. as co-collateral agent for the Secured
Parties (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”):

 

  (i.) [No Default or Event of Default has occurred] [A Default or Event of
Default has occurred, and a description of (a) the nature and extent thereof and
(b) any corrective action taken or proposed to be taken with respect thereto is
set forth on Annex 1 attached hereto];

 

  (ii.) [The Borrower is in compliance with Section 6.10 of the Credit Agreement
as demonstrated in the calculations set forth on Annex 2 attached hereto]2

 

  (iii.) [The calculation of Availability and Excess Availability as of the end
of the fiscal period is set forth on Annex 2, attached hereto]3;

 

  (iv.) [A certificate of the accounting firm opining on or certifying the
financial statements stating whether they obtained knowledge during the course
of their examination of such statements of any Default or Event of Default is
included in Annex 3]4;

 

  (v.) The following entities qualify as Immaterial Subsidiaries and represent
all Immaterial Subsidiaries and all such Subsidiaries in the aggregate do not
exceed the limitations set forth in clause (b) of the definition of the term
“Immaterial Subsidiary”5:                                                  

 

 

1  Certificate to be delivered by a “Financial Officer.” “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such person.

2  Commencing with the fiscal quarter ending [March 31], 2014, include if
compliance with Section 6.10 of the Credit Agreement is applicable at the end of
such fiscal period.

3  Include with fiscal year end financial statements.

4  Include with fiscal year end financial statements only if the accounting firm
is not restricted from providing such a certificate by its policies. If included
such certificate may be limited to accounting matters and disclaim
responsibility for legal interpretation.

5  Each Subsidiary set forth on this list must qualify as an Immaterial
Subsidiary and all such Subsidiaries in the aggregate may not exceed the
limitation set forth in clause (b) of the definition of “Immaterial Subsidiary”
in the Credit Agreement.



--------------------------------------------------------------------------------

 

  (vi.) The following entities qualify as Unrestricted Subsidiaries and
represent all Unrestricted Subsidiaries:
                                                 

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of                     , 20    .

 

NEWPAGE CORPORATION By:       Name:   Title:

Financial Statements Attached:

Internal Company Statements for the [fiscal quarter] [fiscal year]6 ended
20    : Consolidated balance sheet and related statements of operations, cash
flows and owners’ equity.

 

 

6  Audited financial statements

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT L

Annex 1

[EVENT OF DEFAULT – CORRECTIVE ACTIONS]



--------------------------------------------------------------------------------

EXHIBIT L

Annex 2

[COMPLIANCE WITH FINANCIAL COVENANT AND CALCULATION OF AVAILABILITY AND EXCESS
AVAILABILITY]

 

1. Compliance with Section 6.10 of the Credit Agreement7

 

2. Calculation of Availability and Excess Availability8

 

7  Commencing March 31, 2014, include if compliance with Section 6.10 of the
Credit Agreement is applicable at the end of such fiscal period.

8  Include commencing March 31, 2014.



--------------------------------------------------------------------------------

EXHIBIT L

Annex 3

[CERTIFICATE OF ACCOUNTING FIRM]9

 

 

9  For delivery of annual financial statements – to state whether knowledge has
been obtained during the course of the accounting examination of any Default or
Event of Default.



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF

CERTIFICATION OF CONSOLIDATED

ANNUAL BUDGET

I, the undersigned, am the [Chief Financial Officer]1 of NEWPAGE CORPORATION, a
Delaware corporation (the “Borrower”), and in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that, as required
by Section 5.04(e) of the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, the Borrower, EACH OF THE SUBSIDIARIES OF THE
BORROWER party thereto, as Subsidiary Loan Parties, the LENDERS party thereto
from time to time, BARCLAYS BANK PLC (“Barclays”), as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and Barclays as
collateral agent and BMO HARRIS BANK N.A. as co-collateral agent for the Secured
Parties (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”):

The annual budget for fiscal year 20            is based on assumptions I
believe to be reasonable as of the date hereof.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of             ,             .

 

NEWPAGE CORPORATION By:       Name:   Title:

Budgeted Financial Statements for Fiscal 20     attached:

Consolidated Statement of Projected Income

Projected Consolidated Balance Sheet

Consolidated Statement of Projected Cash Flows

Description of assumptions underlying consolidated annual budget

 

 

1  Certificate to be delivered by a “Financial Officer”. “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such person.



--------------------------------------------------------------------------------

EXHIBIT N

SHARED SERVICES AGREEMENT TERM SHEET



--------------------------------------------------------------------------------

SERVICES AGREEMENT TERM SHEET

TRANSACTION GENERALLY

Set forth below are the significant terms of the Services Agreement (the
“Agreement”) to be entered into by and among Verso Paper Corp. (“Verso”),
NewPage Investment Company LLC (“NewPage Parent”) and NewPage Corporation
(“NewPage”) in connection with the consummation of the transactions (the
“Transaction”) contemplated by that certain Merger Agreement by and among
NewPage Parent, NewPage, Verso, NewPage Holdings, Inc., Verso Paper Holdings One
LLC, Verso Paper Finance Holdings LLC, and Verso Paper Holdings, LLC and the
other parties and guarantors named therein. Under the Agreement Verso may
provide or cause to be provided to NewPage certain services in the categories
set forth below as from time to time may be added to or deleted pursuant to the
terms of the Agreement.

 

Parties    Verso, NewPage Parent and NewPage. Effective Date    As of the
closing date of the Transaction (the “Effective Date”). ONGOING SERVICES Shared
Services    From and after the Effective Date, Verso may, or may cause one or
more of its subsidiaries or third-party service providers to, provide to NewPage
and its subsidiaries those corporate and other shared services set forth on
Exhibit A hereto (the “Shared Services”). COST ALLOCATION; SYNERGIES
Implementation Costs    Costs incurred in the implementation of the expected
synergies from the Transaction and resultant combination of the Verso and
NewPage businesses (e.g., severance payments, information technology expenses,
etc.) shall be allocated 1/3 to Verso and 2/3 to NewPage. Provided, however,
that in no event shall the total amount of such implementation costs allocated
to NewPage exceed fifty-five million dollars ($55,000,000.00) per annum. Shared
Services Costs   

If Verso provides a Shared Service to NewPage, NewPage shall pay Verso an amount
for such Shared Service equal to the Pre-Transaction Cost.

 

“Pre-Transaction Cost” means, with respect to any received Shared Service, the
all-in cost incurred or paid by NewPage for the identical or substantially
equivalent service or function on an average basis over the twelve-month period
prior to the Effective Date, which may include fully-fringed employee costs,
reasonable allocation of direct and indirect corporate and related overhead and
other, similar costs, in each case as determined in the good faith, reasonable
commercial judgment of Verso.



--------------------------------------------------------------------------------

Synergies    100% of the realized synergies and related cost savings resulting
from the Transaction and resultant combination of the Verso and NewPage
businesses (“Synergies”) shall be for the benefit of Verso, and, to the extent
realized by NewPage, shall be paid by NewPage to Verso as set forth below. For
the avoidance of doubt, reductions in the cost of raw materials and/or
logistics/transportation achieved due to Synergies or other economies of scale
or purchasing efficiencies resulting from the Transaction shall constitute
compensable Synergies hereunder (it being understood that Verso shall not
procure such raw materials or transportation/logistics services as an agent of
NewPage). Make-Whole Payments   

From the Effective Date until the final maturity of the longest-dated
indebtedness of NewPage, in the event that a party experiences a reduction in
production capacity (“Reducing Party”) that exceeds 10% relative to such party’s
production capacity immediately prior to the Effective Date (such amount of
capacity the “Relevant Capacity”), a “Triggering Event” will be deemed to have
occurred.

 

Upon a Triggering Event, if the party that did not experience the capacity
reduction (“Non-Reducing Party”) realizes an increase in tons sold in any of the
four subsequent quarters, as compared to the amount of tons sold prior to the
Triggering Event (the “Excess Amount”), of at least 10% of the Relevant
Capacity, then the Non-Reducing Party will pay to the Reducing Party, the lesser
of (i) $75 multiplied by the Excess Amount divided by four and (ii) the amount
of EBITDA attributable by the Reducing Party to the Relevant Capacity, in the
four quarters prior to the to the Triggering Event, divided by four. Such
amounts will be paid quarterly, in arrears, 60 days after the conclusion of such
quarter.

Allocation Methodology Evaluation    No less often than annually, the Steering
Committee shall meet to evaluate and determine whether the allocation
methodologies then in existence accurately reflect the performance and use of
services by Verso or NewPage. The Steering Committee shall evaluate the services
being performed and used and shall determine whether the allocation
methodologies then in existence require adjustment and, upon a determination
that an adjustment is required, shall have the authority to effect such
adjustment. Each of Verso and NewPage shall cooperate with the Steering
Committee in the aforementioned process, including making appropriate personnel
and materials available to the Steering Committee. In the event that either
Verso or NewPage disagrees with the allocation methodologies determined by the
Steering Committee, the dispute resolution procedures set forth below shall
apply. Non-Cash Cost Allocation    Any non-cash costs caused by, incurred or
otherwise arising from or relating to the Shared Services shall be allocated to
Verso and NewPage for financial statement purposes only, without any
corresponding cash reimbursement required, in accordance with generally accepted
accounting principles and based on the otherwise applicable allocation
methodology, if any.

 

2



--------------------------------------------------------------------------------

Monthly Estimate Statements & Capital Expenditure and Synergy Invoices   

Prior to the first day of each month during the term of the applicable service,
Verso shall (i) estimate (or calculate, as applicable) the costs of the services
to be provided for such month, which shall be based upon an annual budget as
previously agreed between Verso and NewPage (the “Estimated Monthly Payment”)
and (ii) prepare and issue invoices for such Estimated Monthly Payment to be
paid by NewPage, which invoices shall be delivered on the first day of each
month (or as promptly as practicable thereafter). Not later than five (5)
business days following delivery of an invoice for the Estimated Monthly
Payment, NewPage shall promptly pay to or as directed by Verso the Estimated
Monthly Payment. NewPage may elect to cause all or a portion of the Estimated
Monthly Payment to be satisfied by one or more of its subsidiaries.

 

With respect to Synergies, Verso shall invoice NewPage for 100% of realized
Synergies within ten (10) days following the end of each month during the term
of the Agreement. Such invoice shall include the amount of the realized Synergy
or Synergies and reasonable supporting detail. NewPage shall, or shall cause one
or more of its subsidiaries to, pay to Verso the amount of such invoiced
Synergies within five (5) business days following NewPage’s receipt of each such
invoice. (At Verso’s election, Synergy invoicing for the last month in any
quarter may instead be included within the Quarterly True-Up Statement referred
to below.)

Quarterly True-Up Statements    Within a month and ten (10) days following the
end of each quarter during the term of the applicable service, Verso shall
furnish NewPage with a written statement comparing the aggregate Estimated
Monthly Payments previously invoiced to and paid by NewPage for such prior
quarter with the actual costs allocable to NewPage as provided above for all
services provided to NewPage or its subsidiaries for such prior quarter. Such
statement shall also include the calculation with reasonable supporting detail,
or the amount owing and payable by Verso to NewPage, as a result of such
true-up. At its election, Verso may also include the amounts of any compensable
Synergies due and payable from NewPage for the last month in any quarter in any
Quarterly True-Up Statement. Determination and Payment   

Unless written objection to any Quarterly True-Up Statement is received by Verso
from NewPage within ten (10) days of Verso’s delivery thereto of such Quarterly
True-Up Statement, such Quarterly True-Up Statement shall be final and binding.
In the event NewPage provides timely notice that it disputes all or any portion
of any Quarterly True-Up Statement, the dispute resolution procedures set forth
below shall govern the resolution of such dispute.

 

The undisputed portion of any amounts owing and payable pursuant to any
Quarterly True-Up Statement shall be accounted for in the Monthly Estimate
Statement for the calendar month immediately following the last month covered by
such Quarterly True-Up Statement by (i) increasing the amount otherwise owing
and payable thereunder, in the case of amounts owing from NewPage under such
Quarterly True-Up Statement or (ii) reducing the amount otherwise owing and
payable thereunder, in the case of amounts owing to NewPage under such Quarterly
True-Up Statement, in each case on a dollar-for-dollar basis.

 

3



--------------------------------------------------------------------------------

SERVICE MANAGEMENT Steering Committee    In order to monitor, coordinate and
facilitate implementation of the terms and conditions of the Agreement, Verso
and NewPage shall establish a “Steering Committee” consisting of at least one
executive officer from each of Verso and NewPage and whereby each of Verso and
NewPage is equally represented (provided that the chairman of the Steering
Committee shall in all cases be deemed a representative of both Verso and
NewPage for purposes of determining equal representation on the Steering
Committee). The initial Steering Committee representatives shall be the Chief
Financial Officer, who shall also serve as the initial chairman of the Steering
Committee, a divisional financial representative of Verso and a divisional
financial representative of NewPage. The Steering Committee representatives
shall meet at least quarterly (or more frequently if needed or reasonably
requested by a representative) during the term of the Agreement to determine the
services to be provided and the payments to be made pursuant to the Agreement.
Such determination with respect to the services to be provided shall include the
scope, manner, level, and place or places where such services shall be provided.
If the members of the Steering Committee are unable (whether by majority vote or
in such other manner as the members of the Steering Committee decide) to
determine whether a service is to be provided, or the scope, manner, level and
place or places at which such service shall be provided, such service shall not
be provided until such time as the members of the Steering Committee determine
the relevant matters. The Steering Committee representative(s) for each party
shall stay reasonably apprised of the activities of the employees, agents and
contractors of such party who are providing or receiving the services in order
to maximize efficiency in the provision and receipt of the services. Additional
Services    NewPage may, from time to time, request additional services that are
not listed in the Agreement. The parties agree to negotiate in good faith the
terms and conditions by which Verso would be willing to perform such additional
services, if at all. Changes to Services   

The parties may agree to modify the terms and conditions of Verso’s performance
of any service in order to reflect new procedures, processes or other methods of
providing such service. The parties will negotiate in good faith the terms and
conditions upon which Verso would be willing to implement such change.

 

Verso may make: (i) changes to the process of performing a particular service
that do not adversely affect the benefits to NewPage of Verso’s provision or
quality of such service in any material respect or increase NewPage’s allocated
costs for such service; (ii) emergency changes in the manner in which a
particular service is provided on a temporary and short-term basis; and/or (iii)
changes to a particular service in order to comply with applicable law or
regulatory requirements, in each case without obtaining the prior consent of
NewPage.

 

4



--------------------------------------------------------------------------------

Service Quality    Verso shall perform the services for NewPage (i) with
reasonable care and skill, (ii) in a manner and quality and with a standard of
care and scope that are consistent in all material respects with Verso’s and
such subsidiaries’ current practice in performing the services for the business
and (iii) on a priority basis that is not materially lower in the aggregate than
with respect to any similar services that are provided to Verso or any of its
affiliates. Verso shall use commercially reasonable efforts to provide services
to NewPage throughout the term without material interruption. Verso shall and
shall instruct and use commercially reasonable efforts to cause its affiliates,
representatives, contractors, invitees and licensees to, in all material
respects, provide the services in accordance with any applicable laws affecting
or relating to the provision of the services. ADDITIONAL TERMS Term    Subject
to the termination provisions set forth below, the initial term for the ongoing
services shall commence as of the Effective Date and shall continue until the
3-year anniversary of such date, provided that on such expiration date and each
subsequent anniversary of such expiration date, the term shall be automatically
extended for one additional year unless Verso or NewPage provides written notice
to the contrary to the other party at least ninety (90) days prior to such
expiration date (or any such anniversary, as applicable). Termination   

The Agreement shall terminate with respect to any or all services at the written
election of the non-defaulting party upon the occurrence of an Event of Default
under the Agreement when the time to cure has lapsed. In addition, NewPage may
terminate its receipt of any service for its convenience, without cause, by
giving the providing party written notice not less than thirty (30) days prior
to the effective date of such termination. No such termination shall affect
NewPage’s obligation to make payment to Verso for Synergies as set forth above.

 

An “Event of Default” shall exist with respect to Verso if Verso shall fail to
perform or comply with, in any material respect, any of the covenants,
agreements, terms or conditions contained in the Agreement applicable to Verso
and such failure shall continue for a period of thirty (30) days after written
notice thereof from NewPage to Verso specifying in reasonable detail the nature
of such failure, or, in the case such failure is of a nature that it cannot,
with due diligence and good faith, be cured within thirty (30) days, if Verso
fails to proceed promptly and with all due diligence and in good faith to cure
the same and thereafter to prosecute the curing of such failure to completion
with all due diligence within ninety (90) days after the initial delivery of
written notice from NewPage with respect to such failure.

 

An “Event of Default” shall exist with respect to NewPage if NewPage shall (i),
unless subject to a good faith dispute, fail to make any monetary payment
requiredunder the Agreement on or before the due date recited therein and such
failure

 

5



--------------------------------------------------------------------------------

  

continues for thirty (30) business days after written notice from Verso
specifying such failure, (ii) fail to perform or comply with, in any material
respect, any of the other covenants, agreements, terms or conditions contained
in the Agreement applicable to NewPage and such failure shall continue for a
period of thirty (30) days after written notice thereof from Verso to NewPage
specifying in reasonable detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, cure
within thirty (30) days, if NewPage fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety (90)
days thereafter or (iii) consummate a Change of Control Transaction.

 

A “Change of Control Transaction” shall mean any transaction or series of
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in, or that is in connection with, (i) any person or group, except
Apollo or any of its respective affiliates, acquiring beneficial ownership,
directly or indirectly, of a majority of the then issued and outstanding equity
of NewPage or (ii) the sale, lease, exchange, conveyance, transfer or other
disposition (for cash, shares of stock, securities or other consideration) of
all or substantially all of the property or assets of NewPage and its
subsidiaries to any person or group (including any liquidation, dissolution or
winding up of the affairs of NewPage, or any other distribution made, in
connection therewith), except Apollo or any of its respective affiliates.

 

An “Event of Default” shall exist with respect to a party if such party (i)
applies for or consents to the appointment of a receiver, trustee or liquidator
of itself or any of its property, (ii) makes a general assignment for the
benefit of creditors, (iii) is adjudicated bankrupt or insolvent or (iv) files a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law.

Effects of Termination    Within 15 days of termination, NewPage shall pay all
accrued and unpaid amounts due to Verso unless subject to a good faith dispute.
Verso and its subsidiaries shall provide reasonable assistance to transfer the
applicable services to NewPage or a new third party provider at the expense of
NewPage. Taxes    All applicable sales, use, value added, GST, transfer,
receipts, consumption or other similar taxes chargeable on services provided for
under the Agreement together with any interest, penalties or amounts imposed
with respect thereto (“Service Taxes”), regardless of whether such Service Taxes
are added retroactively or subsequently imposed in connection with any tax
audit, claim, assessment or other tax proceeding, shall be payable by Verso in
the event that such Service Taxes relate to services provided by a third party
(and Verso shall be entitled to any recovery or credit in relation thereto).

 

6



--------------------------------------------------------------------------------

Indemnity   

NewPage shall indemnify, defend and hold harmless Verso, its affiliates,
subsidiaries and its and their respective officers, directors and employees from
and against any and all costs and expenses, losses, damages, claims, causes of
action and liabilities (including reasonable attorneys’ fees, disbursements and
expenses of litigation) arising from, relating to, or in any way connected with
Verso’s and/or its subsidiaries’ provision of the services to NewPage and/or its
subsidiaries, except to the extent caused by the gross negligence or willful
misconduct of Verso.

 

Verso shall promptly provide NewPage with written notice of any claim, action or
demand for which indemnity is claimed. NewPage shall be entitled to control the
defense of any action; provided, that Verso may participate in any such action
with counsel of its choice at its own expense; and provided, further, that
NewPage shall not settle any claim, action or demand without the prior written
consent of Verso, such consent not to be unreasonably withheld or delayed. Verso
shall reasonably cooperate in the defense as NewPage may request and at
NewPage’s expense.

 

In no event shall any party, its affiliates and/or its or their respective
directors, officers, employees, representatives or agents be liable for any (i)
indirect, incidental, special, exemplary, consequential or punitive damages or
(ii) damages for, measured by or based on lost profits, diminution in value,
multiple of earnings or other similar measure.

Warranties    Verso shall make no warranty, express or implied, with respect to
any or all of the services provided under the Agreement. Confidentiality   
NewPage’s materials and/or information that may be provided to Verso in
connection with the Agreement and Verso’s materials and/or information provided
to NewPage in connection with the Agreement are proprietary trade secrets and
confidential information (“Confidential Information”) of NewPage and Verso,
respectively. Each party (a “non-disclosing party”) agrees not to (i) disclose
Confidential Information of the other party (a “disclosing party”) to any third
party other than its affiliates and such affiliates’ officers, directors,
employees, partners, members, agents and advisors (including without limitations
attorneys, accountants, consultants, bankers and financial advisors
(collectively “Representatives”) who need to know such information in connection
with the Agreement and who are bound to keep it confidential or (ii) use
Confidential Information except as necessary to perform its obligations under
the Agreement, in either case without the express written consent of the
disclosing party. Further, each party shall be responsible for any breaches of
the confidentiality provisions of the Agreement by its Representatives. Promptly
upon the written request of a party (except as may be required to be maintained
by law, regulation or professional standard), all Confidential Information of
such party shall be returned or destroyed and NewPage shall terminate and shall
cause its employees, agents and Representatives to terminate all access to any
and all Verso computer systems; provided, however, that each party may keep
archival copies of any Confidential Information for legal and compliance
purposes as to comply with any bona fide records retention policy. These
confidentiality provisions shall survive the expiration or earlier termination
of the Agreement.

 

7



--------------------------------------------------------------------------------

   “Confidential Information” shall not be deemed to include, and neither party
shall have any confidentiality obligations with respect to, any information
which (i) was known by the non-disclosing party or its Representatives on a
non-confidential basis at the time disclosed by the disclosing party; (ii) was
known or becomes known by the public without any violation by the non-disclosing
party or its Representatives; (iii) is disclosed lawfully to the non-disclosing
party by another person; (iv) is developed independently by the non-disclosing
party without reference to the other party’s Confidential Information; or (v) is
required by law or court order to be dis-closed by the non-disclosing party;
provided that to the extent permitted by law the non-disclosing party notifies
the disclosing party of such requirement and cooperates with the disclosing
party at the disclosing party’s sole expense as the disclosing party may
reasonably request to resist such disclosure. Ownership and Licensing of
Intellectual Property    If, in connection with its provision of the services,
either party provides, or provides access to, the other party and/or its
affiliates any intellectual property owned by such party, it shall grant the
other party, during the term of the Agreement, a non-exclusive, revocable,
non-transferable, non-sublicensable, royalty-free, fully paid up license to such
intellectual property, solely to the extent necessary to receive the services in
accordance with the Agreement. To the extent that either party provides, or
provides access to, the other party and/or its affiliates any intellectual
property not owned by such party or its affiliates such party shall grant to the
other party and/or its affiliates, during the term of the Agreement, a
non-exclusive, revocable, non-transferable, non-sublicensable, royalty-free,
fully paid-up sublicense to such intellectual property, solely to the extent
necessary to provide or receive the services in accordance with the Agreement;
provided that any other party’s and its affiliates’ access to, use of and rights
for such third-party intellectual property shall be subject in all regards to
any restrictions, limitations or other terms or conditions imposed by the
licensor of such intellectual property, which terms and conditions were
disclosed or otherwise made available to such party by the other party. Upon the
termination or expiration of any element or sub-element of the service pursuant
to the Agreement, the license or sublicense, as applicable, to the relevant
intellectual property provided in connection with that element or sub-element
will automatically terminate; provided, however, that all licenses and
sublicenses granted under the Agreement shall terminate immediately upon the
expiration or earlier termination of the Agreement in accordance with the terms
thereof. Network Access and Security    All interconnectivity by Verso to the
computing systems and/or networks of NewPage and all attempts at such
interconnectivity, shall be only through the security gate-ways/firewalls of the
parties; provided, that, during the term of the Agreement, NewPage may
transition any such computing systems and/or networks to such security
gateways/firewalls as determined by NewPage, and, subject to the limitations set
forth in the following provisos to this sentence, Verso shall provide
commercially reasonable cooperation to NewPage in connection with such
transition, provided that NewPage shall reimburse Verso for its reasonable costs
or expenses incurred in relation to such cooperation.

 

8



--------------------------------------------------------------------------------

  

Neither party shall access, and the parties will take reasonable actions
designed to prevent unauthorized persons to access, the computing systems and/or
networks of the other party without the other party’s express written
authorization or except as otherwise authorized or reasonably required by the
other party pursuant to the Agreement, and any such actual or attempted access
shall be consistent with any such authorization or the Agreement.

 

The parties shall use commercially reasonable efforts to maintain, and update
pursuant to a commercially reasonable schedule, and more frequently in response
to specific threats that become known from time to time, a virus
detection/scanning program in connection with the connectivity by NewPage to
Verso computing systems and/or networks, which shall be consistent in all
material respects with that used by such parties immediately prior to the
closing date of the Transaction.

 

Verso shall use commercially reasonable efforts to maintain a prudent security
program, consistent in all material respects with that used by Verso immediately
prior to the Effective Date, including appropriate physical, electronic and
procedural safeguards, designed to (i) maintain the security and confidentiality
of Verso’s systems and confidential information of NewPage on Verso’s systems,
(ii) protect against any threats or hazards to the security or integrity of
Verso’s systems including the confidential, non-public and proprietary
information of NewPage on Verso’s systems, and (iii) prevent unauthorized access
to or use of Verso’s systems, including the confidential, non-public and
proprietary information of NewPage on Verso’s systems. NewPage shall comply with
all physical, electronic, and procedural security policies and procedures
maintained by Verso pursuant to the Agreement that have been made available by
Verso to NewPage.

Assignment    The Agreement shall not be assigned or transferred by any party
without the prior written consent of the other parties; provided, however, the
Agreement may be collaterally assigned to either the Verso or NewPage lenders as
the case may be. Notwithstanding the foregoing, (i) Verso shall have the right
to delegate or subcontract its obligations under the Agreement, including,
without limitation, to any subsidiary or third party service provider; provided
that any such delegation or subcontracting shall not relieve Verso of its
obligations under the Agreement and (ii) NewPage shall have the right to cause
any services provided hereunder to be provided to any of NewPage’s subsidiaries
in NewPage’s sole discretion. Amendment    The Agreement may only be amended in
writing, signed by all the parties. Governing Law and Jurisdiction    The
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts executed and to be performed wholly
within such State and without reference to the choice-of-law principles that
would result in the application of the laws of a different jurisdiction.

 

9



--------------------------------------------------------------------------------

   Each party shall irrevocably submit to the jurisdiction of any federal court
in the State of Delaware (or, solely if such courts decline jurisdiction, in any
state court located in the State of Delaware) any action arising out of or
relating to the Agreement, and shall irrevocably agree that all claims in
respect of such action may be heard and determined in such court. Each party
shall irrevocably waive, to the fullest extent that it may effectively do so,
the defense of an inconvenient forum to the maintenance of such action. The
parties shall further agree, (A) to the extent permitted by law, that final and
unappealable judgment against either of them in any action contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment and (B)
that service of process upon such party in any action or proceeding shall be
effective if notice is given in accordance with the terms of the Agreement.
Dispute Resolution   

Each of NewPage and Verso agrees to use its reasonable best efforts to resolve
disputes under the Agreement by a negotiated resolution between the parties or
as provided for in the Agreement.

 

In the event of a dispute under the Agreement, either NewPage or Verso may give
a notice to the other party requesting that the Steering Committee in good faith
try to resolve (but without any obligation to resolve) such dispute. Not later
than fifteen (15) days after said notice, each party shall submit to the other
party a written statement setting forth such party’s description of the dispute
and of the respective positions of the parties on such dispute and such party’s
recommended resolution and the reasons why such party feels its recommended
resolution is fair and equitable in light of the terms and spirit of the
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, no statements prepared by a party pursuant thereto may be
introduced as evidence or used as an admission against interest in any arbitral
or judicial resolution of such dispute.

 

If the dispute continues unresolved for a period of seven (7) days (or such
longer period as the Steering Committee may otherwise agree upon) after the
simultaneous exchange of such written statements, then the Steering Committee
shall promptly commence good-faith negotiations to resolve such dispute but
without any obligation to resolve it. Any such meeting may be conducted by
teleconference.

 

Not later than thirty (30) days after the commencement of good-faith
negotiations, if the Steering Committee renders an agreed resolution on the
matter in dispute, then both NewPage and Verso shall be bound thereby. If the
Steering Committee has not resolved the matter in dispute within thirty (30)
days after the commencement of good-faith negotiations, either NewPage or Verso
may submit the dispute to any federal court in the State of Delaware in
accordance with the terms of the Governing Law and Jurisdiction provisions of
the Agreement.

 

10



--------------------------------------------------------------------------------

No Right of Set-Off    No party shall have any right to set-off or offset any
obligation or payment due to the other party pursuant to the terms of the
Agreement against any obligation or payment due or owing to such party pursuant
to the terms of the Agreement. Force Majeure    No party to the Agreement (or
any person acting on its behalf) shall have any liability or responsibility for
failure to fulfill any obligation (other than a payment obligation) under the
Agreement or, unless otherwise expressly provided therein, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of force majeure. The
party claiming the benefit of such provision shall, as soon as reasonably
practicable after the occurrence of any such event, (i) notify the other party
of the nature, extent and expected duration of any such force majeure condition
and (ii) use its reasonable best efforts to remove any such causes and resume
performance under the Agreement as soon as feasible. NewPage shall not be
required to pay for any suspended services during which such services are not
being provided to NewPage. Verso agrees that if it experiences any shortage,
interruption, delay, inadequacy or limitation in the availability of any service
by reason of force majeure and is unable to fulfill NewPage’s requirements for
such services, Verso shall treat NewPage no less favorably than any other
similarly situated business in the allocation by Verso between such businesses
and NewPage of such affected service and in a manner consistent with past
practice. If Verso’s performance of any services is suspended or rendered
impractical by reason of force majeure for a period in excess of 30 days, then
NewPage shall have the right to terminate the Agreement with respect to such
services immediately upon written notice to Verso.

 

11



--------------------------------------------------------------------------------

Exhibit A

Shared Services

 

Operations and Infrastructure   Procurement Services   Manufacturing Services  
Accounting Services   Human Resources Services   Tax Services   Treasury and
Insurance Services   Internal Legal Services   Security Services   Audit
Services   Controller Services   Corporate Affairs Services   Rent and Real
Estate Administration Services   Distribution and Customer Services   Technology
Services   Communications and Marketing Services   Third Party Legal Services  
Financial Analysis and Planning Services   New Ventures, R&D and Business
Development Services   Intellectual Property Services  

 

12



--------------------------------------------------------------------------------

EXHIBIT O-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and Barclays as collateral agent and BMO
HARRIS BANK N.A. as co-collateral agent for the Secured Parties (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made by the Borrower or the Administrative Agent to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

 

Name:

Title:

[Address]

Dated:                     , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT O-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and Barclays as collateral agent and BMO
HARRIS BANK N.A. as co-collateral agent for the Secured Parties (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

 

Name:

Title:

[Address]

Dated:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT O-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and Barclays as collateral agent and BMO
HARRIS BANK N.A. as co-collateral agent for the Secured Parties (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) with respect to such participation, it is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

 

Name:

Title:

[Address]

Dated:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT O-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Asset-Based Revolving Credit Agreement dated as of
February 11, 2014, by and among NEWPAGE INVESTMENT COMPANY LLC, a Delaware
limited liability company, NEWPAGE CORPORATION, a Delaware corporation (the
“Borrower”), EACH OF THE SUBSIDIARIES OF THE BORROWER party thereto, as
Subsidiary Loan Parties, the LENDERS party thereto from time to time, BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and Barclays as collateral agent and BMO
HARRIS BANK N.A. as co-collateral agent for the Secured Parties (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

[Foreign Participant] By:  

 

 

Name:

Title:

[Address]

Dated:                     , 20[    ]



--------------------------------------------------------------------------------

SCHEDULES TO

$350,000,000

ASSET-BASED REVOLVING CREDIT AGREEMENT

Dated as of February 11, 2014,

Among

NEWPAGE INVESTMENT COMPANY LLC,

as Holdings,

NEWPAGE CORPORATION,

as Borrower,

EACH OF THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Subsidiary Loan Parties,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC.,

as Administrative Agent,

BARCLAYS BANK PLC,

as Collateral Agent,

BMO HARRIS BANK N.A.,

as Co-Collateral Agent,

and

BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC, UBS SECURITIES LLC, BMO
CAPITAL MARKETS CORP. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

NOTE: ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED THERETO IN THE ASSET-BASED REVOLVING CREDIT AGREEMENT REFERRED TO
ABOVE.

 

-1-



--------------------------------------------------------------------------------

SCHEDULE 1.01A

ACCEPTABLE APPRAISERS

 

1. Great American Group Advisors & Valuation Services, LLC

 

2. Gordon Brothers Group

 

3. Hilco Appraisal Services

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1.01B

CERTAIN SUBSIDIARIES

 

1. Chillicothe Paper Inc.

 

2. Consolidated Water Power Company

 

3. NewPage Energy Services LLC

 

4. Rumford GIPOP Inc.

 

5. Upland Resources, Inc.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1.01C

MORTGAGED PROPERTIES

 

ID #/

SL #

 

Mill name

 

Property Name / Type

 

Address

 

City

 

State/

Province

 

Owner

D1   Duluth   Duluth, Minnesota (Paper & Recycled Mill)   100 N. Central Ave.;
Duluth, MN 55807   Duluth   MN   NewPage Wisconsin System Inc. B1, B2, B3  
Biron   Biron, Wisconsin   621 N. Biron Dr., Wisconsin Rapids, WI 54494 - Map B
- Main Biron Mill Facility; Biron Mill Log Storage; Main R&D Facility;
Additional R&D Property   Biron   WI   NewPage Wisconsin System Inc. B3   Biron
  Biron, Wisconsin   300 N. Biron Dr.; Wisconsin Rapids, WI 54494   Biron   WI  
NewPage Wisconsin System Inc. E1   Escanaba   Escanaba Mill   7100 County 426
M.5 Road, Escanaba, Delta County, MI   Escanaba   MI   Escanaba Paper Company
W11   Wickliffe   Wickliffe Mill and Associated Real Property   1724 Westvaco
Road, Wickliffe, Ballard County, KY   Wickliffe   KY   Wickliffe Paper Company
LLC W12   Wickliffe   Wickliffe Mill and Associated Real Property   Westvaco
Road, Wickliffe, Ballard County, KY   Wickliffe   KY   Wickliffe Paper Company
LLC W14   Wickliffe   Wickliffe Mill and Associated Real Property   Mill-Ballard
County Landfill (Pending Closure), Wickliffe, Ballard County, KY   Wickliffe  
KY   Wickliffe Paper Company LLC SP3   Stevens Pt   Parking lot (upper one)  
2408.32.2019.34   Stevens Point   WI   NewPage Wisconsin System Inc. SP4  
Stevens Pt   Parking lot (upper one)   2408.32.2019.36   Stevens Point   WI  
NewPage Wisconsin System Inc. SP10   Stevens Pt   lot on Water St - Says Stora
Enso, Wis Rapids   2408.32.3002.29   Stevens Point   WI   NewPage Wisconsin
System Inc. SP11   Stevens Pt   lot on Water St - Says Stora Enso, Wis Rapids  
2408.32.3002.34   Stevens Point   WI   NewPage Wisconsin System Inc. SP12  
Stevens Pt   lot on Water St - Says Stora Enso, Wis Rapids   2408.32.3002.36  
Stevens Point   WI   NewPage Wisconsin System Inc. SP13   Stevens Pt   lot on
Water St - Says Stora Enso, Wis Rapids   2408.32.3002.37   Stevens Point   WI  
NewPage Wisconsin System Inc. SP14   Stevens Pt   Mill   2408.32.3002.55  
Stevens Point   WI   NewPage Wisconsin System Inc. SP15   Stevens Pt   Mill -
Across Wis St   2408.32.3007.07   Stevens Point   WI   NewPage Wisconsin System
Inc. SP16   Stevens Pt   Mill - Across Wis St   2408.32.3008.02   Stevens Point
  WI   NewPage Wisconsin System Inc. SP17   Stevens Pt   Mill - Across Wis St  
2408.32.3013.15   Stevens Point   WI   NewPage Wisconsin System Inc.

 

-4-



--------------------------------------------------------------------------------

ID #/

SL #

 

Mill name

 

Property Name / Type

 

Address

 

City

 

State/

Province

 

Owner

SP20   Stevens Pt   Stevens Point, Wisconsin (Water Renewal Center)   2690 W
River Dr, Stevens Point, Wisconsin 54481   Stevens Point   WI   NewPage
Wisconsin System Inc. 37   Luke   Luke Mill   *Section D Drawing No. P17304,
Westvaco Property Located on Green Mountain, dated 7/14/87, prepared by CR.
Smith   Mineral County   WV   Luke Paper Company 40   Luke   Luke Mill  
Warehouse/State Route 135, McCoole, Allegany County, MD   McCoole   MD   Luke
Paper Company 50   Luke   Luke Warehouse/Distribution Facilities Owned by
Acquired Companies   Finished Products Warehouse, Luke, MD   Luke   MD   Luke
Paper Company L60   Luke   Luke   Allong W MD RWY Luke St Cromwell St & Pratt  
Allegany   MD   Luke Paper Company L61   Luke   Luke   115 Pratt St Lot 8  
Allegany   MD   Luke Paper Company L75   Luke   Luke   PT Closed Commercrestcest
Running N/W Fr RT 135 at Luke   Allegany   MD   Luke Paper Company L77   Luke  
Luke   PT Closed Cromwell LL St at Luke   Allegany   MD   Luke Paper Company L78
  Luke   Luke   PT Closed Alley at Luke Running N/W Fr Intr With Cromwell St  
Allegany   MD   Luke Paper Company L79   Luke   Luke   PT of Closed Alley EY At
Luke   Allegany   MD   Luke Paper Company L89   Luke   Luke   408 Pratt St Pt
Lot 199 87   Allegany   MD   Luke Paper Company L92   Luke   Luke   113 W/S
Pratt St Lot 7   Allegany   MD   Luke Paper Company L93   Luke   Luke   323
Pratt St PT LT 152   Allegany   MD   Luke Paper Company L102   Luke   Luke   420
Pratt St Lot 205   Allegany   MD   Luke Paper Company L103   Luke   Luke   319
E/S Fairview St St Lot 150   Allegany   MD   Luke Paper Company L105   Luke  
Luke   325 Pratt St Lot 153 PT 154   Allegany   MD   Luke Paper Company L117  
Luke   Luke   418 Prat St Lot 204   Allegany   MD   Luke Paper Company L128  
Luke   Luke   402 Pratt St Lot 196 90   Allegany   MD   Luke Paper Company L129
  Luke   Luke   426 Pratt St Lot 208 71   Allegany   MD   Luke Paper Company
L130   Luke   Luke   317 Pratt St Lot 149   Allegany   MD   Luke Paper Company
L132   Luke   Luke   E/S Pratt St PT Lot 200 85   Allegany   MD   Luke Paper
Company L133   Luke   Luke   E/S Pratt St Lot 201   Allegany   MD   Luke Paper
Company L138   Luke   Luke   Pratt, Commerce, Cromwell & Jefferson STS  
Allegany   MD   Luke Paper Company L141   Luke   Luke   199 Pratt St Lot 1  
Allegany   MD   Luke Paper Company L147   Luke   Luke   W/S Cromwell St Lot 78
PT 77   Allegany   MD   Luke Paper Company L148   Luke   Luke   W/S Cromwell St
PT LTS 72 Thru 76   Allegany   MD   Luke Paper Company L151   Luke   Luke  
County Rd at Franklin   Allegany   MD   Luke Paper Company

 

-5-



--------------------------------------------------------------------------------

ID #/

SL #

 

Mill name

 

Property Name / Type

 

Address

 

City

 

State/

Province

 

Owner

L154   Luke   Luke   Pratt St Lts 192 thru 195   Allegany   MD   Luke Paper
Company L156   Luke   Luke   Above Westernport   Allegany   MD   Luke Paper
Company L157   Luke   Luke   116 Cromwell St Lots 113-114   Allegany   MD   Luke
Paper Company L158   Luke   Luke   Fairview St Pt Lot 635   Allegany   MD   Luke
Paper Company L159   Luke   Luke   Fairview St Pt Lot 635   Allegany   MD   Luke
Paper Company L160   Luke   Luke   Fairview St Pt Lot 641-642   Allegany   MD  
Luke Paper Company L162   Luke   Luke   Adj N/S 69 Nullan Avn Pt Lots 40-41-42
Spangler   Allegany   MD   Luke Paper Company L170   Luke   Luke   N Concrete
Steps   Allegany   MD   Luke Paper Company L173   Luke   Luke   S. Mullan Ave W
of Spangler Ave   Allegany   MD   Luke Paper Company L174   Luke   Luke   County
Rd   Allegany   MD   Luke Paper Company L175   Luke   Luke   Pt W MD Rwy  
Allegany   MD   Luke Paper Company L177   Luke   Luke   E/S Pratt St PT Lot 203
  Allegany   MD   Luke Paper Company L178   Luke   Luke   430 Pratt St Pt Lot
210   Allegany   MD   Luke Paper Company L181   Luke   Luke   Horse Rock Hill
Lot 9   Allegany   MD   Luke Paper Company L183   Luke   Luke   Land along back
Lineline of LTS 60 to 68 inc H/R Hill S/D   Allegany   MD   Luke Paper Company
L184   Luke   Luke   W MD Rwy Lot Tri & 4th   Allegany   MD   Luke Paper Company
L185   Luke   Luke   130 Mullan Ave   Allegany   MD   Luke Paper Company L190  
Luke   Luke   303 Fairview St Pt Lot 282   Allegany   MD   Luke Paper Company
L201   Luke   Luke   Luke W/S Peach Alleylley PT LT 707-708-709   Allegany   MD
  Luke Paper Company L202   Luke   Luke   Pratt St Lots 29-30-31   Allegany   MD
  Luke Paper Company L204   Luke   Luke   Portion of Potomac St   Allegany   MD
  Luke Paper Company L205   Luke   Luke   Route 135   Allegany   MD   Luke Paper
Company L207   Luke   Luke   RR RT 335   Allegany   MD   Luke Paper Company L208
  Luke   Luke   N/S Route 135 LTS S 7-8-9-10-11 Lamberts 1st   Allegany   MD  
Luke Paper Company L209   Luke   Luke   23306 Westernport RDT Rd   Allegany   MD
  Luke Paper Company L211   Luke   Luke   Lamberts 1st Addn Lots 3-4   Allegany
  MD   Luke Paper Company L212   Luke   Luke   Lamberts 1st Addn ton to McCoole
LT 12-13   Allegany   MD   Luke Paper Company L213   Luke   Luke   Route 135 Lot
2 Lamberts Addn   Allegany   MD   Luke Paper Company L214   Luke   Luke   N/S
Route 135 Lots 14-15   Allegany   MD   Luke Paper Company L215   Luke   Luke  
Westernport to McCoole Rd S/S Route 135   Allegany   MD   Luke Paper Company
L217   Luke   Luke   S/S Rt 156 BET WesternPort & McCoole   Allegany   MD   Luke
Paper Company

 

-6-



--------------------------------------------------------------------------------

ID #/

SL #

 

Mill name

 

Property Name / Type

 

Address

 

City

 

State/

Province

 

Owner

WR7   WR   Wisconsin Rapids, Wisconsin (Fiber & Energy Mill)   950 Fourth Ave.
N.; Wisconsin Rapids, WI 54495   Wisconsin Rapids   WI   NewPage Wisconsin
System Inc. WR8   WR   Wisconsin Rapids, Wisconsin (Transportation Center)  
1300 Fifth Ave. N.; Wisconsin Rapids, WI 54495   Wisconsin Rapids   WI   NewPage
Wisconsin System Inc. WR12   WR   Wisconsin Rapids, Wisconsin (Water Quality
Center)   2811 5th Ave. No.; Wisconsin Rapids, Wisconsin 54495   Wisconsin
Rapids   WI   NewPage Wisconsin System Inc. R1   Rumford   Rumford Mill and
Associated Real Property   35 Hartford Street (Primary Site), Rumford, Oxford
County, ME   Rumford   ME   Rumford Paper Company R9   Rumford   Rumford Mill
and Associated Real Property   Parking Area on River/River Road, Mexico, Oxford
County, ME   Mexico   ME   Rumford Paper Company R11   Rumford   Rumford Mill
and Associated Real Property   Swift River Pumping Station, Rumford, Oxford
County, ME   Rumford   ME   Rumford Paper Company R13   Rumford   Rumford Mill
and Associated Real Property   Canal Parking Lot (Part of Primary Site)/Railroad
Street, Rumford, Oxford County, ME   Rumford   ME   Rumford Paper Company R14  
Rumford   Rumford Mill and Associated Real Property   Offsite Water Wells,
Rumford, Oxford County, ME   Rumford   ME   Rumford Paper Company R17   Rumford
  Rumford Mill and Associated Real Property   4-Seasons Security Parcel/River
Road, Mexico, Oxford County, ME   Mexico   ME   Rumford Paper Company R20  
Rumford   Rumford Landfills and Solid Waste Facilities   Farrington Mtn Landfill
(Active), Mexico, Oxford County, ME   Mexico   ME   Rumford Paper Company R21  
Rumford   Rumford Landfills and Solid Waste Facilities   Olsky Landfill (Closed)
(same parcel as Ferrington Mtn.), Mexico, Oxford County, ME   Mexico   ME  
Rumford Paper Company R37   Rumford   Rumford Falls Power Company   Dump Road,
Rumford, Oxford County, ME   Rumford   ME   Rumford Paper Company R43   Rumford
  Rumford Paper Company   County Road, Rumford, Oxford County, ME   Rumford   ME
  Rumford Paper Company R49   Rumford   Rumford Paper Company   Farrington Mth
Access Rpad, Mexico, Oxford County, ME   Mexico   ME   Rumford Paper Company W5
  Wickliffe   Wickliffe Landfills and Solid Waste Facilities   Wickliffe Mill
Landfill(Active), Ballard County, KY   Wickliffe   KY   Wickliffe Paper Company
LLC W6   Wickliffe   Wickliffe Finished Products Warehouse   Waldschmidt
Woodyard, Wickliffe, Ballard County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC W9   Wickliffe   Wickliffe Landfills and Solid Waste Facilities  
Mill-Carlisle County Landfill (Pending Closure), Wickliffe, Ballard County, KY  
Wickliffe   KY   Wickliffe Paper Company LLC W9   Wickliffe   Wickliffe
Landfills and Solid Waste Facilities   Mill-Carlisle County Landfill (Pending
Closure), Wickliffe,   Wickliffe   KY   Wickliffe Paper Company LLC W9  
Wickliffe   Wickliffe Landfills and Solid Waste Facilities   Mill-Carlisle
County Landfill (Pending Closure), Wickliffe,   Wickliffe   KY   Wickliffe Paper
Company LLC W13   Wickliffe   Wickliffe Mill and Associated Real Property   3901
Mayfield, Wickliffe, Ballard County, KY   Wickliffe   KY   Wickliffe Paper
Company LLC 38   Luke   Luke Mill   *Section D Drawing No. P21421,   Mineral
County   WV   Wickliffe Paper Company LLC

 

-7-



--------------------------------------------------------------------------------

ID #/

SL #

 

Mill name

 

Property Name / Type

 

Address

 

City

 

State/

Province

 

Owner

L167   Luke   Luke   E/S Pratt St LTS 176 thru 187   Allegany   MD   Wickliffe
Paper Company LLC WR6   WR   Wisconsin Rapids, Wisconsin (Mill)   310 3rd Ave.
N.; Wisconsin Rapids, WI   Wisconsin Rapids   WI   Wickliffe Paper Company LLC

 

-8-



--------------------------------------------------------------------------------

SCHEDULE 1.01D

EXISTING LETTERS OF CREDIT

 

No.

  

Agreement

 

Amount Outstanding

  1.    Irrevocable Standby Letter of Credit, dated January 6, 2011, between
NewPage Corporation and Sherwood 370 Lexington LLC.   LC amount is $62,078.00
  2.    Irrevocable Standby Letter of Credit, dated February 10, 2010, between
Rumford Paper Company and American PowerNet Management.   LC amount is
$400,000.00   3.    Irrevocable Standby Letter of Credit, dated December 21,
2007, between NewPage Wisconsin System Inc. and ANR Pipeline.   LC amount is
$420,000.00   4.    Irrevocable Standby Letter of Credit, dated April 2, 2013,
between NewPage Corporation on behalf of Escanaba Paper Company and Upper
Peninsula Power Company.   LC amount is $200,000.00   5.    Irrevocable Standby
Letter of Credit, dated May 6, 2013, between Rumford Paper Company and Portland
Natural Gas Transmission System.   LC amount is $61,000.00   6.    Irrevocable
Standby Letter of Credit, dated October 10, 2013, between NewPage Corporation
and Atlantic Specialty Insurance Company.   LC amount is $1,000,000.00   7.   
Irrevocable Standby Letter of Credit, dated October 30, 2013, between NewPage
Corporation and Portland Natural Gas Transmission System.   LC amount is
$182,000.00   8.    Irrevocable Standby Letter of Credit, dated February 22,
2008, between NewPage Wisconsin System Inc. and Wood County Land Conservation
Department.   LC amount is $14,100.00   9.    Irrevocable Standby Letter of
Credit, dated January 6, 2014, between Rumford Paper Company and Central Maine
Power Company.   LC amount is $400,000.00 10.    Irrevocable Standby Letter of
Credit, dated May 17, 2012, between NewPage Corporation and QBE Insurance Corp /
Praetorian Ins. Company.   LC amount is $9,500,000.00 11.    Irrevocable Standby
Letter of Credit, dated March 25, 2008, between NewPage Wisconsin System Inc.
and Minnesota Pollution Control Agency.   LC amount is $215,111.00 12.   
Irrevocable Standby Letter of Credit, dated February 22, 2008, between NewPage
Wisconsin System Inc. and Portage County Nonmetallic Mining Reclamation Plan.  
LC amount is $41,380.00 13.    Irrevocable Standby Letter of Credit, dated May
7, 2013, between NewPage Corporation and DTE Electric Company.   LC amount is
$1,500,000.00 14.    Irrevocable Standby Letter of Credit, dated December 21,
2007, between NewPage Consolidated Papers Inc. and Sentry Insurance, a Mutual
Company.   LC amount is $350,000.00 15.    Irrevocable Standby Letter of Credit,
dated June 17, 2009, between NewPage Corporation and Zurich American Insurance
Company.   LC amount is $5,000,000.00

 

-9-



--------------------------------------------------------------------------------

SCHEDULE 1.01E

IMMATERIAL SUBSIDIARIES

 

1. Chillicothe Paper Inc.

 

2. NewPage Energy Services LLC

 

3. Rumford GIPOP Inc.

 

4. Upland Resources, Inc.

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 1.01F

REFINANCED INDEBTEDNESS

 

1. Indebtedness pursuant to Credit Agreement, dated as of December 21, 2012,
among NewPage Corporation, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, Goldman Sachs Lending Partners LLC, Barclays Bank PLC and UBS
Securities LLC et. al. (“Existing ABL Facility”).

 

2. Indebtedness pursuant to the Existing Credit Agreement.

 

3. The following letters of credit incurred in connection with the Existing ABL
Facility.

 

  •   Irrevocable Standby Letter of Credit, dated May 7, 2013, between NewPage
Corporation and DTE Electric Company.

 

  •   Irrevocable Standby Letter of Credit, dated July 6, 2005, between NewPage
Corporation and Ohio Bureau of Workers Compensation.

 

  •   Irrevocable Standby Letter of Credit, dated December 21, 2007, between
NewPage Consolidated Papers Inc. and Sentry Insurance, a Mutual Company.

 

  •   Irrevocable Standby Letter of Credit, dated June 17, 2009, between NewPage
Corporation and Zurich American Insurance Company.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Michigan Department of Labor & Economic Growth.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Travelers Casualty and Surety Company of America.

 

  •   Irrevocable Standby Letter of Credit, dated May 17, 2012, between NewPage
Corporation and QBE Insurance Corp / Praetorian Ins. Company.

 

  •   Irrevocable Standby Letter of Credit, dated March 25, 2008, between
NewPage Wisconsin System Inc. and Minnesota Pollution Control Agency.

 

  •   Irrevocable Standby Letter of Credit, dated February 22, 2008, between
NewPage Wisconsin System Inc. and Portage County Nonmetallic Mining Reclamation
Plan.

 

  •   Irrevocable Standby Letter of Credit, dated June 6, 2005, between Escanaba
Paper Company and Michigan Department of Environmental Quality.

 

-11-



--------------------------------------------------------------------------------

  •   Irrevocable Standby Letters of Credit (4 in separate LCs), dated June 20,
2005, between Escanaba Paper Company and Michigan Department of Environmental
Quality.

 

  •   Irrevocable Standby Letter of Credit, dated October 14, 2011, between
NewPage Corporation and Michigan Department of Environmental Quality.

 

  •   Irrevocable Standby Letter of Credit, dated January 6, 2011, between
NewPage Corporation and Sherwood 370 Lexington LLC.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and American PowerNet Management.

 

  •   Irrevocable Standby Letter of Credit, dated February 10, 2010, between
Rumford Paper Company and American PowerNet Management.

 

  •   Irrevocable Standby Letter of Credit, dated September 30, 2011, between
NewPage Corporation and Shell Energy North America (US), L.P.

 

  •   Irrevocable Standby Letter of Credit, dated May 19, 2005, between NewPage
Corporation and Columbia Gas Transmission Corporation.

 

  •   Irrevocable Standby Letter of Credit, dated September 2, 2010, between
NewPage Corporation and The C. Reiss Coal Company.

 

  •   Irrevocable Standby Letter of Credit, dated December 21, 2007, between
NewPage Wisconsin System Inc. and ANR Pipeline.

 

  •   Irrevocable Standby Letter of Credit, dated May 3, 2005, between NewPage
Corporation and Kentucky Utilities Company.

 

  •   Irrevocable Standby Letter of Credit, dated April 2, 2013, between NewPage
Corporation on behalf of Escanaba Paper Company and Upper Peninsula Power
Company.

 

  •   Irrevocable Standby Letter of Credit, dated May 6, 2013, between Rumford
Paper Company and Portland Natural Gas Transmission System.

 

  •   Irrevocable Standby Letter of Credit, dated October 10, 2013, between
NewPage Corporation and Atlantic Specialty Insurance Company.

 

  •   Irrevocable Standby Letter of Credit, dated October 30, 2013, between
NewPage Corporation and Portland Natural Gas Transmission System.

 

  •   Irrevocable Standby Letter of Credit, dated February 22, 2008, between
NewPage Corporation Wisconsin System Inc. and Wood County Land Conservation
Department.

 

  •   Irrevocable Standby Letter of Credit, dated January 6, 2014, between
Rumford Paper Company and Central Maine Power Company.

 

-12-



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender Name

   Revolving Facility
Commitment      Letter of Credit
Commitment  

Barclays Bank PLC

   $ 50,000,000       $ 95,000,000   

BMO Harris Bank N.A.

   $ 95,000,000       $ 55,000,000   

Wells Fargo Bank, National Association

   $ 50,000,000       $ 50,000,000   

Credit Suisse AG

   $ 50,000,000       $ 0   

UBS AG, Stamford Branch

   $ 20,000,000       $ 0   

Suntrust Bank

   $ 25,000,000       $ 0   

The Huntington National Bank

   $ 25,000,000       $ 0   

Goldman Sachs Bank USA

   $ 35,000,000       $ 0      

 

 

    

 

 

 

TOTAL

   $ 350,000,000       $ 200,000,000      

 

 

    

 

 

 

 

-13-



--------------------------------------------------------------------------------

SCHEDULE 3.05

FINANCIAL STATEMENTS

The financial statements referred to in clause (a) of Section 3.05 and the
audited consolidated balance sheets and statements of income, stockholders’
equity, and cash flow of the Borrower and its subsidiaries for the fiscal year
ended December 31, 2012 described in clause (b) of Section 3.05 were prepared in
conformity with GAAP, subject to the following exceptions:

 

1. NewPage Port Hawkesbury Corp., a corporation incorporated under the laws of
Nova Scotia, Canada (“NPPH”) and a former subsidiary of the Borrower that was
sold prior December 21, 2012, was excluded from all periods presented in the
financial statements described above. Under GAAP, and as reflected in the
financial statements for the fiscal year ended December 31, 2011, NPPH should
have been deconsolidated as of September 7, 2011 (the “Deconsolidation Date”).
Under the deconsolidation accounting model (primarily supported by ASC 852
Reorganization, ASC 810 Consolidation and ASC 450 Contingencies), NPPH should
have been included in the consolidated results for all periods up until the
Deconsolidation Date.

 

2. There are certain bankruptcy related items being evaluated under the
bankruptcy accounting guidance (ASC 852, Reorganizations) resulting from the
Plan of Reorganization.1 These items could result in additional adjustments not
yet recorded or reclassification of adjustments already recorded in 2012 to
different periods in 2012.

 

1  The Modified Fourth Amended Joint Chapter 11 Plan, in In re NewPage
Corporation et al. Case No.: 11-12804, under Chapter 11 of Title 11 of the
United States Code.

 

-14-



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

POSSESSION UNDER LEASES

None.

 

-15-



--------------------------------------------------------------------------------

SCHEDULE 3.07(d)

OPTIONS OR RIGHTS ON MORTGAGED PROPERTIES

 

1. Wickliffe Services Agreement, between MeadWestvaco Virginia Corporation and
Wickliffe Paper Company, dated December 11, 2013 providing an obligation on the
parties to negotiate in good faith concerning the purchase by MeadWestvaco
Virginia Corporation from Wickliffe Paper Company on mutually agreeable terms of
the primary clarification system of the Wickliffe Mill wastewater treatment
plant used in providing the arrangements regarding wastewater as set forth in
Schedule C thereto, pursuant to the Settlement Agreement and Mutual Release
entered into by, among others, between MeadWestvaco Virginia Corporation and
Wickliffe Paper Company.

 

2. Settlement Agreement and Mutual Release, between MeadWestvaco Virginia
Corporation and Wickliffe Paper Company, filed on October 22, 2013 in the United
States Bankruptcy Court for the District of Delaware providing that Wickliffe
Paper Company will convey to MeadWestvaco Virginia fee simple title to a small
parcel of land to correct the current boundary line between their respective
properties.

 

3. Contract of Sale between Luke Paper Company and Amy E. Shillingburg dated on
October 1, 2013 for the sale of certain real property (3.054 acres) located in
the County of Allegany, State of Maryland, which is generally described as the
Luke Clubhouse Property.

 

4. Amended and Restated Contractor Services Agreement between Farmington
Chipping Enterprises, Inc. (“Farmington”) and Rumford Paper Company, dated
December 14, 2012, providing Farmington the right to purchase the Site, as
defined in therein, if there is a permanent closure of the Rumford paper mill.

 

5. Amended and Restated Contractor Services Agreement between Midwest-Price
Company, LLC (“Midwest”) and Rumford Paper Company, dated December 12, 2012,
providing Midwest the right to purchase the Site, as defined therein, if there
is a permanent closure of the Rumford paper mill.

 

6. Amended and Restated Contractor Services Agreement between RJ Chipping
Enterprises, Inc. (“RJ”) and Rumford Paper Company, dated December 14, 2012,
providing Farmington the right to purchase the Site, as defined therein, if
there is a permanent closure of the Rumford paper mill.

 

-16-



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of

Organization

   Authorized Capital
Stock / Equity Interests      Issued and
Outstanding
Capital Stock /
Equity
Interests      Percentage
of Equity
Interest  

Chillicothe Paper Inc.

  

Delaware

(Corporation)

     100         100         100 % 

Consolidated Water Power Company

  

Wisconsin

(Corporation)

     10,000         10,000         100 % 

Escanaba Paper Company

  

Michigan

(Corporation)

     100         100         100 % 

Luke Paper Company

  

Delaware

(Corporation)

     100         100         100 % 

NewPage Consolidated Papers Inc.

  

Delaware

(Corporation)

     3,000         2,259         100 % 

NewPage Corporation

  

Delaware

(Corporation)

     100         100         100 % 

NewPage Energy Services LLC

  

Delaware

(LLC)

     —           —           100 % 

NewPage Investment Company LLC

  

Delaware

(LLC)

     —           —           100 % 

NewPage Wisconsin System Inc.

  

Wisconsin

(Corporation)

     1,000         200         100 % 

Rumford GIPOP Inc.

  

Delaware

(Corporation)

     100         100         100 % 

Rumford Paper Company

  

Delaware

(Corporation)

     10,000         200         100 % 

Upland Resources, Inc.

  

West Virginia

(Corporation)

     1,500,000         1,000,000         100 % 

Wickliffe Paper Company LLC

  

Delaware

(LLC)

     —           —           100 % 

 

-17-



--------------------------------------------------------------------------------

SCHEDULE 3.08(b)

EXISTING AGREEMENTS RELATING TO EQUITY INTERESTS

None.

 

-18-



--------------------------------------------------------------------------------

SCHEDULE 3.16

ENVIRONMENTAL MATTERS

 

1. Any and all Recognized Environmental Conditions specifically identified in
the following documents, to the extent of the knowledge available at the time
the document was created, are incorporated herein by reference:

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 621 North Biron Drive, Biron, Wisconsin,
prepared by Environ International Corporation, dated June 2007

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 100 North Central Avenue, 4920 Recycle Way,
Duluth, Minnesota, prepared by Environ International Corporation, dated June
2007

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of Escanaba Paper Company, Escanaba, MI, prepared by ENSR
Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of MeadWestvaco, Maryland, Inc., Luke, Maryland, and
Beryl, West Virginia, prepared by ENSR Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of MeadWestvaco Oxford Corporation, Rumford Mill, Rumford,
Maine, prepared by ENSR Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 707 Arlington Place, Stevens Point,
Wisconsin, prepared by Environ International Corporation, dated June 2007

 

  •   Phase I Environmental Site Assessment and Material Environmental
Compliance Evaluation of MeadWestvaco Kentucky, L.P., Wickliffe Mill, Wickliffe,
Kentucky, prepared by ENSR Corporation, dated December 2004

 

  •   Phase I Environmental Site Assessment and Limited Environmental Compliance
Review of Stora Enso North America, 950 Fourth Avenue North, 310 Third Avenue
North, Wisconsin Rapids, Wisconsin, prepared by Environ International
Corporation, dated June 2007

 

2.

In October 2010, the Rumford Mill Effluent Treatment Plant (ETP) experienced a
significant upset that nearly resulted in permit exceedances. Settling aids were
required to maintain compliance with TSS, and BOD treatment efficiency degraded
for a lengthy period. Over the time period from October 2010 to first quarter
2013, the ETP continued to experience varying degrees of upsets and recovery and
required the use of settling aids for much of that

 

-19-



--------------------------------------------------------------------------------

  time period. With the ETP operation less robust, the plant experienced two
separate events in 2012 that resulted in permit exceedances. Throughout the time
period the mill applied tremendous resources to study the cause of the upsets
and identify corrective actions. The mill utilized outside consultants and
laboratory expertise and performed product substitution of various products used
in the mill process. As a result of the efforts, additional indicators of ETP
health and performance were identified and tracked. These indicators helped
identify that the settling aids themselves were contributing to the inhibition
of the biomass and hurting the full recovery. In an effort to reduce the use of
settling aids, the mill began using a ferric sulfate specialty chemical product
that provided nutrients, iron, and improved the settling characteristics,
allowing the mill to wean off the settling aids. The plant has been running with
varying doses of the specialty product on a continuous basis but has been
without the use of settling aids for several months. The ETP has been
maintaining good BOD removal efficiencies and stable blankets for an extended
period of time. The relevant environmental regulators have been kept apprised of
this matter, and no enforcement actions are anticipated.

 

3. Letter re: Request for Information Pursuant to Section 104 of CERCLA Leeds
Metal Superfund Site, Leeds, Maine, dated November 21, 2013. Neither the
Borrower nor any of its Subsidiaries has been named as a Potentially Responsible
Party for this site, and the Borrower does not believe that it or any of its
Subsidiaries have a connection to this site.

 

4. Rumford: Maine Department of Environmental Protection (“MDEP”) issued a
notice letter as a result of a 5/21/13 release of untreated wastewater from a
temporary by-pass line being used while sewer line was being repaired. The
notice requires the mill to require a spill prevention and control (“SPCC”) plan
as part of overall work plans for repairs and upgrades. Standard Operating Plan
relating to drafting and approval of SPCC plan was submitted to MDEP by
10/11/13, and the mill is awaiting a response from agency. The Borrower has been
in discussions with the relevant environmental regulators regarding this matter,
and no enforcement actions are anticipated.

 

-20-



--------------------------------------------------------------------------------

SCHEDULE 3.21

INSURANCE

 

Line of Coverage

 

Limit

 

Carrier

 

Policy #

 

AM

Best

PROPERTY  

•

  $2,500,000,000    Loss Limit   FM Global   XH142   A+ XV April 30, 2013-14    
Flood, Earthquake, and other sublimits apply       WORKERS’   Part I - Workers
Compensation       COMPENSATION  

•

  Statutory      QBE   CWC3967360   A XV April 30, 2013-14                Part
II - Employer’s Liability  

Safety

National

  SP4048472   A XI  

•

  $1,000,000    per accident        

•

  $1,000,000    policy limit disease        

•

  $1,000,000    ea. Employee disease       GENERAL/PRODUCTS  

•

  $4,000,000    General Aggregate       LIABILITY  

•

  $4,000,000    Products Comp Ops Agg       April 30, 2013-14  

•

  $2,000,000    Personal & Advertising   QBE   CGA3967359   A XV  

•

  $2,000,000    Each Occurrence        

•

  $1,000,000    Fire Damage Limit        

•

  $1,000,000    Medical Expense        

•

  $1,000,000    Employee Benefits       AUTOMOBILE LIABILITY             
April 30, 2013-14               

•

  $5,000,000    CSL   QBE   CBA3967361 (MA)   A XV  

•

  Statutory    UM/UIM     CBA3967840 (AOS)    

•

  $10,000    Med Pay       FOREIGN LIABILITY  

•

  $2,000,000    General Aggregate       April 30, 2013-14  

•

  $1,000,000    GL/Prod - Each Occ   AIG   WS11000795   A XV  

•

  $1,000,000    Auto - CSL        

•

  Statutory    Foreign Vol WC        

•

  $1,000,000    Employer’s Liab       UMBRELLA LIABILITY              April 30,
2013-14               

•

  $25,000,000      AIG   20562093   A XV  

•

  $25,000,000      ACE   XOOG2705075A   A+ XV  

•

  $25,000,000      XL   US00057374LI13A   A XV  

•

  $25,000,000      QBE   CCU39070983   A XV    

 

             $100,000,000    occurrence/agg       UNDERGROUND STORAGE           
  April 30, 2013-14  

•

  $1,000,000    Per Incident/Aggregate   ACE   UST G27059661 002   A+ XV MARINE
CARGO              April 30, 2013-14  

•

  $5,000,000    Ocean / Air any 1 conveyance        

•

  $5,000,000    Domestic Inland   Allianz   OC - 95296400   A+ XV   •  
$5,000,000    Named Warehouse        

•

  $500,000    Un-Named Warehouse Domestic      

 

-21-



--------------------------------------------------------------------------------

Line of Coverage

 

Limit

 

Carrier

 

Policy #

 

AM

Best

DIRECTORS & OFFICERS RUN-OFF              NEWPAGE GROUP INC.        —      
December 21, 2012-2018        —        

•

  $10,000,000    Each Claim / Agg   XL   ELU122726-11   A XV  

•

  $15,000,000    Each Claim / Agg   AIG   01-146-54-48   A XV  

•

  $10,000,000    Each Claim / Agg   HCC   14-MGU-10-A22229   A+ XV  

•

  $10,000,000    Each Claim / Agg   Ironshore   688602   A- XIII  

•

  $10,000,000    Each Claim / Agg   CV Starr   SISIXFL21066311   A X  

•

  $10,000,000    Side A Excess DIC   Chartis   01-104-26-09   A XV  

•

  $10,000,000    Side A Excess DIC   Everest   SC5EA00022-111   A+ XV  

•

  $10,000,000    Side A Excess DIC   Axis   MNN755015/01/2011   A XV    
$10,000,000    Side A Excess DIC   CNA   425254646   A XV     $10,000,000   
Side A Excess DIC (IDL)   Berkley   18004168   A+ XV  

•

  $10,000,000    Side A Excess DIC (IDL)   AIG   01-118-44-79   A XV    

 

             $115,000,000          DIRECTORS & OFFICERS              NEWPAGE
HOLDINGS INC.        —       December 21, 2012 - April 30, 2014        —        

•

  $10,000,000    Each Claim / Agg   XL   ELU128442-12   A XV  

•

  $10,000,000    Each Claim / Agg   CNA   425643965   A XV  

•

  $10,000,000    Each Claim / Agg   HCC   14-MGU-12-A28356   A+ XV  

•

  $10,000,000    Each Claim / Agg   Axis   MNN771158/01/2012   A XV  

•

  $10,000,000    Each Claim / Agg   Ironshore   001550100   A- XIII  

•

  $10,000,000    Each Claim / Agg   Starr   SISIXFL21107212   A X  

•

  $10,000,000    Each Claim / Agg   Endurance   DOX10003848300   A XV  

•

  $10,000,000    Side A Excess DIC (IDL)   AIG   01-548-34-68   A XV  

•

  $10,000,000    Side A Excess DIC (IDL)   Everest   SC5DO00042-121   A+ XV  

•

  $10,000,000    Side A Excess DIC (IDL)   Berkley   18007609   A+ XV  

•

  $10,000,000    Side A Excess DIC (IDL)   XL   ELU128482-12   A XV    

 

             $110,000,000          EMPLOYMENT PRACTICES             
September 30, 2012 - April 30, 2014               

•

  $10,000,000    Each Claim / Agg   Chartis   01-284-52-14   A XV FIDUCIARY
LIABILITY              September 30, 2012 - April 30, 2014               

•

  $25,000,000    Each Claim / Agg   Chartis   01-284-52-14   A XV EMPLOYED
LAWYERS              September 30, 2012 - April 30, 2014               

•

  $5,000,000    Each Claim / Agg   Chartis   01-284-52-14   A XV COMMERCIAL
CRIME              September 30, 2012 - April 30, 2014               

•

  $10,000,000    Each Claim   Chartis   01-284-52-14   A XV

 

-22-



--------------------------------------------------------------------------------

Line of Coverage

 

Limit

 

Carrier

 

Policy #

 

AM

Best

SPECIAL CRIME              September 30, 2012 - April 30, 2014                •
  $10,000,000    Each Claim   Chartis   21-135-577   A XV NON-OWNED AVIATION    
         January 23, 2014-15                •   $100,000,000    Combined Single
Limit   Chubb   9958-6845-04   A++ XV   •   $10,000    Each Person - Med Pmts  
    POLLUTION & REMEDIATION              LEGAL LIABILITY - ALL MILLS           
  December 21, 2013-16                  $10,000,000    Each Loss / Aggregate  
ACE   GPI G24893017 002   A+ XV POLLUTION & REMEDIATION              LEGAL
LIABILITY              December 21, 2007-17   •   $50,000,000    Each Loss   XL
  PEC0025103   A XV

•   10-Year Pre-Paid Premium

  •   $50,000,000    Aggregate      

     (US North Mills Legacy Conditions)

            

•   7-Year Pre-Paid Premium (12/21/07-17)

            

     (Maple Mills & Kim/Niagara Hydro Reset)

             POLLUTION & REMEDIATION              LEGAL LIABILITY             
December 21, 2007-17   •   C $50,000,000    CND$ Each Loss   XL   PCN0025105   A
XV

•   10-Year Pre-Paid Premium

  •   C $50,000,000    CND$ Aggregate      

     (Pt. Hawkesbury Legacy Conditions)

            

 

-23-



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXCEPTIONS TO THE COLLATERAL AND GUARANTEE REQUIREMENT

None.

 

-24-



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

No.

  

Agreement

  

Amount Outstanding

1.    General Contract of Indemnity, dated as of June 27, 2008, between
Travelers Casualty and Surety Company of America and NewPage Holding Corp. et.
al., and related surety bonds.    $1,421,155.56 2.    ISDA Master Agreement,
dated as of June 11, 2013, between NewPage Corporation and Barclays Bank plc.   
Changes daily. Currently an asset; NewPage is owed money 3.    ISDA Master
Agreement, dated as of June 12, 2013, between NewPage Corporation and J. Aron &
Company.    Changes daily. Currently an asset; NewPage is owed money 4.    Base
Contract for Sale and Purchase of Natural Gas, dated as of October 1, 2011, as
amended, between Shell Energy North America (US), L.P. and NewPage Corporation.
   Monthly payments are approximately $3.5 million 5.    Consideration
Agreement, dated as of January 1, 2013, between Sterling Planet, Inc. and
NewPage Corporation.    $500,000 fixed through 2016 6.    Basis Lock Agreement,
effective as of November 1, 2013, between NewPage Corporation and Shell Energy
North America (US), L.P.    Changes quarterly. As of 11/30/13 approximately a $0
liability 7.    PCC Capital Lease pursuant to Procurement Agreement, dated as of
May 2013, between Omya Inc. and Escanaba Paper Company.    Changes monthly.
Approximately $2,000,000 at 11/30/13 8.    Irrevocable Standby Letter of Credit,
dated July 6, 2005, between NewPage Corporation and Ohio Bureau of Workers
Compensation.    LC amount is $844,000.00 9.    Irrevocable Standby Letter of
Credit, dated May 3, 2005, between NewPage Corporation and Michigan Department
of Labor & Economic Growth.    LC amount is $2,000,000.00 10.    Irrevocable
Standby Letter of Credit, dated May 3, 2005, between NewPage Corporation and
Travelers Casualty and Surety Company of America.    LC amount is $1,800,000.00
11.    Irrevocable Standby Letter of Credit, dated June 6, 2005, between
Escanaba Paper Company and Michigan Department of Environmental Quality.    LC
amount is $590,800.00 12.    Irrevocable Standby Letters of Credit (4 in
separate LCs), dated June 20, 2005, between Escanaba Paper Company and Michigan
Department of Environmental Quality.    LC amount is $866,000.00 13.   
Irrevocable Standby Letters of Credit, dated October 14, 2011, between NewPage
Corporation and Michigan Department of Environmental Quality.    LC amount is
$160,000.00 14.    Irrevocable Standby Letter of Credit, dated May 3, 2005,
between NewPage Corporation and American PowerNet Management.    LC amount is
$1,625,000.00 15.    Irrevocable Standby Letter of Credit, dated September 30,
2011, between NewPage Corporation and Shell Energy North America (US), L.P.   
LC amount is $3,000,000.00

 

-25-



--------------------------------------------------------------------------------

No.

  

Agreement

  

Amount Outstanding

16.    Irrevocable Standby Letter of Credit, dated May 19, 2005, between NewPage
Corporation and Columbia Gas Transmission Corporation.    LC amount is
$69,637.00 17.    Irrevocable Standby Letter of Credit, dated September 2, 2010,
between NewPage Corporation and The C. Reiss Coal Company.    LC amount is
$2,011,569.00 18.    Irrevocable Standby Letter of Credit, dated May 3, 2005,
between NewPage Corporation and Kentucky Utilites Company.    LC amount is
$1,000,000.00 19.    Financing agreement (property insurance premium) between
NewPage Investment Company LLC and First Insurance Funding Corp., dated May 17,
2013.    The remaining payment as of 11/30/2013 totaled $1,235,216 20.   
General Contract of Indemnity, dated as of August 23, 2013, between Atlantic
Specialty Insurance Company and NewPage Investment Company LLC et. al., and
related surety bonds.    The amount of the bond outstanding at 11/30/2013 was
$3,000,000

 

-26-



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

EXISTING LIENS

 

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    Air Liquide Industrial   
Specific Equipment    01/05/2006    6003909 9       NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

 

Added Collateral

   Air Liquide Industrial    Specific Equipment    01/05/2006    6003909 9   
04/09/2009    2009 1147955 NewPage Corporation    Delaware SOS       UCC-3
Continuation    Air Liquide Industrial    Specific Equipment    01/05/2006   
6003909 9    12/10/2010    2010 4364950 NewPage Corporation    Delaware SOS   
   UCC-1    Astenjohnson, Inc.    Consignment Goods and Inventory    06/07/2006
   6193485 0       NewPage Corporation    Delaware SOS       UCC-3 Continuation
   Astenjohnson, Inc.    Consignment Goods and Inventory    06/07/2006   
6193485 0    05/27/2011    2011 2023284 NewPage Corporation    Delaware SOS   
   UCC-1    General Electric Capital Corporation    Leased Equipment   
10/30/2006    6378061 6       NewPage Corporation    Delaware SOS       UCC-3
Continuation    General Electric Capital Corporation    Leased Equipment   
10/30/2006    6378061 6    07/06/2011    2011 2585209 NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    10/30/2006   
6378061 6    07/06/2011    2011 2585217

 

-27-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    General Electric Capital
Corporation    Leased Equipment    01/23/2007    2007 0287200       NewPage
Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    01/23/2007   
2007 0287200    11/09/2011    2011 4319441 NewPage Corporation    Delaware SOS
      UCC-3 Continuation    General Electric Capital Corporation    Leased
Equipment    01/23/2007    2007 0287200    11/09/2011    2011 4320167 NewPage
Corporation    Delaware SOS       UCC-1    General Electric Capital Corporation
   Leased Equipment    02/19/2007    2007 0637164       NewPage Corporation   
Delaware SOS       UCC-3 Continuation    General Electric Capital Corporation   
Leased Equipment    02/19/2007    2007 0637164    12/05/2011    2011 4638683
NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    02/19/2007   
2007 0637164    12/05/2011    2011 4638691 NewPage Corporation    Delaware SOS
      UCC-1    General Electric Capital Corporation    Leased Equipment   
02/19/2007    2007 0637396       NewPage Corporation    Delaware SOS       UCC-3
Continuation    General Electric Capital Corporation    Leased Equipment   
02/19/2007    2007 0637396    12/15/2011    2011 4812544 NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    02/19/2007   
2007 0637396    12/15/2011    2011 4812551

 

-28-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    General Electric Capital
Corporation    Leased Equipment    02/26/2007    2007 0723782       NewPage
Corporation    Delaware SOS       UCC-3 Continuation    General Electric Capital
Corporation    Leased Equipment    02/26/2007    2007 0723782    12/15/2011   
2011 4810910 NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    02/26/2007   
2007 0723782    12/15/2011    2011 4812528 NewPage Corporation    Delaware SOS
      UCC-1    Omnova Solutions Inc.    Consignment Goods    10/18/2007   
2007 3939898       NewPage Corporation    Delaware SOS       UCC-3 Continuation
   Omnova Solutions Inc.    Consignment Goods    10/18/2007    2007 3939898   
06/01/2012    2012 2109918 NewPage Corporation    Delaware SOS       UCC-1   
General Electric Capital Corporation    Leased Equipment    12/28/2007   
2007 4895586       NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    12/28/2007   
2007 4895586    10/01/2012    2012 3769934 NewPage Corporation    Delaware SOS
      UCC-3 Continuation    General Electric Capital Corporation    Leased
Equipment    12/28/2007    2007 4895586    10/01/2012    2012 3769959 NewPage
Corporation    Delaware SOS       UCC-1    General Electric Capital Corporation
   Leased Equipment    03/05/2008    2008 0790962       NewPage Corporation   
Delaware SOS       UCC-3 Continuation    General Electric Capital Corporation   
Leased Equipment    03/05/2008    2008 0790962    12/31/2012    2012 5110780

 

-29-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   General Electric Capital Corporation    Leased Equipment    03/05/2008   
2008 0790962    12/31/2012    2012 5110848 NewPage Corporation    Delaware SOS
      UCC-1    Meridian Leasing Corporation    Leased Equipment    01/29/2009   
2009 0298403       NewPage Corporation    Delaware SOS       UCC-1   
Andritz Inc.    Consignment    03/03/2009    2009 0663184       NewPage
Corporation    Delaware SOS       UCC-1    Meridian Leasing Corporation   
Leased Equipment    03/26/2009    2009 0958915       NewPage Corporation   
Delaware SOS      

UCC-3 Amendment

Added Collateral

   Meridian Leasing Corporation    Leased Equipment    03/26/2009   
2009 0958915    05/01/2009    2009 1380820 NewPage Corporation    Delaware SOS
      UCC-1    NMHG Financial Services, Inc.    Leased Equipment    03/31/2009
   2009 1021507       NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   NMHG Financial Services, Inc.    Leased Equipment    03/31/2009   
2009 1021507    12/31/2012    2012 5098936 NewPage Corporation    Delaware SOS
      UCC-3 Continuation    NMHG Financial Services, Inc.    Leased Equipment   
03/31/2009    2009 1021507    11/05/2013    2013 4348927 NewPage Corporation   
Delaware SOS       UCC-1    Hagemeyer North America, Inc.    Consignment   
05/07/2009    2009 1535613       NewPage    Delaware SOS       UCC-1    Rockwell
Automation    Specific Equipment    08/03/2009    2009 2465620      

 

-30-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    Unisource Worldwide, Inc.   
Consignment    03/12/2010    2010 0857486       NewPage Corporation    Delaware
SOS      

UCC-3 Amendment

 

Restated Collateral

   Unisource Worldwide, Inc.    Consignment    03/12/2010    2010 0857486   
06/21/2013    2013 2395177 NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Restated Collateral

   Unisource Worldwide, Inc.    Consignment    03/12/2010    2010 0857486   
06/24/2013    2013 2405281 NewPage Corporation    Delaware SOS       UCC-1   
Buckman Laboratories, Inc.    Specific Equipment    04/02/2010    2010 1138100
      NewPage Corporation    Delaware SOS       UCC-1    Buckman
Laboratories, Inc.    Specific Equipment    04/02/2010    2010 1138167      
NewPage Corporation    Delaware SOS       UCC-1    Buckman Laboratories, Inc.   
Specific Equipment    04/05/2010    2010 1153455       NewPage Corporation   
Delaware SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
04/05/2010    2010 1153547       NewPage Corporation    Delaware SOS       UCC-1
   Buckman Laboratories, Inc.    Specific Equipment    04/05/2010   
2010 1153745       NewPage Corporation    Delaware SOS       UCC-1    Buckman
Laboratories, Inc.    Specific Equipment    04/05/2010    2010 1153901      
NewPage Corporation    Delaware SOS       UCC-1    Kemira Chemicals, Inc.   

Specific Equipment

 

Bailor/Bailee

   07/20/2010    2010 2513640      

 

-31-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   Kemira Chemicals, Inc.   

Specific Equipment

 

Bailor/Bailee

   07/20/2010    2010 2513640    03/07/2012    2012 0885857 NewPage Corporation
   Delaware SOS       UCC-1    CCA Financial, LLC    Leased Equipment   
08/04/2010    2010 2704199       NewPage Corporation    Delaware SOS       UCC-3
Assignment    Wells Fargo Bank    Leased Equipment    08/04/2010    2010 2704199
   09/13/2010    2010 3267428 NewPage Corporation    Delaware SOS       UCC-3
Assignment    Wells Fargo Bank    Leased Equipment    08/04/2010    2010 2704199
   02/24/2011    2011 0683204 NewPage Corporation    Delaware SOS       UCC-3
Assignment    First Tennessee Bank of National Association    Leased Equipment
   08/04/2010    2010 2704199    06/27/2013    2013 2472356 NewPage Corporation
   Delaware SOS       UCC-3 Assignment    First Tennessee Bank of National
Association    Leased Equipment    08/04/2010    2010 2704199    12/06/2013   
2013 4811072 NewPage Corporation    Delaware SOS       UCC-1    GFC Leasing a
Division of Gordon Flesch Co., Inc.    Leased Equipment    09/09/2010   
2010 3141276       NewPage Corporation    Delaware SOS       UCC-1   
Kaman Industrial Technologies Corporation   

Consignment

 

Inventory

   10/01/2010    2010 3432683       NewPage Corporation    Delaware SOS      
UCC-1    Kadant Inc.   

Consignment

Equipment

   10/25/2010    2010 3718891       NewPage Corporation    Delaware SOS      
UCC-1    Buckman Laboratories, Inc.    Specific Equipment    12/07/2010   
2010 4299875       NewPage Corporation    Delaware SOS       UCC-1   
EKA Chemicals, Inc.    Specific Equipment (use of equipment)    12/22/2010   
2010 0171259      

 

-32-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

NewPage Corporation    Delaware SOS       UCC-1    Buckman Laboratories, Inc.   
Specific Equipment    08/11/2011    2011 3108936       NewPage Corporation   
Delaware SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
08/23/2011    2011 3275263       NewPage Corporation    Delaware SOS       UCC-1
   Buckman Laboratories, Inc.    Specific Equipment    08/23/2011   
2011 3275404       NewPage Corporation    Delaware SOS       UCC-1   
New England Controls, Inc.    Consignment    08/25/2011    2011 3313072      
NewPage Corporation    Delaware SOS       UCC-1    Horizon Solutions LLC   
Consignment    08/26/2011    2011 3325506       NewPage Corporation    Delaware
SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
09/09/2011    2011 3470286       NewPage Corporation    Delaware SOS       UCC-1
   Nortax, Inc.    Leased Equipment    12/22/2011    2011 4926294       NewPage
Corporation    Delaware SOS       UCC-1    Buckman Laboratories, Inc.   
Specific Equipment    04/27/2012    2012 1648247       NewPage Corporation   
Delaware SOS       UCC-1    Buckman Laboratories, Inc.    Specific Equipment   
10/01/2012    2012 3784677       NewPage Corporation    Delaware SOS       UCC-1
   Nortax, Inc.    Leased Equipment    10/23/2013    2013 4163748       NewPage
Corporation    Delaware SOS       UCC-1    Union Bank    Specific Equipment   
01/14/2014    2014 0166132      

 

-33-



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File
Number

Stora Enso North America Corp. (k/n/a NewPage Wisconsin System Inc.)   
Wisconsin SOS       UCC-1    NMHG Financial Services, Inc.    Leased Equipment
   07/31/2007    070010766929       Stora Enso North America Corp. (k/n/a
NewPage Wisconsin System Inc.)    Wisconsin SOS       UCC-3 Continuation   
NMHG Financial Services, Inc.    Leased Equipment    07/31/2007    070010766929
   05/09/2012    120006338427 Stora Enso North America Corp. (k/n/a NewPage
Wisconsin System Inc.)    Wisconsin SOS      

UCC-3 Amendment

 

Amended Secured Party’s address

   NMHG Financial Services, Inc.    Leased Equipment    07/31/2007   
070010766929    05/25/2012    120006364524 Stora Enso North America Corp. (k/n/a
NewPage Wisconsin System Inc.)    Wisconsin SOS       UCC-3 Continuation   
NMHG Financial Services, Inc.    Leased Equipment    07/31/2007    070010766929
   05/25/2012    120007128624 NewPage Wisconsin System Inc.    Wisconsin SOS   
  

UCC-3 Amendment

 

Amended Debtor’s name.

   NMHG Financial Services, Inc.    Leased Equipment    07/31/2007   
070010766929    02/14/2013    130002071616 NewPage Wisconsin System Inc.   
Wisconsin SOS       UCC-1    GreatAmerica Leasing Corporation    Leased
Equipment    02/05/2010    100001494624       NewPage Wisc System Inc.   
Wisconsin SOS       UCC-1    Yale Materials Handling Green Bay Inc.    Specific
Equipment    04/10/2012    120004834524      

 

-34-



--------------------------------------------------------------------------------

In addition, the following:2

 

  1. Easements contemplated by the Settlement Agreement and Mutual Release,
between Wickliffe Paper Company and MeadWestvaco Virginia Corporation, that was
filed on October 22, 2013 in the United States Bankruptcy Court for the District
of Delaware.

  2. Easements contemplated in each of the Reciprocal Easement Agreements
between Consolidated Water Power Company and NewPage Wisconsin System Inc.
related to the separation of the assets of the parties.

 

2  The terms of the settlement easements require that any mortgages be released
or subordinated to the extent of the easements to be granted.

 

-35-



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

None.

 

-36-



--------------------------------------------------------------------------------

SCHEDULE 6.07

TRANSACTIONS WITH AFFILIATES

 

1. Ordinary course commodities hedging activities, including with Goldman Sachs,
JP Morgan or both.

 

2. Affiliated Interest Agreement dated June 21, 1988 by and between NewPage
Wisconsin System Inc. (as successor in interest) and Consolidated Water Power
Company.

 

-37-



--------------------------------------------------------------------------------

SCHEDULE 10.01

NOTICE INFORMATION

Administrative Agent:

If to the Administrative Agent (for Borrowing Base and compliance matters):

Barclays Bank PLC,

745 Seventh Avenue

New York, NY 10019

Attention: Marguerite Sutton

Facsimile: (212) 526-5115

Telephone: (212) 320-0152

Email: marguerite.sutton@barclays.com

If to the Administrative Agent (for operational notices, borrowings, interest
election, etc.):

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attention: Edward Pan

Facsimile: (917) 522-0569

Telephone: (212) 320-0152

Email: xraUSLoanOps5@barclays.com / ed.pan@barclays.com

For Issuing Bank:

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attention: Edward Pan

Facsimile: (917) 522-0569

Telephone: (212) 320-0152

Email: xraUSLoanOps5@barclays.com / ed.pan@barclays.com

Copy to Email: xraletterofcredit@barclays.com

For Swingline:

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attention: Edward Pan

Facsimile: (917) 522-0569

Telephone: (212) 320-0152

Email: xraUSLoanOps5@barclays.com / ed.pan@barclays.com

 

-38-



--------------------------------------------------------------------------------

Borrower:

NewPage Corporation

Attn: Jay Epstein, Chief Financial Officer

8540 Gander Creek Drive Miamisburg, Ohio 45342

Facsimile: (937) 242-9324

Telephone: (937) 242-9345

Email: jay.epstein@newpagecorp.com

On or prior to the Merger Closing Date, with copy to:

Attn: Robert Buckholz

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Telephone: (212) 558-3876

Facsimile: (212) 291-9018

Email: buckholzr@sullcrom.com

Following the Merger Closing Date, with copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Gregory Ezring, Esq.

Telephone: (212) 373-3458

Facsimile: (212) 492-0458

Email: gezring@paulweiss.com

With copy to:

Apollo Global Management, LLC

9 West 57th Street, 43rd Floor

New York, NY 10018

Attention: General Counsel

Telephone: (212) 515-3200

Facsimile: (646) 607-0539

Email Address: medley@apollolp.com

 

-39-